Exhibit 10.1

FIRST LIEN CREDIT AGREEMENT,

dated as of February 27, 2013,

among

MITEL NETWORKS CORPORATION

and

MITEL US HOLDINGS, INC.,

as the Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME

PARTIES HERETO,

as the Lenders,

BANK OF AMERICA, N.A.,

as the Administrative Agent,

BANK OF AMERICA, N.A.,

as the Collateral Agent,

and

RBC CAPITAL MARKETS

as the Syndication Agent

 

 

BANK OF AMERICA, N.A.,

RBC CAPITAL MARKETS

and

MCS CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

  

Section 1.1 Defined Terms

     2   

Section 1.2 Use of Defined Terms

     43   

Section 1.3 Cross-References

     43   

Section 1.4 Accounting and Financial Determinations

     44   

Section 1.5 Exchange Rates; Currency Equivalents

     44   

Section 1.6 Letter of Credit Amounts

     45   

ARTICLE II

  

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF CREDIT

  

Section 2.1 Commitments

     45   

Section 2.2 Increase or Reduction of the Commitment Amounts

     47   

Section 2.3 Borrowing Procedures

     48   

Section 2.4 Continuation and Conversion Elections

     50   

Section 2.5 Funding

     51   

Section 2.6 Letter of Credit Issuance Procedures

     51   

Section 2.7 Register; Notes

     59   

Section 2.8 Canadian BAs

     60   

Section 2.9 Incremental Facilities

     61   

Section 2.10 Extension of Maturity Date

     63   

Section 2.11 Cash Collateral

     65   

ARTICLE III

  

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

  

Section 3.1 Repayments and Prepayments; Application

     66   

Section 3.2 Interest Provisions

     69   

Section 3.3 Fees

     71   

ARTICLE IV

  

CERTAIN LIBO RATE, CANADIAN BA AND OTHER PROVISIONS

  

Section 4.1 Fixed Rate Lending Unlawful

     72   

Section 4.2 Deposits Unavailable; Circumstances making Canadian BAs Unavailable

     72   

Section 4.3 Increased Loan Costs, etc

     72   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

Section 4.4 Funding Losses

     73   

Section 4.5 Increased Capital Costs

     73   

Section 4.6 Taxes

     74   

Section 4.7 Payments, Computations; Proceeds of Collateral, etc

     78   

Section 4.8 Sharing of Payments

     79   

Section 4.9 Setoff

     80   

Section 4.10 Mitigation

     80   

Section 4.11 Removal of Lenders

     80   

ARTICLE V

  

CONDITIONS TO CREDIT EXTENSIONS

  

Section 5.1 Initial Credit Extension

     81   

Section 5.2 All Credit Extensions

     86   

ARTICLE VI

  

REPRESENTATIONS AND WARRANTIES

  

Section 6.1 Organization, etc

     86   

Section 6.2 Due Authorization, Non-Contravention, etc

     87   

Section 6.3 Government Approval, Regulation, etc

     87   

Section 6.4 Validity, etc

     87   

Section 6.5 Financial Information

     87   

Section 6.6 No Material Adverse Change

     87   

Section 6.7 Litigation, Labor Controversies, etc

     87   

Section 6.8 Subsidiaries; Equity Interests; Obligors

     88   

Section 6.9 Ownership of Properties

     88   

Section 6.10 Taxes

     88   

Section 6.11 Pension and Welfare Plans

     88   

Section 6.12 Environmental Warranties

     89   

Section 6.13 Accuracy of Information

     90   

Section 6.14 Regulations U and X

     90   

Section 6.15 Insurance

     91   

Section 6.16 Solvency

     91   

Section 6.17 Security Agreements

     91   

Section 6.18 Intellectual Property

     91   

Section 6.19 Issuance of Subordinated Debt; Status of Obligations as Senior
Indebtedness, etc

     91   

Section 6.20 Patriot Act; FCPA; OFAC

     92   

Section 6.21 Quebec Based Collateral

     92   

Section 6.22 Casualty, Etc

     92   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page   ARTICLE VII    COVENANTS   

Section 7.1 Affirmative Covenants

     93   

Section 7.2 Negative Covenants

     100    ARTICLE VIII    EVENTS OF DEFAULT   

Section 8.1 Listing of Events of Default

     111   

Section 8.2 Action if Bankruptcy

     115   

Section 8.3 Action if Other Event of Default

     115    ARTICLE IX    RESERVED.    ARTICLE X    GUARANTY PROVISIONS   

Section 10.1 Parent Guaranty Provisions

     116   

Section 10.2 Parent Guaranty

     116   

Section 10.3 Guaranty Absolute, etc

     116   

Section 10.4 Reinstatement, etc

     117   

Section 10.5 Waiver, etc

     117   

Section 10.6 Postponement of Subrogation, etc

     118    ARTICLE XI    ADMINISTRATIVE AGENT   

Section 11.1 Appointment and Authority

     119   

Section 11.2 Rights as a Lender

     119   

Section 11.3 Exculpatory Provisions

     120   

Section 11.4 Reliance by Administrative Agent

     120   

Section 11.5 Delegation of Duties

     121   

Section 11.6 Resignation of Administrative Agent

     121   

Section 11.7 Non-Reliance on Administrative Agent and Other Lenders

     123   

Section 11.8 No Other Duties, Etc

     123   

Section 11.9 Administrative Agent May File Proofs of Claim

     123   

Section 11.10 Collateral and Guaranty Matters

     124   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

 

     Page   ARTICLE XII    MISCELLANEOUS PROVISIONS   

Section 12.1 Waivers, Amendments, etc

     125   

Section 12.2 Notices; Time

     126   

Section 12.3 Payment of Costs and Expenses

     128   

Section 12.4 Indemnification

     129   

Section 12.5 Survival

     131   

Section 12.6 Severability

     131   

Section 12.7 Headings

     131   

Section 12.8 Execution in Counterparts, Effectiveness, etc

     131   

Section 12.9 Governing Law; Entire Agreement

     131   

Section 12.10 Successors and Assigns

     132   

Section 12.11 Other Transactions

     140   

Section 12.12 Forum Selection and Consent to Jurisdiction

     140   

Section 12.13 Service of Process, Appointment of Process Agent

     141   

Section 12.14 Waiver of Jury Trial

     141   

Section 12.15 No Immunity

     142   

Section 12.16 Judgment Currency

     142   

Section 12.17 PATRIOT Act Notification

     142   

Section 12.18 Defaulting Lenders

     143   

Section 12.19 Confidentiality

     145   

Section 12.20 Intercreditor Agreement

     146   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE I   —    Disclosure Schedule SCHEDULE II   —    Percentages; LIBOR
Office; Domestic Office; Administrative Agent’s Office EXHIBIT A-1   —    Form
of Canadian Revolving Note EXHIBIT A-2   —    Form of U.S. Revolving Note
EXHIBIT A-3   —    Form of Term Note EXHIBIT A-4   —    Form of Swing Line Note
EXHIBIT A-5   —    Reserved EXHIBIT A-6   —    Form of Acceptance Note EXHIBIT
B-1   —    Form of Canadian Revolving Loan Borrowing Request EXHIBIT B-2   —   
Form of Term Loan/U.S. Revolving Loan Borrowing Request EXHIBIT C-1   —    Form
of Canadian Revolving Loan Continuation/Conversion Notice EXHIBIT C-2   —   
Form of Term Loan/U.S. Revolving Loan Continuation/Conversion Notice EXHIBIT D  
—    Form of Lender Assignment Agreement EXHIBIT E   —    Form of Compliance
Certificate EXHIBIT F   —    Form of Subsidiary Guaranty EXHIBIT G-1   —    Form
of U.S. Pledge and Security Agreement EXHIBIT G-2   —    Form of Canadian Pledge
and Security Agreement EXHIBIT H   —    Form of Intercompany Subordination
Agreement EXHIBIT I   —    Form of Intercreditor Agreement EXHIBIT J-1   —   
Form of Sponsor Permitted Assignee Assignment Agreement EXHIBIT J-2   —    Form
of Affiliate Assignment Notice EXHIBIT K   —    Form of Master Intercompany Note

 

-i-



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT

THIS FIRST LIEN CREDIT AGREEMENT, dated as of February 27, 2013 is among MITEL
NETWORKS CORPORATION, a company organized under the laws of Canada (the “Parent”
and, in its capacity as the borrower of the Canadian Credit Extensions (such
capitalized term and all other capitalized terms used in this preamble and the
recitals set forth below shall, unless otherwise defined therein, have the
meanings set forth in Section 1.1), the “Canadian Borrower”), MITEL US HOLDINGS,
INC., a Delaware corporation (“Holdings” and, in its capacity as the borrower of
the Term Loans, the “Term Loan Borrower” and in its capacity as the borrower of
the U.S. Credit Extensions (other than the Term Loans), the “U.S. Revolving Loan
Borrower” or the “U.S. Borrower”; the U.S. Borrower together with the Canadian
Borrower, collectively, the “Borrowers” and each a “Borrower”), the various
financial institutions and other Persons from time to time parties hereto which
extend Commitments to make Revolving Credit Extensions to the Borrowers (the
“Revolving Lenders”), the various financial institutions and other Persons from
time to time parties hereto which extend Commitments to make Term Loans to the
Term Loan Borrower (the “U.S. Term Loan Facility Lenders” and, together with the
Revolving Lenders, collectively, together with any Assignee Lenders, the
“Lenders”), BANK OF AMERICA, N.A. (“Bank of America”), as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”), BANK OF AMERICA,
N.A., acting through its Canada Branch (“Bank of America Canada”), as Canadian
administrative agent for the Lenders (in such capacity, the “Canadian
Administrative Agent”), BANK OF AMERICA, as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”), RBC CAPITAL MARKETS
(“RBCCM”) as syndication agent (in such capacity, the “Syndication Agent”) Bank
of America, RBCCM and MCS CAPITAL MARKETS LLC or one of its affiliates, as joint
lead arrangers and joint bookrunners (in such capacities, the “Arrangers”).

W I T N E S S E T H:

WHEREAS, for purposes of providing for the ongoing working capital needs and
general corporate purposes of the Borrowers and their respective Subsidiaries
and to refinance existing obligations under the Existing Credit Agreements,

(a) the Borrowers have requested that the Lenders provide:

(i) a Term Loan Commitment pursuant to which Term Loans will be made in a single
Borrowing on the Closing Date to the Term Loan Borrower;

(ii) a Revolving Loan Commitment (to include availability for Revolving Loans,
Swing Line Loans and Letters of Credit) pursuant to which Revolving Loans will
be made from time to time prior to the Revolving Loan Commitment Termination
Date;

(iii) a Letter of Credit Commitment pursuant to which Letters of Credit will be
issued from time to time prior to the Revolving Loan Commitment Termination
Date; and

 

1



--------------------------------------------------------------------------------

(iv) a Swing Line Loan Commitment pursuant to which Swing Line Loans will be
made from time to time prior to the Revolving Loan Commitment Termination Date;
and

(b) Holdings shall obtain, pursuant to the Second Lien Credit Agreement (as
defined below), $80,000,000 in senior secured term loan Indebtedness which
Holdings shall borrow on the Closing Date;

WHEREAS, the Lenders and the Issuers are willing, on the terms and subject to
the conditions hereinafter set forth, to extend the Commitments and make Loans
to the Borrowers and issue (or participate in) Letters of Credit;

NOW, THEREFORE, the parties hereto agree as follows.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“Acceptance Note” is defined in clause (b) of Section 2.8.3.

“Additional Commitment Lender” is defined in Section 2.10.

“Additional Revolving Commitments” means the commitments of the Additional
Revolving Lenders to make Additional Revolving Loans pursuant to Section 2.9.

“Additional Revolving Lenders” means the lenders providing the Additional
Revolving Commitments.

“Additional Revolving Loans” means any Loans made in respect of any Additional
Revolving Commitments that shall have been added pursuant to Section 2.9.

“Additional Term Loans” means any Loans made in respect of any Additional Term
Commitments that shall have been added pursuant to Section 2.9.

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as a successor Administrative Agent pursuant to Section 11.6.

“Administrative Agent Fee Letter” means that certain fee letter dated as of the
date hereof among the Borrowers and the Administrative Agent.

“Administrative Agent’s Office” means, with respect to any Currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule II with respect to such Currency, or such other address or account with
respect to such Currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an administrative questionnaire in the form
approved by the Administrative Agent.

“Affected Lender” is defined in Section 4.11.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person (whether
through the ability to exercise voting power, by contract or otherwise).

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent and the Arrangers.

“Agreement” means, on any date, this First Lien Credit Agreement as originally
in effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/16 of 1%) equal to
(a) in the case of Term Loans and U.S. Revolving Loans, the highest of (i) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America, N.A. as its “prime rate,” (ii) the Federal Funds Rate in
effect on such day plus 1/2 of 1%, and (iii) the LIBO Rate for loans having an
Interest Period of one month plus 1.00% and (b) in the case of Canadian Loans
denominated in U.S. Dollars, the highest of (i) the rate of interest publicly
announced from time to time by Bank of America Canada as its reference rate of
interest for loans in U.S. Dollars made in Canada designated as its “prime
rate”, (ii) the Federal Funds Rate in effect on such day plus 1/2 of 1%, and
(iii) the LIBO Rate for loans having an Interest Period of one month plus 1.00%.
Changes in the rate of interest on that portion of any Loans maintained as
Floating Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate. The Administrative Agent will give notice promptly to the
Borrowers and the Lenders of any change in the Alternate Base Rate; provided
that the failure to give such notice shall not affect the Alternate Base Rate in
effect after such change. The “prime rate” is a rate set by Bank of America,
N.A. (or Bank of America Canada, as applicable) based upon various factors,
including Bank of America, N.A.’s (or Bank of America Canada, as applicable)
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans. Any change in such rate
announced by Bank of America, N.A. (or Bank of America Canada, as applicable)
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Alternate Base Rate Loan” means a U.S. Loan or a Canadian Loan denominated in
U.S. Dollars and bearing interest at a floating rate determined by reference to
the Alternate Base Rate.

 

3



--------------------------------------------------------------------------------

“Applicable Canadian BA Stamping Fee” means, with respect to Canadian BAs,
(a) at all times prior to the Reset Date, 5.75% per annum and (b) at all times
after the Reset Date, the applicable percentage set forth under the column
entitled “Applicable Canadian BA Stamping Fee” in the definition of Applicable
Margin.

“Applicable Commitment Fee Margin” means (a) at all times prior to the Reset
Date, 0.500% and (b) at all times after the Reset Date, the applicable
percentage set forth below corresponding to the relevant Leverage Ratio set
forth in the Compliance Certificate most recently delivered by the Borrowers to
the Administrative Agent:

 

Leverage Ratio

  

Applicable Commitment Fee Margin

 

Greater than 1.75:1

     0.500 % 

Less than or equal to 1.75:1

     0.375 % 

Changes in the Applicable Commitment Fee Margin resulting from a change in the
Leverage Ratio shall become effective upon delivery by the Borrowers to the
Administrative Agent of a new Compliance Certificate pursuant to clause (c) of
Section 7.1.1. If the Borrowers fail to deliver a Compliance Certificate within
45 days after the end of any Fiscal Quarter (or within 90 days, in the case of
the last Fiscal Quarter of the Fiscal Year), the Applicable Commitment Fee
Margin from and including the 46th (or 91st, as the case may be) day after the
end of such Fiscal Quarter to but not including the date Borrowers deliver to
the Administrative Agent a Compliance Certificate shall equal the highest
Applicable Commitment Fee Margin set forth above.

“Applicable Margin” means, at any time (a) with respect to Term Loans,
(i) 5.75% for Term Loans maintained as LIBO Rate Loans and (ii) 4.75% for Term
Loans maintained as Base Rate Loans, (b) with respect to Revolving Loans
(excluding Swing Line Loans) (i) at all times prior to the Reset Date 5.75% for
Revolving Loans maintained as Fixed Rate Loans and 4.75% for Revolving Loans
maintained as Floating Rate Loans, and (ii) thereafter, the applicable
percentage set forth below corresponding to the relevant Leverage Ratio set
forth in the Compliance Certificate most recently delivered by the Borrowers to
the Administrative Agent, (c) with respect to Swing Line Loans (i) at all time
prior to the Reset Date, 4.75% and (ii) thereafter, the applicable percentage
set forth below corresponding to the relevant Leverage Ratio set forth in the
Compliance Certificate most recently delivered by the Borrowers to the
Administrative Agent:

 

4



--------------------------------------------------------------------------------

For Revolving Loans, Swing Line Loans and Canadian BAs

 

Leverage Ratio

   Applicable Margin
for Revolving Loans (other than
Swing Line Loans)     Applicable
Margin
for Swing
Line Loans     Applicable
Canadian
BA
Stamping
Fee        LIBO Rate     Alternate
Base Rate/
Canadian
Prime Rate     Alternate
Base Rate/
Canadian
Prime Rate        

Greater than 1.75:1

     5.75 %      4.75 %      4.75 %      5.75 % 

Less than or equal to 1.75:1

     5.50 %      4.50 %      4.50 %      5.50 % 

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
shall become effective upon delivery by the Borrowers to the Administrative
Agent of a new Compliance Certificate pursuant to clause (c) of Section 7.1.1.
If the Borrowers fail to deliver a Compliance Certificate within 45 days after
the end of any Fiscal Quarter (or within 90 days the last Fiscal Quarter of the
Fiscal Year, the Applicable Margin from and including the 46th (or 91st, as the
case may be) day after the end of such Fiscal Quarter to but not including the
date the Borrowers deliver to the Administrative Agent a Compliance Certificate
shall equal the highest Applicable Margin set forth above.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business;
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

“Arrangers” is defined in the preamble.

“Assignee Lender” means an assignee under a Lender Assignment Agreement.

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent, the Lenders
and the Issuers pursuant to Section 5.1.1.

“Available Amount” means, as of any date of determination, (x) the cumulative
amount of Excess Cash Flow for all Fiscal Years then ended after the Closing
Date (commencing with the Fiscal Year ending April 30, 2013) for which financial
statements have been delivered as required under Section 7.1.1(b), to the extent
such Excess Cash Flow was not and shall not be required to prepay Loans in
accordance with Section 3.1.1(f) minus (y) the sum of all amounts used on or
prior to such date of determination to (i) make Restricted Payments pursuant to
clause (2) of the proviso to Section 7.2.6 or (ii) prepay Indebtedness pursuant
to the proviso to Section 7.2.8.

“Bank of America” is defined in the preamble.

 

5



--------------------------------------------------------------------------------

“Bank of America Canada” is defined in the preamble.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“Board of Directors” means, with respect to (i) a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board of directors, (ii) a partnership, the board of directors or
other equivalent governing body of the general partner of the partnership,
(iii) a limited liability company, the board of directors or other equivalent
governing body, and in the absence of same, the manager or board of managers or
the managing member or members (or equivalent) of any controlling committee
thereof, and (iv) any other Person, the board or committee of such Person
serving a function equivalent to that of a board of directors or general
partner.

“Borrower” and “Borrowers” are defined in the preamble.

“Borrowing” means the Loans of the same type and, in the case of Fixed Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.

“Borrowing Request” means, as the context may require, the Canadian Revolving
Loan Borrowing Request or the Term Loan/U.S. Revolving Loan Borrowing Request.

“Business Day” means

(a) any day which is neither a Saturday or Sunday nor (i) relative to matters
with respect to U.S. Loans and Canadian Loans denominated in U.S. Dollars, a
legal holiday on which banks are authorized or required to be closed in New
York, New York, or Toronto, Ontario, or (ii) relative to matters with respect to
Canadian Loans, a legal holiday on which banks are authorized or required to be
closed in Toronto, Ontario; and

(b) relative to the making, continuing, prepaying or repaying of any LIBO Rate
Loans, any day which is a Business Day described in clause (a)(i) or (ii) above,
as the case may be, and which is also a day on which dealings in U.S. Dollars
are carried on in the London interbank eurodollar market.

“Canadian Administrative Agent” is defined in the preamble.

“Canadian BA” means a depository bill as defined in the Depository Bills and
Notes Act (Canada) in Canadian Dollars that is in the form of an order signed by
the Canadian Borrower and accepted by a Revolving Lender pursuant to this
Agreement or, for Revolving Lenders not participating in clearing services
contemplated in that Act, a draft or bill of exchange in Canadian Dollars that
is drawn by the Canadian Borrower and accepted by a Revolving Lender pursuant to
this Agreement. Orders that become depository bills, drafts and bills of
exchange are sometimes collectively referred to in this Agreement as “drafts.”
Canadian BAs shall have a term of approximately 30, 60, 90 or 180 days (subject
to availability), shall be issued and payable only in Canada and shall have a
face amount of an integral multiple of C$100,000. In addition, to the extent the
context shall require, each Acceptance Note shall be deemed to be a Canadian BA.

 

6



--------------------------------------------------------------------------------

“Canadian Borrower” is defined in the preamble.

“Canadian Collateral Agent” means Bank of America Canada.

“Canadian Credit Extensions” means, as the context may require, (i) the making
of a Canadian Loan by a Revolving Lender (including the acceptance of a Canadian
BA) or (ii) the issuance of any Canadian Letter of Credit, or the extension of
any Stated Expiry Date of any existing Canadian Letter of Credit, by the Issuer.

“Canadian Dollar” and “C$” each mean the lawful currency of Canada.

“Canadian Dollar Equivalent” means, at any time, the equivalent amount thereof
in Dollars as determined by the Administrative Agent or the Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with Canadian Dollars.

“Canadian Letter of Credit” is defined in clause (a) of Section 2.1.2.

“Canadian Letter of Credit Commitment” means the Issuer’s obligation to issue
Canadian Letters of Credit pursuant to Section 2.1.2.

“Canadian Letter of Credit Outstandings” means, on any date, an amount equal to
the sum of (a) the then aggregate amount which is undrawn and available under
all issued and outstanding Canadian Letters of Credit, and (b) the then
aggregate amount of all unpaid and outstanding Reimbursement Obligations in
respect of such Canadian Letters of Credit. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“Canadian Letter of Credit Stated Expiry Date” is defined in Section 2.6.

“Canadian Loan” means, as the context may require, a Canadian Revolving Loan or
a Canadian Swing Line Loan.

“Canadian Pension Plan” means (a) a “pension plan” or “plan” which is subject to
applicable pension benefits legislation in any jurisdiction of Canada and is
applicable to employees resident in Canada of the Parent or any Canadian
Subsidiary of the Parent, or (b) any pension benefit plan or similar arrangement
applicable to employees reporting to work in Canada of the Parent or any
Canadian Subsidiary of the Parent.

“Canadian Pledge and Security Agreement” means the Pledge and Security Agreement
executed and delivered by the Parent and each Canadian Subsidiary Guarantor,
substantially in the form of Exhibit G-2 hereto, as amended, supplemented,
amended and restated or otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

“Canadian Prime Rate” means, for any day, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/100th of 1%) equal to
the highest of (a) the CDOR Rate for 30-day bankers’ acceptances plus 0.50% and
(b) the rate of interest per annum publicly announced or established from time
to time by Bank of America Canada as its reference rate for loans in Canadian
dollars made in Canada and designated by it as its “prime rate”. The “prime
rate” is a rate established by Bank of America Canada based upon various
factors, including general economic conditions, is used as a reference rate for
pricing certain loans and other extensions of credit, and is not intended to
represent the lowest rate of interest charged by Bank of America Canada. Changes
in the rate of interest on that portion of any Loans maintained as Canadian
Prime Rate Loans will take effect simultaneously with each change in the
Canadian Prime Rate. The Administrative Agent will give notice promptly to the
Borrowers and the Lenders of any change in the Canadian Prime Rate; provided
that the failure to give such notice shall not affect the Canadian Prime Rate in
effect after such change.

“Canadian Prime Rate Loans” means a Canadian Loan denominated in Canadian
Dollars and bearing interest at a fluctuating rate determined by reference to
the Canadian Prime Rate.

“Canadian Revolving Loan Borrowing Request” means a Canadian Revolving Loan
request and certificate duly executed by an Authorized Officer of the Canadian
Borrower substantially in the form of Exhibit B-1 hereto.

“Canadian Revolving Loan Continuation/Conversion Notice” means a notice of
continuation or conversion in respect of Canadian Revolving Loans and
certificate duly executed by an Authorized Officer of the Canadian Borrower
substantially in the form of Exhibit C-1 hereto.

“Canadian Revolving Loans” is defined in clause (a) of Section 2.1.1.

“Canadian Revolving Note” means a promissory note payable to any Revolving Loan
Lender, in the form of Exhibit A-1 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing
Indebtedness hereunder of the Canadian Borrower to such Revolving Loan Lender
resulting from outstanding Canadian Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof or in addition thereto.

“Canadian Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of Canada or any jurisdiction thereof.

“Canadian Subsidiary Guarantor” means each Canadian Subsidiary which has
executed and delivered a Subsidiary Guaranty (or a supplement thereto).

“Canadian Swing Line Loan” is defined in clause (c) of Section 2.1.1.

“Canadian Welfare Plan” means any medical, health, hospitalization, insurance or
other employee benefit or welfare plan, agreement or arrangement applicable to
employees of the Parent or a Canadian Subsidiary of the Parent, in each case who
report to work in Canada.

 

8



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Borrowers and their Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures; and (b) Capitalized Lease Liabilities incurred by the
Borrowers and their Subsidiaries during such period.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Effective Date.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

“Cash Collateralize” means, with respect to a Letter of Credit or Canadian BA,
the deposit of immediately available funds (in the same Currency) into a cash
collateral account maintained with (or on behalf of) and under the sole dominion
and control of the Administrative Agent on terms satisfactory to the
Administrative Agent and the Issuer in an amount equal to the Stated Amount of
such Letter of Credit or the face amount of such Canadian BA (or such greater
amount as may be explicitly provided for herein). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral.

“Cash Equivalent Investment” means, at any time, any of the following types of
investments, to the extent owned by any Borrower or any of its Subsidiaries free
and clear of all Liens (other than Liens created under the Loan Documents or
under the Second Lien Loan Documents):

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or Canada (or any agency or political subdivision thereof, to the extent
such obligations are supported by the full faith and credit of the United States
or of Canada) maturing not more than one year after such time;

(b) commercial paper maturing not more than 180 days from the date of issue,
which is issued by

(i) a corporation (other than an Affiliate of any Obligor) organized under the
laws of Canada or any province or territory thereof or any state of the United
States or of the District of Columbia that has a credit rating of “Prime-1” (or
the equivalent grade) or higher from Moody’s or “A-1” (or the equivalent grade)
or higher from S&P or R-1 high (or the equivalent grade) or higher by DBRS; or

 

9



--------------------------------------------------------------------------------

(ii) any Lender (or its holding company) organized under the laws of Canada or
any province or territory thereof or any state of the United States or of the
District of Columbia that has a credit rating of “Prime-1” (or the equivalent
grade) or higher from Moody’s or “A-1” (or the equivalent grade) or higher from
S&P or R-1 high (or the equivalent grade) or higher by DBRS;

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than 180 days after its date of issuance, which is issued by either

(i) any bank, trust company or savings and loan association organized under the
laws of Canada (or any province or territory thereof) or the United States (or
any state thereof) and which has (x) a credit rating of “Prime-1” (or the
equivalent grade) or higher from Moody’s or “A-1” (or the equivalent grade) or
higher from S&P or A (or the equivalent grade) or higher from DBRS and (y) a
combined capital and surplus greater than $750,000,000, or

(ii) any Lender that has (x) a credit rating of “Prime-1” (or the equivalent
grade) or higher from Moody’s or “A-1” (or the equivalent grade) or higher from
S&P or A or higher from DBRS and (y) a combined capital and surplus greater than
$750,000,000;

(d) any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial institution satisfying the criteria set forth in
clause (c)(i) which

(i) is secured by a fully perfected security interest in any obligation of the
type described in clause (a), and

(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial institution
thereunder; or

(e) investments, classified in accordance with GAAP as current assets of the
Borrowers or any of their Subsidiaries, in any money market fund that (i) has
substantially all of its assets invested continuously in investments of the
character, quality and maturity referred to in clauses (a) through (d) above,
(ii) has net assets of not less than $1,000,000,000 and (iii) has the highest
rating obtainable from any of S&P or Moody’s or DBRS.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Casualty Event” means the damage or destruction, or any taking under power of
eminent domain or by condemnation, expropriation or similar proceeding, of any
property of any Person or any of its Subsidiaries.

 

10



--------------------------------------------------------------------------------

“CDOR Rate” means, for a particular term, the discount rate per annum,
calculated on the basis of a year of 365 days, equal to the average rate per
annum for Canadian BAs having such term that appears on the Reuters Screen CDOR
Page (or any successor page) as of 10:00 a.m., Toronto time, on the first day of
such term as determined by the Administrative Agent or, if such rate is not
available at such time, the discount rate for Canadian BAs accepted by the
Administrative Agent having such term as calculated by the Administrative Agent
in accordance with normal market practice on such date.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“CFC Subsidiary” shall mean any direct or indirect Subsidiary of any U.S.
Borrower or U.S. Subsidiary that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code.

“Change in Control” means

(a) the failure of the Parent at any time to directly or indirectly own
beneficially and of record on a fully diluted basis 100% of the outstanding
Capital Securities of the other Borrower (except if such Borrower has been
disposed of, transferred or merged or consolidated with or to another Person in
accordance with the terms of this Agreement), such Capital Securities to be held
free and clear of all Liens (other than Liens granted under a Loan Document or
under a Second Lien Loan Document);

(b) any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act), excluding the Permitted Holders, shall: (i) become the
ultimate “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of Voting Securities on a fully diluted
basis representing more than 35% of the Voting Securities of the Parent on a
fully diluted basis; and (ii) such person or group shall also become the
ultimate “beneficial owner” directly or indirectly of Voting Securities on a
fully diluted basis representing more than the aggregate of such Voting
Securities of the Parent on a fully diluted basis then held by the Permitted
Holders;

(c) during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the Board of Directors of the Parent (together with
any new directors whose election to such Board or whose nomination for election
by the stockholders of the Parent was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent then in office; or

 

11



--------------------------------------------------------------------------------

(d) the occurrence of any “Change of Control” (or similar term) under (and as
defined in) any document governing Indebtedness that is outstanding in an amount
greater than $20,000,000.

“Change in Law” means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as
amended, or any rules, regulations, interpretations, guidelines or directives
promulgated thereunder, or (b) the occurrence, after the date of this Agreement,
of any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the date of the initial Credit Extension hereunder.

“Closing Date Certificate” means the closing date certificate executed and
delivered by an Authorized Officer of the Borrowers in form and substance
satisfactory to the Administrative Agent.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

“Collateral Agent” is defined in the preamble.

“Commitment” means, as the context may require, the Term Loan Commitment, the
Revolving Loan Commitment, the Letter of Credit Commitment or the Swing Line
Loan Commitment.

“Commitment Amount” means, as the context may require, the Term Loan Commitment
Amount, the Revolving Loan Commitment Amount, the Letter of Credit Commitment
Amount or the Swing Line Loan Commitment Amount.

“Commitment Termination Date” means, as the context may require, the Term Loan
Commitment Termination Date or the Revolving Loan Commitment Termination Date.

“Commitment Termination Event” means

(a) the occurrence of any Event of Default with respect to any Borrower
described in clauses (a) through (d) of Section 8.1.9; or

(b) the occurrence and continuance of any other Event of Default and either

(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or

(ii) the giving of notice by the Administrative Agent, acting at the direction
of the Required Lenders, to the Borrowers that the Commitments have been
terminated.

 

12



--------------------------------------------------------------------------------

“Commodity Exchange Act” means that Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” is defined in the preamble.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrowers, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agent may from
time to time request for the purpose of monitoring the Borrowers’ compliance
with the financial covenants contained herein.

“Connection Income Taxes” means with respect to any Secured Party, Taxes that
are (a) imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes and (b) imposed as a result of a present
or former connection between such Secured Party and the jurisdiction imposing
such Tax (other than present or former connections arising solely from such
Secured Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Consolidated EBITDA” means, for any applicable period, the sum of (a) Net
Income plus (b) to the extent deducted in determining Net Income, the sum of
(i) income tax expense, (ii) interest expense, (iii) amounts attributable to the
depreciation and amortization of assets, (iv) foreign exchange gains and losses,
(v) extraordinary or unusual cash charges that are non-recurring in an amount
not to exceed during any period of four consecutive Fiscal Quarters 15% of
Consolidated EBITDA for such period (as calculated before giving effect to any
addbacks pursuant to this clause (v) or clause (vii) below) for the applicable
period, (vi) extraordinary or unusual and non-recurring non-cash charges that do
not represent a cash item in the applicable period or any future period,
(vii) with respect to Consolidated EBITDA for the Parent, amounts attributable
to restructuring costs (in an amount not to exceed during any period of four
consecutive Fiscal Quarters 15% of Consolidated EBITDA for such period (as
calculated before giving effect to any addbacks pursuant to clause (v) above or
this clause (vii) for the applicable period), (viii) costs and expenses incurred
in connection with (x) the credit facilities under this Agreement and the Second
Lien Credit Agreement and (y) any Permitted Acquisition; provided that, for
purposes of this clause (y), the amount of costs and expenses relating to any
Permitted Acquisition that may be added back to Net Income pursuant to
clause (b)(viii) hereof shall not exceed an amount equal to 10% of the purchase
price for such Permitted Acquisition, (ix) non-cash charges and losses
attributable to stock-based compensation expense, (x) non-cash charges with
respect to the write-down or impairment of goodwill and other intangibles, and
(xi) without limiting the foregoing, costs and expenses incurred in connection
with acquisition and disposition activity (whether or not consummated) during
the fiscal quarter ended January 31, 2013, in an aggregate amount not to exceed
$6,500,000; minus (c) to the extent (and only to the extent) included in
determining Net Income, income attributable to the cancellation of Indebtedness
issued by an Obligor (including as a result of a debt exchange); and provided,
further, for all purposes hereunder, “Consolidated EBITDA” for the Fiscal
Quarter ending January 31, 2012 shall be deemed to be $21,400,000, for the
Fiscal Quarter ending April 30, 2012 shall be deemed to be $26,400,000, for the
Fiscal Quarter ending July 31, 2012 shall be deemed to be $12,400,000, and for
the Fiscal Quarter ending October 31, 2012 shall be deemed to be $23,600,000,
subject in each case to any pro forma adjustments pursuant to Section 1.4.

 

13



--------------------------------------------------------------------------------

“Consolidated First Lien Debt” means, on any date, in respect of the Parent and
its Subsidiaries on a consolidated basis, that portion of Consolidated Total
Debt that is secured by a Lien on any assets of the Parent or any Subsidiary
which Lien is not expressly contractually subordinated to the Liens securing the
Obligations.

“Consolidated Total Debt” means, on any date, in respect of the Parent and its
Subsidiaries on a consolidated basis, (a) the sum (without duplication) of
(i) the outstanding principal amount of all Indebtedness of the Parent and its
Subsidiaries of the type referred to in clause (a), clause (b) (which, in the
case of Letter of Credit Outstandings, shall exclude obligations of the type
described in clause (a) of the definition of each of “Canadian Letter of Credit
Outstandings” and “U.S. Letter of Credit Outstandings”) and clause (c), in each
case of the definition of “Indebtedness” and any Contingent Liability in respect
of any of the foregoing, plus (ii) to the extent (but only to the extent) not
permitted by clause (m) of Section 7.2.2, Indebtedness of the type described in
such clause (m) minus (b) the unrestricted cash of the Parent and its
Subsidiaries as of such date up to a maximum of $40,000,000; provided that such
cash shall not be subject to any Lien other than a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and other than Liens
permitted under Section 7.2.3(f) and Section 7.2.3(k).

“Consolidated Working Capital” means, as at any date of determination, the
excess of

(a) the total assets of the Parent and its Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash, Cash Equivalent Investments and deferred tax assets

over

(b) the total liabilities of the Parent and its Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt and excluding any
outstanding Revolving Loan and excluding any deferred tax liabilities.

“Consolidated Working Capital Adjustment” means, for any Fiscal Year, the amount
(which may be a negative number) by which Consolidated Working Capital as of the
end of such Fiscal Year exceeds (or is less than) Consolidated Working Capital
as of the beginning of such Fiscal Year.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

 

14



--------------------------------------------------------------------------------

“Continuation/Conversion Notice” means a Canadian Revolving Loan
Continuation/Conversion Notice or a Term Loan/U.S. Revolving Loan
Continuation/Conversion Notice.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with any Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“Controlled Investment Affiliate” means, with respect to the Sponsor, any other
person that (i) is organized primarily for the purpose of making equity or debt
investments in one or more Persons and (ii) is directly or indirectly Controlled
by the Sponsor; provided that “Controlled Investment Affiliate” shall exclude
any portfolio company of the Sponsor.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form attached as an Exhibit to
the U.S. Pledge and Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Core Intellectual Property Assets” means those Intellectual Property Assets
that are material to and used by the Parent or its Subsidiaries in the business
of providing business communications and collaboration software and services.

“Credit Extension” means, as the context may require,

(a) the making of a Loan by a Lender (including the acceptance of a Canadian
BA); or

(b) the issuance of any Letter of Credit, or the extension of any Stated Expiry
Date of any existing Letter of Credit, by an Issuer.

“Currency” means, as the context may require, U.S. Dollars or Canadian Dollars.

“DBRS” means DBRS Limited.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other domestic or foreign liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, arrangement
(including under any relevant incorporating statute) rearrangement,
receivership, insolvency, reorganization, judicial management, administration or
relief of debtors or similar debtor relief laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

15



--------------------------------------------------------------------------------

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Defaulting Lender” means, subject to Section 12.18.2, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, curator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation, the Canada Deposit Insurance Corporation or any other state or
federal regulatory authority acting in the same or any similar capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or Canada or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 12.18.2) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

“Default Rate” shall have the meaning provided in Section 3.2.2.

“Disbursement Date” is defined in Section 2.6.3.

 

16



--------------------------------------------------------------------------------

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrowers with the written consent
of the Required Lenders.

“Discount Rate” means, on any day, for a particular term (a) in respect of any
Canadian BA accepted by a Lender named in Schedule I to the Bank Act (Canada),
the CDOR Rate on such day for such term; and (b) in respect of any Canadian BA
or Acceptance Note, as the case may be, accepted by a Lender that is not named
in Schedule I to the Bank Act (Canada), the lesser of (i) the bid rate (rounded
upwards to the nearest 1/100th of 1%) quoted by such Lender as being the
discount rate of such Lender calculated on the basis of a year of 365 days and
determined in accordance with normal market practice for a bankers’ acceptance
having a face amount comparable to the amount of such Canadian BA for the
applicable interest period as of 10:00 a.m. Toronto time, on such day for
Canadian BAs of such Lender for a comparable term, and (ii) the CDOR Rate plus
0.10% per annum.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution, disposition or other conveyance (including by way of
merger) of, or the granting of options, warrants or other rights to, any of the
Borrowers’ or their Subsidiaries’ assets (including the sale transfer or other
conveyance of accounts receivable but excluding the sale or issuance of Capital
Securities of the Parent) to any other Person (other than to another Obligor) in
a single transaction or series of transactions but excluding sales of inventory
in the ordinary course of business.

“Disqualified Capital Stock” shall mean any Capital Security which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is one year after the Stated Maturity Date
with respect to the Term Loans, (b) is convertible into or exchangeable or
exercisable (unless at the sole option of the issuer thereof) for (i) debt
securities or other indebtedness or (ii) any Capital Securities referred to in
clause (a) above, in each case at any time on or prior to the date that is one
year after the Stated Maturity Date with respect to the Term Loans, or
(c) contains any repurchase or payment obligation which may come into effect
prior to the date that is one year after the Stated Maturity Date with respect
to the Term Loans.

“Disqualified Lenders” shall mean those operating companies that are engaged in
the business of the Borrowers as described in the most recent 10-K of the Parent
as their primary business that are set forth on Schedule 1.01 to the Disclosure
Schedule and those additional companies with such business as their primary
business that the Borrower may designate from time to time.

“ECF Percentage” means, if on the last day of the applicable Fiscal Year, the
Leverage Ratio is (a) greater than or equal to 2.25:1.00, 75%, (b) less than
2.25:1.00 but greater than 1.75:1.00, 50%, (c) less than or equal to 1.75:1.00
but greater than 1.25:1.00, 25% and (d) less than or equal to 1.25:1.00, 0%.

 

17



--------------------------------------------------------------------------------

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 12.8.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural Person, any
Obligor, any Affiliate of any Obligor or any other Person taking direction from,
or working in concert with, any Obligor or any of the Obligor’s Affiliates).

“Engagement Letter” means the letter dated as of June 28, 2012 (as amended),
regarding, among other things, the administration fees for this credit facility.

“Environmental Laws” means all applicable federal, state, provincial,
territorial, foreign or local statutes, laws, ordinances, codes, rules,
regulations and guidelines (including consent decrees and administrative orders)
relating to public health and safety, natural resources or protection of the
environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

“Event of Default” is defined in Section 8.1.

“Excess Cash Flow” means, for any Fiscal Year, the excess (if any), of

(a) Consolidated EBITDA for such Fiscal Year;

over

(b) the sum (for such Fiscal Year) of (i) Interest Expense actually paid in cash
by the Parent and its Subsidiaries, (ii) scheduled principal repayments, to the
extent actually made, of capitalized leases and of Term Loans pursuant to
clause (c) of Section 3.1.1 (exclusive of repayments made from a refinancing of
any portion of such Indebtedness, or pursuant to Section 3.1.1, or made,
directly or indirectly, in connection with a cancellation of Indebtedness of any
Obligor, including as a result of any exchange or cancellation of such
Indebtedness by such Obligor or any of its Affiliates), (iii) all income Taxes
actually paid in cash by the Parent and its Subsidiaries, (iv) Capital
Expenditures made in cash (exclusive of Capital Expenditures financed with the
proceeds of Indebtedness, equity issuances, casualty proceeds or other proceeds
which are not included in Consolidated EBITDA), (v) without limiting clause (ii)
above, other voluntary prepayments of Indebtedness (exclusive of any prepayments
of revolving Indebtedness unless a corresponding reduction is made to the
commitments with respect thereto), (vi) permitted Investments made during such
Fiscal Year, (vii) the cash portion of any consideration and related fees and
expenses actually paid in connection with a Permitted Acquisition; (viii) the
Consolidated Working Capital Adjustment for such Fiscal Year; and (ix) all cash
charges to the extent added back to Net Income pursuant to clauses (iv), (v),
(vii), (viii) and (ix) of the definition of “Consolidated EBITDA” for purposes
of determining Consolidated EBITDA for such Fiscal Year.

 

18



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Exemption Certificate” is defined in clause (f) of Section 4.6.

“Existing Credit Agreements” means, collectively, (i) that certain First Lien
Credit Agreement dated as of August 16, 2007 among Mitel Networks Corporation,
Mitel Networks, Inc., Mitel US Holdings, Inc., Arsenal Acquisition Corporation,
Morgan Stanley Senior Funding (Nova Scotia) Co., as Canadian Administrative
Agent, Wilmington Trust FSB, as U.S. Administrative Agent, and the various
financial institutions party thereto from time to time and (ii) that certain
Second Lien Credit Agreement dated as of August 16, 2007 among Mitel Networks
Corporation, Mitel US Holdings, Inc., Morgan Stanley Senior Funding, Inc. as
Administrative Agent, and the various financial institutions party thereto from
time to time, in each case as amended, restated, supplemented or modified from
time to time.

“Existing Maturity Date” is defined in Section 2.10.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to

(a) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or

(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Filing Agent” is defined in Section 5.1.14.

“Filing Statements” is defined in Section 5.1.14.

 

19



--------------------------------------------------------------------------------

“First Lien Leverage Ratio” means, as of the last day of any Fiscal Quarter of
the Parent and its Subsidiaries, the ratio of

(a) Consolidated First Lien Debt outstanding on the last day of such Fiscal
Quarter

to

(b) Consolidated EBITDA computed for the period consisting of such Fiscal
Quarter and each of the three immediately preceding Fiscal Quarters.

“First-Tier CFC Subsidiary” shall mean any CFC Subsidiary that is owned either
(i) directly by a U.S. Borrower or a U.S. Subsidiary, or (ii) indirectly by a
U.S. Borrower or a U.S. Subsidiary through one or more intermediate entities,
each of which is a U.S. person within the meaning of Section 7701(a)(30) of the
Code or a disregarded entity under the Code.

“Fiscal Quarter” means a quarter ending on the last day of April, July, October
or January.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
April 30; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2013 Fiscal Year”) refer to the Fiscal Year ending on
April 30 of such calendar year.

“Fixed Rate Loan” means a LIBO Rate Loan or a Canadian BA.

“Floating Rate Loan” means a Canadian Prime Rate Loan or an Alternate Base Rate
Loan.

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States or any state thereof
executed and delivered by any Borrower or any of its Subsidiaries pursuant to
the terms of this Agreement, in form and substance satisfactory to the
Administrative Agent, as may be necessary or desirable under the laws of
organization or incorporation of a Subsidiary to further protect or perfect the
Lien on and security interest in any Collateral (as defined in a Security
Agreement).

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Loan Lender, (a) with respect to any Issuer, such Defaulting Lender’s
Percentage of the outstanding Letter of Credit Outstandings other than Letter of
Credit Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Loan Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Loan Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” is defined in Section 1.4.

 

20



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States, Canada, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantor” means, collectively, each Borrower, each Subsidiary Guarantor and
each other party that has guaranteed the Obligations.

“Guaranty” means, as the context may require, the Subsidiary Guaranty or any
other guarantee delivered by a Guarantor.

“Hazardous Material” means

(a) any “hazardous substance”, as defined by CERCLA;

(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended; or

(c) any pollutant or contaminant or hazardous, dangerous, regulated or toxic
chemical, material or substance (including any petroleum product or by-product)
within the meaning of, or subject to, any applicable federal, state, provincial,
territorial, foreign or local law, regulation, ordinance or requirement
(including consent decrees and administrative orders) relating to or imposing
liability, obligations or standards of conduct relating to public health and
safety, natural resources or protection of the environment, all as amended.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“Holdings” is defined in the preamble.

“Immaterial Subsidiary” means any Subsidiary that, when considered in the
aggregate with all subsidiaries that are not at such time Guarantors, would not
cause (i) the aggregate Consolidated EBITDA of the non-Guarantor Subsidiaries
plus, without duplication, such Subsidiary, to exceed 5% of the Consolidated
EBITDA of the Parent and its Subsidiaries, (ii) the aggregate assets of the
non-Guarantor Subsidiaries (excluding intercompany balances) plus, without
duplication, such Subsidiary, to exceed 5% of the assets of the Parent and its
Subsidiaries on a consolidated basis or (iii) the aggregate gross revenue of the
non-Guarantor Subsidiaries plus, without duplication, such Subsidiary, to exceed
5% of the gross revenue of the Parent and its Subsidiaries on a consolidated
basis.

 

21



--------------------------------------------------------------------------------

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of any Borrower

(a) which is of a “going concern” or similar nature;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrowers to
be in Default.

“including” and “include” means “including without limitation”.

“Incremental Facilities” is defined in Section 2.9.

“Indebtedness” of any Person means:

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

(c) all Capitalized Lease Liabilities of such Person;

(d) net Hedging Obligations of such Person;

(e) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts and other current liabilities incurred in the
ordinary course of business which are not overdue for a period of more than 120
days or, if overdue for more than 120 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person), and indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) obligations arising under Synthetic Leases; and

(g) all Contingent Liabilities of such Person in respect of any of the
foregoing.

 

22



--------------------------------------------------------------------------------

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 12.4.

“Indemnified Parties” is defined in Section 12.4.

“Intellectual Property Assets” means, collectively and without duplication, the
“Intellectual Property Collateral” (as defined in the U.S. Pledge and Security
Agreement), and any similar term as defined in the Canadian Pledge and Security
Agreement and in the U.K. Security Agreement, and shall include terms of similar
meaning referring to the intellectual property of the Obligors in any other
Security Agreement.

“Interco Subordination Agreement” means a Subordination Agreement, in
substantially the form of Exhibit H to this Agreement (as such Subordination
Agreement may be amended, endorsed or otherwise modified from time to time).

“Intercreditor Agreement” means the Intercreditor Agreement, dated the date
hereof and substantially in the form of Exhibit I hereto, executed and delivered
by the Obligors, the Administrative Agent, the Collateral Agent and the Second
Lien Agent, pursuant to the terms of this Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time.

“Interest Expense” means, for any applicable period, the aggregate interest
expense (both accrued and paid and net of interest income paid during such
period to any Borrower and its Subsidiaries) of any Borrower and its
Subsidiaries for such applicable period, including the portion of any payments
made in respect of Capitalized Lease Liabilities allocable to interest expense.

“Interest Period” means, (a) relative to any LIBO Rate Loan, the period
beginning on (and including) the date on which such LIBO Rate Loan is made or
continued as, or converted into, a LIBO Rate Loan pursuant to Sections 2.3 or
2.4 and shall end on (but exclude) the day which numerically corresponds to such
date one, two, three, six, or, if agreed to by each Lender, any other period
that is twelve months or less thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), in any case as the
applicable Borrower may select in its relevant notice pursuant to Sections 2.3
or 2.4 and (b) relative to any Canadian BA or Acceptance Note, the period
beginning on (and including) the date on which such Canadian BA is accepted or
rolled over pursuant to Section 2.4 or such Acceptance Note is issued pursuant
to Section 2.8.3 and continuing to (but excluding) the date which is
approximately 30, 60, 90 or 180 days thereafter (subject to availability) as the
Canadian Borrower may select in its relevant notice pursuant to Section 2.3 or
2.4; provided, that,

(i) the Borrowers shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than seven
different dates;

 

23



--------------------------------------------------------------------------------

(ii) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day); and

(iii) no Interest Period for any Loan may end later than the Stated Maturity
Date for such Loan.

“Investment” means, relative to any Person,

(a) any loan, advance or extension of credit made by such Person to any other
Person, including the purchase by such Person of any bonds, notes, debentures or
other debt securities of any other Person;

(b) Contingent Liabilities in respect of any other Person; and

(c) any Capital Securities held by such Person in any other Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon actually received in
cash and shall, if made by the transfer or exchange of property other than cash,
be deemed to have been made in an original principal or capital amount equal to
the fair market value of such property at the time of such Investment.

“ISP Rules” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuance Request” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuer.

“Issuer” means (a) Bank of America, N.A. in its capacity as the Issuer of the
Letters of Credit issued for the account of the U.S. Borrower and (b) Bank of
America Canada in its capacity as the Issuer of the Letters of Credit issued for
the account of the Canadian Borrower. At the request of Bank of America, N.A.
and with the Borrowers’ consent (not to be unreasonably withheld), another
Lender or an Affiliate of Bank of America, N.A. may issue one or more Letters of
Credit hereunder.

“Issuer Documents” means with respect to any Letter of Credit, the Issuance
Request and any other document, agreement and instrument entered into by any
Issuer and the Borrowers or in favor of any Issuer and relating to such Letter
of Credit.

“Judgment Currency” is defined in Section 12.16.

“L/C Advance” means, with respect to each Revolving Loan Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Revolving Loan Percentage. All L/C Advances shall be denominated in Dollars or
Canadian Dollars, as further provided herein.

 

24



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing. All L/C Borrowings shall be
denominated in Dollars or Canadian Dollars, as further provided herein.

“Lease Purchaser” means any Person in the business of purchasing or otherwise
securitizing revenue streams from lease transactions including those entities
listed in Schedule 1.02 to the Disclosure Schedule.

“Lease Purchase Transaction” means (a) the sale and assignment by a Borrower or
any of its Subsidiaries to a Lease Purchaser of all or a portion of such
Person’s right, title and interest in and to a lease, installment sale contract
or other chattel paper and the schedules, addendums and amendments thereto
arising from the leasing by such Person of telecommunications or related
equipment or support products (or, to the extent recharacterized as a financing,
all Indebtedness secured by a first priority perfected security interest in such
right, title and interest, each a “Purchased Lease”), including all payments to
become due thereunder and all guaranties and collateral pertaining thereto,
(b) the granting of (or assignment of) a first priority perfected security
interest in the Purchased Leases, all telecommunications and other equipment
subject to or covered by the Purchased Leases, together with all replacements
and substitutions of the foregoing and all attachments, accessories, accessions,
parts and components thereto, and any lock –box account into which payments are
made in connection with the Purchased Leases, whether now or are hereafter
acquired, and all proceeds thereof (including insurance proceeds) (the
“Purchased Lease Collateral”) and (c) where applicable, the assignment of all
residual rights in such equipment and the proceeds therefrom (“Residual
Positions”), in each case for the foregoing clauses (a) through (c) on terms and
conditions generally consistent with the past practice of the Borrower and its
Subsidiaries as of the Closing Date and without any material change to the
Borrower or the applicable Subsidiary’s liabilities thereunder.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

“Lenders” is defined in the preamble.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against any Administrative Agent, any Lender or any Issuer
or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:

(a) any Hazardous Material on, in, under or affecting any portion of any
property of any Borrower or any of its Subsidiaries, the groundwater thereunder,
or any surrounding areas thereof to the extent caused by Releases from any
Borrower’s or any of its Subsidiaries’ currently or formerly owned or operated
properties or any of their respective predecessors’ properties;

 

25



--------------------------------------------------------------------------------

(b) any inaccuracy or breach of any representation or warranty contained in
Section 6.12 (without regard to “knowledge” or “materiality” qualifications or
exceptions contained in such representations or warranties);

(c) any actual or alleged violation or liability of any Borrower or any of its
Subsidiaries pursuant to any Environmental Laws; or

(d) the imposition of any Lien relating to the violation of any Environmental
Law or the release or threatened release of Hazardous Material in connection
with any property owned or operated by any Borrower or any of its Subsidiaries.

“Letter of Credit” means, as the context may require, a Canadian Letter of
Credit or a U.S. Letter of Credit.

“Letter of Credit Commitment” means, as the context may require, the Canadian
Letter of Credit Commitment or the U.S. Letter of Credit Commitment.

“Letter of Credit Commitment Amount” means, on any date an aggregate amount not
to exceed the U.S. Dollar Equivalent of $20,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2.

“Letter of Credit Fees” means the fees payable by the Borrowers pursuant to
Section 3.3.3.

“Letter of Credit Outstandings” means, as the context may require, the Canadian
Letter of Credit Outstandings or the U.S. Letter of Credit Outstandings.

“Leverage Ratio” means, as of the last day of any Fiscal Quarter of the Parent
and its Subsidiaries, the ratio of

(a) Consolidated Total Debt outstanding on the last day of such Fiscal Quarter

to

(b) Consolidated EBITDA computed for the period consisting of such Fiscal
Quarter and each of the three immediately preceding Fiscal Quarters.

“LIBO Rate” means,

(a) relative to any Interest Period for Canadian Revolving Loans denominated in
U.S. Dollars and maintained as LIBO Rate Loans, the rate of interest equal to
(i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or such other commercially available source providing quotations of BBA
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest

 

26



--------------------------------------------------------------------------------

Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (ii) if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBO Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period;

(b) relative to any Interest Period for Term Loans and U.S. Revolving Loans
maintained as LIBO Rate Loans, the rate of interest equal to (i) BBA LIBOR, as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBO Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period,
provided that, notwithstanding this paragraph (b), with respect to Term Loans
maintained as LIBO Rate Loans, the LIBO Rate shall not at any time be less than
1.25%.

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%)
determined pursuant to the following formula:

 

LIBO Rate    =   

LIBO Rate

(Reserve Adjusted)       1.00 - LIBOR Reserve Percentage

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by notice from such Lender to the Parent and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the LIBO Rate Loans of such Lender.

 

27



--------------------------------------------------------------------------------

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

“Loan” means, as the context may require, a Revolving Loan, a Term Loan or a
Swing Line Loan of any type and shall include, without limitation, all Canadian
BAs in respect of which any Lender has not received payout in full. References
herein to the “principal amount” of a Loan shall, when referring to a Canadian
BA, mean the stated face amount thereof.

“Loan Documents” means, collectively, this Agreement, the Administrative Agent
Fee Letter, the Notes, the Letters of Credit, the Acceptance Notes, the Canadian
BAs, each Secured Cash Management Agreement, each Rate Protection Agreement,
each Guaranty, each Security Agreement, each other agreement pursuant to which
the Collateral Agent is granted a Lien to secure the Obligations, the
Intercreditor Agreement and each other agreement, certificate, document or
instrument delivered in connection with any Loan Document, whether or not
specifically mentioned herein or therein.

“Loan Party” means each Borrower and each Guarantor.

“Master Intercompany Note” shall mean that certain Master Intercompany Note
dated as of the date hereof substantially in the form of Exhibit K hereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Parent and its Subsidiaries taken as a whole; (b) the rights and remedies of any
Secured Party under any Loan Document; or (c) the ability of any Obligor (other
than any Immaterial Subsidiary) to perform its Obligations under any Loan
Document.

“Material Contract” means a contract to which an Obligor is a party the
termination of which would have or would reasonably be expected to have a
material adverse effect on the business, condition (financial or otherwise),
operations, performance or properties of the Parent and its Subsidiaries taken
as a whole.

“Material Subsidiary” means at any date, each Subsidiary of the Parent which is
not an Immaterial Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc.

 

28



--------------------------------------------------------------------------------

“Morgan Stanley” means Morgan Stanley Senior Funding Inc. and its affiliates.

“Multiemployer Plan” means a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA with respect to which any Borrower or any member of
the Controlled Group has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Net Casualty Proceeds” means the amount of any insurance proceeds or
condemnation, expropriation or similar awards received by the Parent or any of
its Subsidiaries in connection with any Casualty Event in excess of $500,000,
individually or in the aggregate over the course of a Fiscal Year (net of taxes
paid with respect thereto and all reasonable and customary collection expenses
thereof, including any legal or other professional fees), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
which holds a first priority Lien permitted by clause (d) of Section 7.2.3 on
the property which is the subject of such Casualty Event.

“Net Debt Proceeds” means, with respect to the incurrence, sale or issuance by
the Parent or any of its Subsidiaries of any Indebtedness after the Closing Date
which is not expressly permitted by Section 7.2.2, the excess of:

(i) the gross cash proceeds actually received by such Person from such
incurrence, sale or issuance, over

(ii) all reasonable and customary arranging or underwriting fees and
commissions, and all legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and other
reasonable and customary closing costs and expenses, in each case, actually
incurred, paid or payable in connection with such incurrence, sale or issuance
other than any such fees, commissions, disbursements, costs or expenses paid to
Affiliates of such Person in connection therewith.

“Net Disposition Proceeds” means the gross cash proceeds received by the Parent
or any of its Subsidiaries from any Disposition (other than proceeds received in
respect of any Disposition of personal property (other than Capital Securities)
in an amount less than $50,000), any cash payment received in respect of
promissory notes or other non-cash consideration delivered to the Parent or any
of its Subsidiaries in respect thereof and any cash reserve adjustment in
respect of the sale price of an asset established in accordance with GAAP, minus
the sum of (i) all reasonable and customary legal, investment banking, brokerage
and accounting and other professional fees, sales commissions and disbursements
and other reasonable and customary closing costs and fees and expenses, in each
case, incurred, paid or payable in connection with such Disposition other than
any such fees, commissions, disbursements, cost or expenses paid to Affiliates
of such person in connection therewith, (ii) all taxes actually paid or
estimated by the Parent to be payable in cash within the next 12 months in
connection with such Disposition, and (iii) payments made by the Parent or any
of its Subsidiaries to retire Indebtedness (other than the Credit Extensions)
that is secured by the property or assets Disposed of where payment of such
Indebtedness is required in connection with such Disposition; provided that, the
amount of estimated taxes pursuant to clause (ii) in excess of the amount of
taxes actually required to be paid in cash in respect of such Disposition within
such 12 month period shall constitute Net Disposition Proceeds.

 

29



--------------------------------------------------------------------------------

“Net Income” means, in respect of the Parent for any applicable period of time,
the aggregate of all amounts (exclusive of all amounts in respect of any
extraordinary gains or extraordinary losses) which would be included as net
income on the consolidated financial statements of the Parent and its
Subsidiaries for such period in accordance with GAAP.

“Non-Affected Replacement Lender” is defined in Section 4.11.

“Non-Consenting Lender” is defined in Section 4.11.

“Non-Core Intellectual Property Assets” means those Intellectual Property Assets
that are not Core Intellectual Property Assets.

“Non-Excluded Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation of a Loan Party under any Loan Document
to a Secured Party other than (A) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case
imposed as a result of such Secured Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (B) Connection Income Taxes, (C) any U.S. federal
withholding Taxes imposed under FATCA or (D) without duplication, any interest,
penalties or similar liabilities with respect to items described in (A) through
(C) above.

“Non-Extending Lender” is defined in Section 2.10.

“Non-U.S. Secured Party” means any Secured Party that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.

“Note” means, as the context may require, a U.S. Revolving Note, a Canadian
Revolving Note, a Term Note or a Swing Line Note.

“Notice Date” is defined in Section 2.10.

“Notional BA Proceeds” means, relative to a Canadian BA, an amount (rounded to
the nearest whole cent, and with one-half of one cent being rounded up)
calculated by the Administrative Agent by multiplying:

(a) the face amount of such Canadian BA, by

(b) the price, where the price is determined by dividing one by the sum of one
plus the product of:

(i) the Discount Rate (expressed as a decimal); and

(ii) a fraction, the numerator of which is the number of days in the term of
such Canadian BA and the denominator of which is 365; with the price as so
determined being rounded up or down to the fifth decimal place and .000005 being
rounded up;

 

30



--------------------------------------------------------------------------------

and by deducting from the amount resulting from the calculation set forth above
an acceptance fee calculated at the rate per annum, on the basis of a year of
365 days, equal to the Applicable Canadian BA Stamping Fee on the face amount of
such Canadian BA for its term, being the actual number of days in the period
commencing on the date of acceptance of such Canadian BA and continuing to (but
excluding) the maturity date of such Canadian BA, such acceptance fee to be
non-refundable and fully earned when due.

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of each Borrower and each other Obligor
arising under or in connection with a Loan Document (excluding with respect to
any Guarantor, Excluded Swap Obligations with respect to such Guarantor),
including Reimbursement Obligations and the principal of and premium, if any,
and interest (including interest accruing during the pendency of any proceeding
of the type described in Section 8.1.9, whether or not allowed in such
proceeding) on the Loans and on the other obligations under the Loan Documents.

“Obligor” means, as the context may require, each Borrower and each other Person
(other than (i) a Secured Party and (ii) in the case of the Intercreditor
Agreement, the Second Lien Agent and the Control Agent (as defined in the
Intercreditor Agreement)) obligated under any Loan Document.

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, operating
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of such Obligor’s Capital Securities.

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

“Parent” is defined in the preamble.

“Participant” is defined in clause (a) of Section 12.10.4.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form attached as an Exhibit to the
U.S. Pledge and Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.

“PATRIOT Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“PATRIOT Act Disclosures” means all documentation and other information which
any Arranger, any Administrative Agent or any Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

 

31



--------------------------------------------------------------------------------

“Payment Currency” is defined in Section 12.16.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, as the context may require, any Lender’s Revolving Loan
Percentage or Term Loan Percentage.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by any Borrower or any Subsidiary
from any Person of all of the Capital Securities of another Person of
substantially all of the assets of another Person or of the assets constituting
one or more business units or lines of business of another Person in which the
following conditions are satisfied:

(i) immediately before and after giving effect to such acquisition no Event of
Default shall have occurred and be continuing or would result therefrom
(including under Section 7.1.8 and Section 7.2.1);

(ii) the Borrowers shall have delivered to the Administrative Agent a Compliance
Certificate for the period of four full Fiscal Quarters immediately preceding
such acquisition (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1.1) evidencing that after giving pro forma
effect to the consummation of such acquisition, the Leverage Ratio shall be less
than or equal to 0.25x lower than the then applicable Leverage Ratio required to
be maintained pursuant to Section 7.2.4;

(iii) the board of directors of such other Person shall have approved such
transaction; and

(iv) the Person to be (or the assets of which is to be) so purchased or
otherwise acquired shall not be engaged in any business activity except those
business activities that are permitted under Section 7.2.1(a).

“Permitted Holders” means, collectively, the Sponsor, Morgan Stanley, Sir
Terence Matthews and his heirs and companies controlled by Sir Terence Matthews
and his heirs.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in clause (n) of Section 7.1.1.

“PPSA” means the Personal Property Security Act, as in effect from time to time
in Ontario, Alberta, Saskatchewan, Manitoba, British Columbia, Northwest
Territories and Nova Scotia and similar legislation in any other province of
Canada where collateral is located.

 

32



--------------------------------------------------------------------------------

“Pro Forma Basis” means a calculation in accordance with the second paragraph of
Section 1.4.

“Process Agent” is defined in Section 12.13.

“Purchased Lease Collateral” is defined in the definition of “Lease Purchase
Transaction”.

“Purchased Lease Cap Reference Amount” has the same meaning specified in
Section 7.2.2(m).

“Purchased Leases” is defined in the definition of “Lease Purchase Transaction.”

“Purchase Price” means, with respect to a Purchased Lease, the present value
(calculated as the discount rate applicable to the relevant Lease Purchase
Transaction) of the aggregate payments due or to become due under such Purchased
Lease.

“Qualified Capital Securities” means Capital Securities which are common equity
or preferred equity that does not constitute Disqualified Equity Interests.

“Quarterly Payment Date” means the last day of April, July, October and January,
or, if any such day is not a Business Day, the next succeeding Business Day.

“Rate Protection Agreement” means, collectively, any interest rate swap, cap,
collar or similar agreement entered into by the Borrowers or any of their
respective Subsidiaries under which the counterparty of such agreement is (or at
the time such agreement was entered into, was) a Lender or an Affiliate of a
Lender.

“Refunded Swing Line Loans” is defined in clause (c) of Section 2.3.2.

“Register” is defined in Section 2.7.

“Reimbursement Obligation” is defined in Section 2.6.3.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring , emitting, emptying,
spraying, inoculating, depositing, seeping, throwing, placing, exhausting,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers, and
other closed receptacles containing any Hazardous Material).

“Replacement Lender” is defined in clause (h) of Section 12.10.6.

“Replacement Notice” is defined in Section 4.11.

 

33



--------------------------------------------------------------------------------

“Repurchase Price” means, with respect to a Purchased Lease, (x) the present
value (calculated at the same discount rate as the discount rate used to
calculate the purchase price to be paid when such Purchased Lease was sold to
the relevant Lease Purchaser) of the aggregate payments due or to become due
under such Purchased Lease and (y) the scheduled adjustment amount applicable to
the period during which such Repurchase Price is being calculated (which
scheduled adjustment amount shall not exceed 5% of the amount referred to in
clause (x).

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.

“Reset Date” means the date of delivery of the Compliance Certificate (pursuant
to clause (c) of Section 7.1.1) in respect of the second full Fiscal Quarter
ended after the Closing Date.

“Residual Positions” is defined in the definition of “Lease Purchase
Transaction.”

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restricted Payment” means (i) the declaration or payment of any dividend (other
than dividends payable solely in Qualified Capital Securities of the Parent or
any Subsidiary) on, or the making of any payment or distribution on account of
(including for the repurchase of), or setting apart assets for a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of, any class of Capital Securities of the Parent or any
Subsidiary or any warrants, options or other right or obligation to purchase or
acquire any such Capital Securities, whether now or hereafter outstanding, or
(ii) the making of any other payment distribution in respect of such Capital
Securities, in each case either directly or indirectly, whether in cash,
property or obligations of the Parent or any Subsidiary or otherwise.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Loan denominated in Canadian Dollars,
(ii) each date of a continuation of a Loan denominated in Canadian Dollars
pursuant to Section 2.4, and (iii) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in Canadian Dollars, (ii) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the Issuer under any Letter of Credit denominated in Canadian
Dollars, and (iv) such additional dates as the Administrative Agent or the
Issuer shall determine or the Required Lenders shall require.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) such Lender’s Revolving Loan
Percentage of the aggregate principal amount of the outstanding Revolving Loans
plus (b) such Lender’s Revolving Loan Percentage of the aggregate outstanding
Swingline Loans at such time plus (c) such Lender’s ratable obligation to
purchase participations in Letter of Credit Outstandings.

 

34



--------------------------------------------------------------------------------

“Revolving Loan” means, as the context may require, a Canadian Revolving Loan or
a U.S. Revolving Loan.

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clauses a and (b) of
Section 2.1.1 in accordance with its Revolving Loan Percentage.

“Revolving Loan Commitment Amount” means, on any date and with respect to the
Revolving Loan Commitment an amount not to exceed the U.S. Dollar Equivalent of
$40,000,000, as such amount may be reduced from time to time pursuant to
Section 2.2; provided that, with respect to each Revolving Lender, the
obligations of such Revolving Lender to make Credit Extensions to the Borrowers
hereunder shall not exceed such Revolving Lender`s Revolving Loan Percentage.

“Revolving Loan Commitment Termination Date” means the earliest of

(a) February 27, 2018 (or such later date as may be applicable as provided in
Section 2.10);

(b) the date on which the Revolving Loan Commitment Amount is terminated in full
or reduced to zero pursuant to the terms of this Agreement; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described above, the Revolving Loan Commitments
shall terminate automatically and without any further action.

“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.

“Revolving Loan Percentage” means, relative to any Revolving Lender, the
applicable percentage relating to Revolving Loans set forth opposite the name of
such Lender on Schedule II hereto under the Revolving Loan Commitment column or
set forth in a Lender Assignment Agreement under the Revolving Loan Commitment
column, as such percentage may be adjusted from time to time pursuant to Lender
Assignment Agreements executed by such Lender and any of its Assignee Lenders
and delivered pursuant to Section 12.10.2(d). Revolving Lenders shall not have
any Revolving Loan Commitment if their percentage under the Revolving Loan
Commitment column is zero.

“Revolving Note” means, as the context may require, a Canadian Revolving Note or
a U.S. Revolving Note.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

35



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Second Lien Agent” is defined in the definition of “Second Lien Credit
Agreement.”

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the date hereof, among the Parent, Holdings, the various financial
institutions from time to time party thereto as lenders and Wilmington Trust,
National Association, as administrative agent and collateral agent (in such
capacity, together with its permitted successors and assigns, the “Second Lien
Agent”), as amended, supplemented, amended and restated or otherwise modified
from time to time in accordance with this Agreement and the Intercreditor
Agreement.

“Second Lien Debt” means Indebtedness under the Second Lien Loan Documents and
any other Indebtedness secured by a Lien which is expressly contractually
subordinated to the Liens securing the Obligations.

“Second Lien Loan Documents” means the “Loan Documents” as defined in the Second
Lien Credit Agreement.

“Second Lien Loans” means the “Loans” as defined in the Second Lien Credit
Agreement.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Obligor and any Cash Management Bank.

“Secured Parties” means, collectively, the Lenders, the Issuers, the Collateral
Agent, the Administrative Agent, each Cash Management Bank, each counterparty to
a Rate Protection Agreement that is (or at the time such Rate Protection
Agreement was entered into, was) a Lender or an Affiliate thereof and (in each
case), each of their respective successors, transferees and assigns.

“Security Agreement” means, as the context may require, the U.S. Pledge and
Security Agreement, the Canadian Pledge and Security Agreement, the U.K.
Security Agreement, the Trademark Security Agreement, the Copyright Security
Agreement, the Patent Security Agreement and each Foreign Pledge Agreement, in
each case as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date:

(a) the fair value of the property of such Person and its Subsidiaries on a
consolidated basis is greater than the total amount of liabilities, including
contingent liabilities, of such Person and its Subsidiaries on a consolidated
basis;

(b) the present fair salable value of the assets of such Person and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of such Person and its Subsidiaries on a
consolidated basis on its debts as they become absolute and matured;

 

36



--------------------------------------------------------------------------------

(c) such Person does not intend to, and does not believe that it or its
Subsidiaries will, incur debts or liabilities beyond the ability of such Person
and its Subsidiaries to pay as such debts and liabilities mature; and

(d) such Person and its Subsidiaries on a consolidated basis is not engaged in
business or a transaction, and such Person and its Subsidiaries on a
consolidated basis is not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute an unreasonably small capital. The amount of Contingent
Liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.

“Specified Disposition” means the sale of some or all of the assets in the
Borrowers’ DataNet CommSource division for consideration which may be in the
aggregate amount of up to $20,000,000 consisting of cash or vendor take-back
promissory notes.

“Specified Equity Contribution” is defined in clause (b) of Section 7.2.4.

“Sponsor” means Francisco Partners II, L.P. and Controlled Investment
Affiliates.

“Sponsor Permitted Assignee Assignment Agreement” is defined in
Section 12.10.2(f)(i)(D).

“Sponsor Permitted Assignees” is defined in Section 12.10.2(f)(i).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuer if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in Canadian Dollars.

“Stated Amount” means the amount of a Letter of Credit at any time shall be
deemed to be the U.S. Dollar Equivalent of the stated amount of such Letter of
Credit in effect at such time; provided, however that with respect to any Letter
of Credit that, by its terms, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the U.S. Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

37



--------------------------------------------------------------------------------

“Stated Expiry Date” means, as the context may require, a Canadian Letter of
Credit Stated Expiry Date or a U.S. Letter of Credit Expiry Date.

“Stated Maturity Date” means

(a) with respect to all Term Loans, February 27, 2019;

(b) with respect to all Revolving Loans and Swing Line Loans, February 27, 2018;
and

(c) with respect to any Loans, such later date as may be applicable pursuant to
Section 2.10.

“STM Investment Affiliate” means, with respect to Sir Terrence Matthews, any
other person that (i) is organized primarily for the purpose of making equity or
debt investments in one or more Persons and (ii) is directly or indirectly
Controlled by Sir Terrence Matthews; provided that “STM Investment Affiliate”
shall exclude any operating company that is directly or indirectly Controlled by
Sir Terrence Matthews.

“Subordinated Debt” means unsecured Indebtedness of any Borrower or any of its
Subsidiaries which is (i) owed to a Person other than an Obligor and
(ii) subordinated in right of payment to the Obligations pursuant to
documentation containing redemption and other prepayment events, maturities,
amortization schedules, covenants, events of default, remedies, acceleration
rights, subordination provisions and other material terms reasonably
satisfactory to the Required Lenders.

“Subordinated Debt Documents” means, collectively, the loan agreements,
indentures, note purchase agreements, promissory notes, guarantees, and other
instruments and agreements evidencing the terms of Subordinated Debt, as
amended, supplemented, amended and restated or otherwise modified in accordance
with Section 7.2.12.

“Subordination Provisions” is defined in Section 8.1.11.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Parent.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered to
the Administrative Agent a Guaranty (including by means of a delivery of a
supplement thereto).

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
each Canadian Subsidiary, each U.S. Subsidiary and each U.K. Subsidiary pursuant
to the terms of this Agreement, substantially in the form of Exhibit F-1 hereto,
as amended, supplemented, amended and restated or otherwise modified from time
to time.

 

38



--------------------------------------------------------------------------------

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more swap contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such swap contracts, (a) for any date on or after the date
such swap contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such swap contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such swap contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means, subject to the terms of this Agreement, (x) Bank of
America, in the case of any Swing Line Loans to be made to the U.S. Borrower and
(y) Bank of America Canada, in the case of any Swing Line Loans to be made to
the Canadian Borrower, and in each case, with the prior written consent of the
Administrative Agent, any other Revolving Lender as determined by the Parent in
a notice to the Administrative Agent and acknowledged by such Person in
accordance with Section 2.1.1.

Swing Line Loan” is defined in clause (c) of Section 2.1.1.

“Swing Line Loan Commitment” means the Swing Line Lender’s obligation to make
Canadian Swing Line Loans pursuant to clause (c) of Section 2.1.1. The Swing
Line Loan Commitment is a part of, and not in addition to, the Revolving Loan
Commitment Amount.

“Swing Line Loan Commitment Amount” means, on any date an amount not to exceed
the U.S. Dollar Equivalent of $10,000,000, as such amount may be reduced from
time to time pursuant to Section 2.2.

“Swing Line Note” means, if requested by the Swing Line Lender, a promissory
note payable to the Swing Line Lender, in the form of Exhibit A-4 hereto (as
such promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing Indebtedness hereunder of the Borrowers to the Swing Line
Lender resulting from outstanding Swing Line Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

“Syndication Agent” is defined in the preamble.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP; and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

 

39



--------------------------------------------------------------------------------

“Term Loan Borrower” is defined in the preamble.

“Term Loan Commitment” means, relative to any Lender, such Lender’s obligation
(if any) to make Term Loans pursuant to Section 2.1.3 in accordance with its
Term Loan Percentage.

“Term Loan Commitment Amount” means, on any date, $200,000,000.

“Term Loan Commitment Termination Date” means the Closing Date (immediately
after the making of the Term Loans on such date). Upon the occurrence of such
event, the Term Loan Commitments shall terminate automatically and without any
further action.

“Term Loan Lender” means any Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loan Percentage” means, relative to any Lender, the applicable percentage
relating to Term Loans set forth opposite its name on Schedule II hereto under
the Term Loan Commitment column or set forth in a Lender Assignment Agreement
under the Term Loan Commitment column, as such percentage may be adjusted from
time to time pursuant to Lender Assignment Agreements executed by such Lender
and its Assignee Lender and delivered pursuant to Section 12.10.2(d). A Lender
shall not have any Term Loan Commitment if its percentage under the Term Loan
Commitment column is zero.

“Term Loans” is defined in Section 2.1.3.

“Term Loan/U.S. Revolving Loan Borrowing Request” means a Term Loan and/or a
U.S. Revolving Loan request and certificate duly executed by an Authorized
Officer of the U.S. Borrower substantially in the form of Exhibit B-2 hereto.

“Term Loan/U.S. Revolving Loan Continuation/Conversion Notice” means a notice of
continuation or conversion in respect of Term Loans and U.S. Revolving Loans and
certificate duly executed by an Authorized Officer of the U.S. Borrower
substantially in the form of Exhibit C-2 hereto.

“Term Note” means a promissory note payable to any Term Loan Lender, in the form
of Exhibit A 3 hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing Indebtedness hereunder of the
U.S. Borrower to such Term Loan Lender resulting from outstanding Term Loans,
and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Letters of Credit have been terminated or expired (or been
Cash Collateralized in an amount equal to at least 103% of the stated face
amount thereof) and all Canadian BAs have been duly honored on presentation for
payment (or been Cash Collateralized), and all Commitments shall have
terminated, other than Cash Management Agreements and Rate Protection Agreements
which do not terminate upon the repayment of the Loans and those obligations
which by the terms of the Loan Documents are intended to survive the repayment
of the Loans.

 

40



--------------------------------------------------------------------------------

“Three Largest Lease Cap Amount” has the meaning specified in Section 7.2.2(m).

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and the unfunded amount of the
Commitments that are outstanding and have not been terminated as of such date;
provided that, with respect to any of the foregoing denominated in Canadian
Dollars, the determination of the amount thereof shall be calculated on the
basis of the U.S. Dollar Equivalent thereof.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form attached as an Exhibit to
the U.S. Pledge and Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Floating Rate Loan or a Fixed Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits” as most recently published by the
International Chamber of commerce at the time of issuance.

“U.K. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United Kingdom.

“U.K. Subsidiary Guarantor” means each U.K. Subsidiary which has executed and
delivered the Subsidiary Guaranty (or a supplement thereto).

“U.K. Security Agreement” means the Debenture executed and delivered by each
U.K. Subsidiary Guarantor, in form and substance satisfactory to the
Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

41



--------------------------------------------------------------------------------

“U.S. Borrower” is defined in the preamble.

“U.S. Credit Extensions” means, as the context may require, (i) the making of
U.S. Loans by a Lender or (ii) the issuance of any U.S. Letter of Credit, or the
extension of any Stated Expiry Date of any existing U.S. Letter of Credit, by an
Issuer.

“U.S. Dollar”, “Dollar” and “$” each mean lawful currency of the United States.

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect in any amount
denominated in Canadian Dollars, the equivalent amount thereof in U.S. Dollars
as determined by the Administrative Agent or the Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with Canadian Dollars.

“U.S. Letter of Credit” is defined in clause (b) of Section 2.1.2.

“U.S. Letter of Credit Commitment” means an Issuer’s obligation to issue U.S.
Letters of Credit pursuant to Section 2.1.2.

“U.S. Letter of Credit Outstandings” means, on any date, an amount equal to the
sum of (a) the then aggregate amount which is undrawn and available under all
issued and outstanding U.S. Letters of Credit, and (b) the then aggregate amount
of all unpaid and outstanding Reimbursement Obligations in respect of such U.S.
Letters of Credit. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any may still be
drawn thereunder by reason of the operation of Rule 3.14 of the ISP Rules, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“U.S. Letter of Credit Stated Expiry Date” is defined in Section 2.6.

“U.S. Loan” means, as the context may require, a U.S. Revolving Loan, a Term
Loan or a U.S. Swing Line Loan.

“U.S. Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrowers or any member of the Controlled Group sponsors or contributes or has
done so within the preceding five years, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA; provided that Canadian
Pension Plans shall be excluded from the definition of “U.S. Pension Plan”.

“U.S. Person” means any person that is a “United States person”, as defined
under Section 7701(a)(30) of the Code.

“U.S. Pledge and Security Agreement” means the Pledge and Security Agreement
executed and delivered by each U.S. Borrower and each Subsidiary Guarantor from
time to time party thereto, substantially in the form of Exhibit G-1 hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

 

42



--------------------------------------------------------------------------------

“U.S. Revolving Loan Borrower” is defined in the preamble.

“U.S. Revolving Loans” is defined in clause (b) of Section 2.1.1.

“U.S. Revolving Note” means a promissory note payable to any Revolving Loan
Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing
Indebtedness hereunder of the U.S. Borrower to such Revolving Loan Lender
resulting from outstanding U.S. Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof or in addition thereto.

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof or the District of Columbia.

“U.S. Subsidiary Guarantor” means each U.S. Subsidiary which has executed and
delivered the U.S. Subsidiary Guaranty (or a supplement thereto).

“U.S. Swing Line Loan” is defined in clause (d) of Section 2.1.1.

“U.S. Term Loan Facility Lenders” is defined in the preamble.

“U.S. Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA; provided that Canadian Welfare Plans shall be excluded
from the definition of U.S. Welfare Plans.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Parent.

Section 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

Section 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

 

43



--------------------------------------------------------------------------------

Section 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including the
determination of the Leverage Ratio (including with respect to Section 7.2.4)
and the definitions used in such calculations) shall be made, in accordance with
those U.S. generally accepted accounting principles (“GAAP”) applied in the
preparation of the financial statements delivered to the Administrative Agent
prior to the Closing Date. Unless otherwise expressly provided, all financial
covenants and defined financial terms shall be computed on a consolidated basis
for the Parent and its Subsidiaries, in each case without duplication. For the
purposes of determining any threshold amount forming any part of any
representation or warranty, covenant or Event of Default, all relevant amounts
denominated in Canadian Dollars shall be calculated, as of such time of
determination, at the U.S. Dollar Equivalent thereof. Each U.S. Dollar
Equivalent of any amounts denominated in Canadian Dollars shall constitute prima
facie evidence thereof.

As of any date of determination, for purposes of determining the Leverage Ratio
(and any financial calculations required to be made or included within such
ratios, or required for purposes of preparing any Compliance Certificate to be
delivered pursuant to the definition of “Permitted Acquisition”), the
calculation of such ratios and other financial calculations shall include or
exclude, as the case may be, the effect of any assets or businesses that have
been acquired or Disposed of by any Borrower or Guarantor or any of their
respective Subsidiaries pursuant to the terms hereof (including through mergers
or consolidations) and Indebtedness incurred or permanently repaid as of such
date of determination, as determined by such Borrower or Guarantor on a pro
forma basis in accordance with GAAP, which determination (i) in the case of
acquisitions and Dispositions, may include factually supportable one time
adjustments or reductions in costs, if any, reasonably projected to be directly
attributable to any such permitted Disposition or Permitted Acquisition, as the
case may be, in an amount not to exceed 15% of Consolidated EBITDA for the
applicable four Fiscal Quarter period as determined on such pro forma basis
before giving effect to any such cash charges or to any addbacks of the types
specified in clauses (v), (vii) and (ix) of the definition of Consolidated
EBITDA and in each case either (A) calculated in accordance with Regulation S-X
of the Securities Act of 1933, as amended from time to time, and any successor
statute, for the period of four Fiscal Quarters ended on or immediately prior to
the date of determination of any such ratios (without giving effect to any
cost-savings or adjustments relating to synergies resulting from a Permitted
Acquisition except as permitted by Regulation S-X of the Securities Act of 1933
or otherwise as the Administrative Agent shall otherwise agree) or
(B) (1) determined in good faith by (I) the Board of Directors of such Person or
the Parent, if such Board of Directors is otherwise approving such transaction
(and certified as such by an Authorized Officer of such Person or the Parent in
a certificate delivered to the Administrative Agent), or (II) in each other
case, the chief financial officer of the Parent, (2) substantially likely to be
achieved, (3) giving effect to events that are (x) directly attributable to such
transaction and initiated or expected to be initiated within twelve months
following such event and (y) expected to have a continuing impact on the
Borrowers, Guarantors and their respective Subsidiaries during the twelve month
period following such event and (ii) shall be made giving effect to any such
Permitted Acquisition, permitted Disposition or incurrence or repayment of
Indebtedness as if it had occurred on the first day of such four Fiscal Quarter
period.

Section 1.5 Exchange Rates; Currency Equivalents. The Administrative Agent or
the Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating U.S. Dollar Equivalent amounts of Loans and
Letter of Credit Oustandings denominated in Canadian Dollars. Such Spot Rates
shall become effective as of

 

44



--------------------------------------------------------------------------------

such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Borrowers
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such U.S. Dollar Equivalent amount as so
determined by the Administrative Agent or the Issuer, as applicable.

Section 1.6 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND

LETTERS OF CREDIT

Section 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.

Section 2.1.1 Revolving Loan Commitment and Swing Line Loan Commitment. From
time to time on any Business Day occurring from and after the Effective Date but
prior to the Revolving Loan Commitment Termination Date,

(a) each Lender that has a Revolving Loan Commitment (each a “Revolving Loan
Lender”) agrees that it will make loans (relative to such Lender, its “Canadian
Revolving Loans”) denominated in Canadian Dollars or U.S. Dollars to, or accept
Canadian BAs from, the Canadian Borrower in an aggregate amount equal to such
Revolving Loan Lender’s Revolving Loan Percentage of the aggregate amount of
each Borrowing of Revolving Loans requested by the Canadian Borrower to be made
on such day;

(b) each Revolving Loan Lender further agrees that it will make loans (relative
to such Lender, its “U.S. Revolving Loans”) denominated in U.S. Dollars to any
Borrower in an aggregate amount equal to such Revolving Loan Lender’s Revolving
Loan Percentage of the aggregate amount of each Borrowing of Revolving Loans
requested by such Borrower to be made on such day;

(c) the Swing Line Lender agrees that it will make loans (its “Canadian Swing
Line Loans”) denominated in Canadian Dollars or U.S. Dollars to the Canadian
Borrower in an aggregate amount equal to the aggregate amount of the Borrowing
of the Canadian Swing Line Loan requested by the Canadian Borrower to be made on
such day; and

 

45



--------------------------------------------------------------------------------

(d) the Swing Line Lender further agrees that it will make loans (its “U.S.
Swing Line Loans”) denominated in U.S. Dollars to the U.S. Borrower in an
aggregate amount equal to the aggregate amount of the Borrowing of the U.S.
Swing Line Loan requested by such Borrower to be made on such day.

On the terms and subject to the conditions hereof, the applicable Borrowers may
from time to time borrow, prepay and reborrow Revolving Loans and Swing Line
Loans, as the case may be. No Lenders shall be permitted or required to make any
Revolving Loan if, after giving effect thereto, (x) the aggregate outstanding
principal amount of all Revolving Loans (with Canadian Revolving Loans
denominated in Canadian Dollars calculated at the U.S. Dollar Equivalent
thereof), together with the aggregate outstanding amount of all Swing Line Loans
(with Canadian Swing Line Loans denominated in Canadian Dollars calculated at
the U.S. Dollar Equivalent thereof) and Letter of Credit Outstandings (with
Canadian Letter of Credit Outstandings denominated in Canadian Dollars
calculated at the U.S. Dollar Equivalent thereof), would exceed the then
existing Revolving Loan Commitment Amount or (y) the aggregate outstanding
principal amount of all Revolving Loans (with Canadian Revolving Loans
denominated in Canadian Dollars calculated at the U.S. Dollar Equivalent
thereof) of such Lenders, together with such Lenders’ Revolving Loan Percentage
of the aggregate outstanding amount of all Swing Line Loans (with Canadian Swing
Line Loans denominated in Canadian Dollars calculated at the U.S. Dollar
Equivalent thereof) and Letter of Credit Outstandings (with Canadian Letter of
Credit Outstandings denominated in Canadian Dollars calculated at the
U.S. Dollar Equivalent thereof), would exceed such Lenders’ Revolving Loan
Percentage of the then existing Revolving Loan Commitment Amount. No Swing Line
Lender shall be required to make Swing Line Loans if, after giving effect
thereto, the aggregate outstanding principal amount of all Swing Line Loans
(with Canadian Swing Line Loans denominated in Canadian Dollars calculated at
the U.S. Dollar Equivalent thereof) would exceed the then existing Swing Line
Loan Commitment Amount. Notwithstanding anything in this Section 2.1.1 or this
Agreement to the contrary, the several obligations of the Lenders to make Credit
Extensions to the Borrowers hereunder shall not exceed each such Lender’s
respective Revolving Loan Percentage.

Section 2.1.2 Letter of Credit Commitment. From time to time on any Business Day
occurring during the period from the Effective Date through three days prior to
the Revolving Loan Commitment Termination Date, the Issuer agrees that it will:

(a) issue one or more standby letters of credit (relative to such Issuer, its
“Canadian Letter of Credit”) denominated in Canadian Dollars or U.S. Dollars for
the account of the Canadian Borrower or another Obligor that is organized under
the laws of Canada or any province thereof (a “Canadian Obligor”) in the Stated
Amount requested by the Canadian Borrower on such day;

(b) issue one or more standby letters of credit (relative to such Issuer, its
“U.S. Letter of Credit” and, together with the Canadian Letters of Credit, the
“Letters of Credit”) denominated in U.S. Dollars for the account of the U.S.
Revolving Loan Borrower or another Obligor (other than a Canadian Obligor) in
the Stated Amount requested by the U.S. Revolving Loan Borrower on such day; or

(c) extend the Stated Expiry Date of an existing standby Letter of Credit
previously issued hereunder.

No Stated Expiry Date shall extend beyond the earlier of (i) the Revolving Loan
Commitment Termination Date and (ii) unless otherwise agreed to by the
applicable Issuer in its sole discretion, one year from the date of such issue
or extension (provided that each standby Letter of Credit may, with the consent
of the Issuer in its sole discretion, provide for automatic renewals for one
year periods which in no event shall extend beyond the Revolving Loan Commitment
Termination Date). The Letter of Credit Commitment Amount is a part of, and not
in addition to, the Revolving Loan Commitment Amount. The parties hereto further
agree as follows:

 

46



--------------------------------------------------------------------------------

(d) The Issuer shall not be permitted or required to issue or extend any Letter
of Credit if, after giving effect thereto, (A) the aggregate amount of all
Letter of Credit Outstandings (with Canadian Letter of Credit Outstandings
denominated in Canadian Dollars calculated at the U.S. Dollar Equivalent
thereof) would exceed the Letter of Credit Commitment Amount or (B) the sum of
the aggregate amount of all Letter of Credit Outstandings (with Canadian Letter
of Credit Outstandings denominated in Canadian Dollars calculated at the
U.S. Dollar Equivalent thereof) plus the aggregate principal amount of all
Revolving Loans (with Canadian Revolving Loans denominated in Canadian Dollars
calculated at the U.S. Dollar Equivalent thereof) and Swing Line Loans (with
Canadian Swing Line Loans denominated in Canadian Dollars calculated at the
U.S. Dollar Equivalent thereof) then outstanding would exceed the Revolving Loan
Commitment Amount.

Section 2.1.3 Term Loan Commitment. In a single Borrowing (which shall be a
Business Day) occurring on or prior to the Term Loan Commitment Termination
Date, each Lender that has a Term Loan Commitment, as applicable, agrees that it
will make loans (relative to such Lender, its “Term Loans”) to the Term Loan
Borrower equal to such Lender’s Term Loan Percentage of the aggregate amount of
the Borrowing of Term Loans requested by the Term Loan Borrower to be made on
such day. No amounts paid or prepaid with respect to Term Loans may be
reborrowed. The undrawn amount of the Term Loan Commitment following the making
of such Borrowing, if any, shall be automatically cancelled and terminated.

Section 2.2 Increase or Reduction of the Commitment Amounts. The Commitment
Amounts are subject to reduction from time to time as set forth below.

Section 2.2.1 Optional.

Any Borrower may, from time to time on any Business Day occurring after the
Effective Date, voluntarily reduce the amount of the Revolving Loan Commitment
Amount (or of the Swing Line Loan Commitment Amount or the Letter of Credit
Commitment Amount forming a part thereof) on the Business Day so specified by
such Borrower and such reduction shall be binding on all Borrowers; provided
that (i) all such reductions shall require at least one Business Day’s prior
written notice to the Administrative Agent, (ii) all such reductions shall be
permanent, and (iii) any partial reduction of any Commitment Amount shall be in
a minimum amount of $1,000,000 (and in an integral multiple of $500,000) for
U.S. Dollar denominated Commitments.

Section 2.2.2 Reserved.

Section 2.2.3 Automatic Reductions to Commitment Amounts. Any optional or
mandatory reduction of the Revolving Loan Commitment Amount pursuant to the
terms of this Agreement which reduces the Revolving Loan Commitment Amount below
the sum of (i) the Swing Line Loan Commitment Amount and (ii) the Letter of
Credit Commitment Amount shall result in an automatic and corresponding
reduction of (x) first, the Swing Line Loan Commitment Amount, and (y) second,
the Letter of Credit Commitment Amount (unless, in each case, otherwise directed
by a Borrower in a notice to the Administrative Agent delivered together with
the notice of such voluntary reduction in the Revolving Loan Commitment Amount
that such Commitment Amounts shall be reduced in a different manner), to an
aggregate amount not in excess of the Revolving Loan Commitment Amount, as so
reduced, without any further action on the part of the Swing Line Lender or any
Issuer.

 

47



--------------------------------------------------------------------------------

Section 2.3 Borrowing Procedures. Loans (other than Swing Line Loans) shall be
made by the Lenders in accordance with Section 2.3.1, and Swing Line Loans shall
be made by the Swing Line Lenders in accordance with Section 2.3.2.

Section 2.3.1 Borrowing Procedure. In the case of Loans (other than Swing Line
Loans), by delivering a Borrowing Request to the Administrative Agent on or
before 11:00 a.m., New York time, on a Business Day, any Borrower may from time
to time irrevocably request, on not less than one Business Day’s notice in the
case of Floating Rate Loans, two Business Days’ notice in the case of Fixed Rate
Loans comprised of Canadian BAs or three Business Days’ notice in the case of
Fixed Rate Loans comprised of LIBO Rate Loans, and in any case not more than
five Business Days’ notice, that a Borrowing be made, (a) in the case of Fixed
Rate Loans, in a minimum amount of C$1,000,000 and an integral multiple of
C$500,000 (for Loans denominated in Canadian Dollars) and $1,000,000 and an
integral multiple of $1,000,000 (for Loans denominated in U.S. Dollars) and
(b) in the case of Floating Rate Loans, in a minimum amount of C$1,000,000 and
an integral multiple of C$500,000 (for Loans denominated in Canadian Dollars)
and $1,000,000 and an integral multiple of $500,000 (for Loans denominated in
U.S. Dollars) or, in either case, in the unused amount of the applicable
Commitment; provided that all of the initial Loans shall be made as Floating
Rate Loans and no Loans shall be made in or converted into LIBO Rate Loans
during the Primary Syndication. On the terms and subject to the conditions of
this Agreement, each Borrowing shall be comprised of the type of Loans, and
shall be made on the Business Day, specified in such Borrowing Request. In the
case of Loans (other than Swing Line Loans), on or before 11:00 a.m., New York
time on such Business Day each Lender that has a Commitment to make the Loans
being requested shall deposit with the Administrative Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Borrowing. Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders. To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the applicable Borrower by wire transfer to the accounts such Borrower shall
have specified in its Borrowing Request. No Lender’s obligation to make any Loan
shall be affected by any other Lender’s failure to make any Loan.

Section 2.3.2 Swing Line Loans; Participations, etc. Swing Line Loans shall be
made in accordance with the following terms.

(a) By telephonic notice to the Swing Line Lender on or before 10:00 a.m.,
Toronto time, on a Business Day (followed (within one Business Day) by the
delivery of a confirming Canadian Revolving Loan Borrowing Request), the
Canadian Borrower may from time to time irrevocably request that Canadian Swing
Line Loans be made by the Swing Line Lender in an aggregate minimum principal
amount of C$500,000 and an integral multiple of C$100,000 (for Canadian Swing
Line Loans denominated in Canadian Dollars) and in an aggregate minimum
principal amount of $500,000 and an integral multiple of $100,000 (for Canadian
Swing Line Loans denominated in U.S. Dollars). All Canadian Swing Line Loans
shall be made as Alternate Base Rate Loans (in respect of Canadian Loans
denominated in U.S. Dollars) and Canadian Prime Rate Loans (in respect of
Canadian Loans denominated in Canadian Dollars) and shall not be entitled to be
converted into Fixed Rate Loans. The proceeds of each Canadian Swing Line Loan
shall be made available by the Swing Line Lender to the Canadian Borrower by
wire transfer to the account that the Canadian Borrower shall have

 

48



--------------------------------------------------------------------------------

specified in its notice therefor by the close of business on the Business Day
telephonic notice is received by the Swing Line Lender. Upon the making of each
Canadian Swing Line Loan, and without further action on the part of the Swing
Line Lender or any other Person, each Revolving Loan Lender (other than the
Swing Line Lender) shall be deemed to have irrevocably purchased, to the extent
of its Revolving Loan Percentage, a participation interest in such Canadian
Swing Line Loan, and such Revolving Loan Lender shall, to the extent of its
Revolving Loan Percentage, be responsible for reimbursing within one Business
Day the Swing Line Lender for Canadian Swing Line Loans which have not been
reimbursed by the Borrowers in accordance with the terms of this Agreement.

(b) By telephonic notice to the Swing Line Lender on or before 12:00 noon, New
York time, on a Business Day (followed (within one Business Day) by the delivery
of a confirming Term Loan/U.S. Revolving Loan Borrowing Request), the U.S.
Revolving Loan Borrower may from time to time irrevocably request that U.S.
Swing Line Loans be made by the Swing Line Lender in an aggregate minimum
principal amount of $500,000 and an integral multiple of $100,000. All U.S.
Swing Line Loans shall be made as Floating Rate Loans and shall not be entitled
to be converted into Fixed Rate Loans. The proceeds of each U.S. Swing Line Loan
shall be made available by the Swing Line Lender to such U.S. Revolving Loan
Borrower by wire transfer to the account such U.S. Revolving Loan Borrower shall
have specified in its notice therefor by the close of business on the Business
Day telephonic notice is received by the Swing Line Lender. Upon the making of
each U.S. Swing Line Loan, and without further action on the part of the Swing
Line Lender or any other Person, each Revolving Loan Lender (other than the
Swing Line Lender) shall be deemed to have irrevocably purchased, to the extent
of its Revolving Loan Percentage, a participation interest in such U.S. Swing
Line Loan, and such Revolving Loan Lender shall, to the extent of its Revolving
Loan Percentage, be responsible for reimbursing within one Business Day the
Swing Line Lender for U.S. Swing Line Loans which have not been reimbursed by
the Borrowers in accordance with the terms of this Agreement.

(c) If (i) any Swing Line Loan shall be outstanding for more than four Business
Days, (ii) any Swing Line Loan is or will be outstanding on a date when any
Borrower requests that a Revolving Loan be made, (iii) the aggregate outstanding
principal amount of the Swing Line Loans shall exceed at any time the then
existing Swing Line Loan Commitment or (iv) any Default shall occur and be
continuing, then each applicable Revolving Loan Lender (other than the Swing
Line Lender) irrevocably agrees that it will, at the request of the Swing Line
Lender, make an applicable Revolving Loan (which shall initially be funded as a
Floating Rate Loan) in an amount equal to such Lender’s applicable Revolving
Loan Percentage of the aggregate principal amount of all such Swing Line Loans
then outstanding (such outstanding Swing Line Loans hereinafter referred to as
the “Refunded Swing Line Loans”). On or before 11:00 a.m., New York time, on the
first Business Day following receipt by each such Revolving Loan Lender of a
request to make Revolving Loans as provided in the preceding sentence, each
Revolving Loan Lender shall wire transfer to an account specified by the Swing
Line Lender the amount so requested in same day funds and such funds shall be
applied by the Swing Line Lender to repay the Refunded Swing Line Loans. At the
time the applicable Revolving Loan Lenders make the above referenced Revolving
Loans, the Swing Line Lender shall be deemed to have made, in consideration of
the making of the Refunded Swing Line Loans, Revolving Loans in an amount equal
to the Swing Line Lender’s applicable Revolving Loan Percentage of the

 

49



--------------------------------------------------------------------------------

aggregate principal amount of the Refunded Swing Line Loans. Upon the making (or
deemed making, in the case of the Swing Line Lender) of any Revolving Loans
pursuant to this clause, the amount so funded shall become an outstanding
Revolving Loan and shall no longer be owed as a Swing Line Loan. All interest
payable with respect to any Revolving Loans made (or deemed made, in the case of
the Swing Line Lender) pursuant to this clause shall be appropriately adjusted
to reflect the period of time during which the Swing Line Lender had outstanding
Swing Line Loans in respect of which such Revolving Loans were made. Each
Revolving Loan Lender’s obligation to make the Revolving Loans referred to in
this clause shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

Section 2.4 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 10:00
a.m., New York time, on a Business Day, either Borrower may from time to time
irrevocably elect, on not less than one Business Day’s notice in the case of
Floating Rate Loans, two Business Days’ notice in the case of Fixed Rate Loans
comprised of Canadian BAs and three Business Days’ notice in the case of Fixed
Rate Loans comprised of LIBO Rate Loans, and in either case not more than five
Business Days’ notice, that all, or any portion in an aggregate minimum amount
of C$1,000,000 and an integral multiple of C$500,000 (in the case of Loans
denominated in Canadian Dollars) and in an aggregate minimum amount of
$1,000,000 and an integral multiple of $500,000 (in the case of Loans
denominated in U.S. Dollars) be, in the case of Floating Rate Loans, converted
into Fixed Rate Loans, or in the case of Fixed Rate Loans, converted into
Floating Rate Loans or continued as Fixed Rate Loans (in the absence of delivery
of a Continuation/Conversion Notice with respect to any Fixed Rate Loan at least
three Business Days (but not more than five Business Days) before the last day
of the then current Interest Period with respect thereto, such Fixed Rate Loan
shall, on such last day, automatically convert to a Floating Rate Loan);
provided that (x) each such conversion or continuation shall be pro rated among
the applicable outstanding Loans of all Lenders that have made such Loans, and
(y) no portion of the outstanding principal amount of any Loans may be continued
as, or be converted into, Fixed Rate Loans when any Default has occurred and is
continuing. The conversion of a Floating Rate Loan into a Fixed Rate Loan or a
Fixed Rate Loan into a Floating Rate Loan shall not effect a novation of the
Loan so converted.

Section 2.4.1 Converting Canadian Prime Rate Loans to, or Continuing Canadian
BAs as, Canadian BAs. Provided that the Canadian Borrower has, by giving notice
to the Administrative Agent in accordance with Section 2.4, requested the
Revolving Loan Lenders to accept its drafts to replace all or a portion of an
outstanding Canadian Loan, then each Revolving Lender shall, on the date of
conversion or continuation, as applicable, and concurrent with the payment by
the Canadian Borrower to the Administrative Agent on behalf of the Revolving
Lenders of an amount equal to the difference between the principal or face
amount of such outstanding Canadian Loan or the portion thereof which is being
converted or continued

 

50



--------------------------------------------------------------------------------

and the aggregate Notional BA Proceeds with respect to the drafts to be accepted
by the Revolving Lenders, accept the Canadian Borrower’s draft or drafts having
an aggregate face amount equal to its Percentage of the aggregate principal or
face amount of such Canadian Loan or the portion thereof which is being
converted or continued, such acceptance to be in accordance with Section 2.8.

Section 2.4.2 Converting Canadian BAs to Canadian Prime Rate Loans. Each
Revolving Lender shall, at the end of an Interest Period with respect to
Canadian BAs which such Revolving Lender has accepted, pay to the holder thereof
the face amount of such Canadian BA. Provided that the Canadian Borrower has, by
giving notice to the Administrative Agent in accordance with Section 2.4,
requested a Revolving Lender to convert all or a portion of outstanding maturing
Canadian BAs into a Canadian Prime Rate Loan, such Revolving Lender shall, upon
the end of the current Interest Period with respect to such Canadian BAs and the
payment by such Revolving Lender to the holders of such Canadian BAs of the
aggregate face amount thereof, be deemed to have made to the Canadian Borrower
the Canadian Prime Rate Loan into which the matured Canadian BAs or a portion
thereof are converted in the aggregate principal amount equal to its Revolving
Loan Percentage of the aggregate face amount of the matured Canadian BAs or the
portion thereof which are being converted.

Section 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided that, such LIBO
Rate Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrowers to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. In addition, each Borrower hereby consents
and agrees that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 and 4.4, it shall be conclusively assumed that each
Lender elected to fund all LIBO Rate Loans by purchasing deposits in its LIBOR
Office’s interbank eurodollar market.

Section 2.6 Letter of Credit Issuance Procedures.

Section 2.6.1 Issuance Procedures. Issuances and amendments of Letters of Credit
shall be made in accordance with the following terms.

(a) By delivering to the Issuer, with a copy to the Administrative Agent, an
Issuance Request on or before 10:00 a.m., Toronto time, on a Business Day, the
Canadian Borrower may from time to time irrevocably request on not less than two
nor more than ten Business Days’ notice, in the case of an initial issuance or
amendment of a Canadian Letter of Credit and not less than two Business Days’
prior notice, in the case of a request for the extension of the Stated Expiry
Date of a standby Canadian Letter of Credit (in each case, unless a shorter
notice period is agreed to by the Issuer, in its sole discretion), that the
Issuer issue on behalf of the Canadian Borrower or another Canadian Obligor, or
extend the Stated Expiry Date of, a Canadian Letter of Credit in such form as
may be requested by such Borrower and approved by such Issuer, solely for the
purposes described in Section 7.1.7. Each Canadian Letter of Credit shall by its
terms be stated to expire on a date (its “Canadian Letter of Credit Stated
Expiry Date”) no later than the earlier to occur of (i) the Revolving Loan
Commitment

 

51



--------------------------------------------------------------------------------

Termination Date or (ii) unless otherwise agreed to by the Issuer, in its sole
discretion, one year from the date of its issuance or extension (provided that
each standby Canadian Letter of Credit may, with the consent of the Issuer
thereof in its sole discretion, provide for automatic renewals for one year
periods which in no event shall extend beyond the Revolving Loan Commitment
Termination Date). Such Issuance Request made pursuant to this Section 2.6.1 may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable Letter of Credit
issuer, by personal delivery or by any other means acceptable to the applicable
Letter of Credit issuer.

(b) By delivering to the Issuer, with a copy to the Administrative Agent, an
Issuance Request on or before 11:00 a.m., New York time, on a Business Day, any
U.S. Revolving Loan Borrower may from time to time irrevocably request on not
less than two nor more than ten Business Days’ notice, in the case of an initial
issuance or amendment of a U.S. Letter of Credit and not less than two Business
Days’ prior notice, in the case of a request for the extension of the Stated
Expiry Date of a standby Letter of Credit (in each case, unless a shorter notice
period is agreed to by the Issuer, in its sole discretion), that an Issuer issue
on behalf of such U.S. Revolving Loan Borrower or another Obligor (other than a
Canadian Obligor), or extend the Stated Expiry Date of, a U.S. Letter of Credit
in such form as may be requested by such Borrower and approved by such Issuer,
solely for the purposes described in Section 7.1.7. Each U.S. Letter of Credit
shall by its terms be stated to expire on a date (its “U.S. Letter of Credit
Stated Expiry Date”) no later than the earlier to occur of (i) the Revolving
Loan Commitment Termination Date or (ii) unless otherwise agreed to by an
Issuer, in its sole discretion, one year from the date of its issuance (provided
that each standby U.S. Letter of Credit may, with the consent of the Issuer
thereof in its sole discretion, provide for automatic renewals for one year
periods which in no event shall extend beyond the Revolving Loan Commitment
Termination Date). Such Issuance Request made pursuant to this Section 2.6.1 may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable Letter of Credit
issuer, by personal delivery or by any other means acceptable to the applicable
Letter of Credit issuer.

(c) In the case of a request for an initial issuance of a Letter of Credit, such
Issuance Request shall specify in form and detail satisfactory to the Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount (which shall be no less than $500,000) and
Currency (which shall be U.S. Dollars or Canadian Dollars) thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Issuance Request shall specify in form and detail
satisfactory to the Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Issuer may
reasonably require. Additionally, the Borrower shall furnish to the Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuer or the Administrative Agent may reasonably require.

 

52



--------------------------------------------------------------------------------

(d) Promptly after receipt of any Issuance Request, the Issuer will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has received a copy of such Issuance Request from the Borrower and, if
not, the Issuer will provide the Administrative Agent with a copy thereof.
Unless the Issuer has received written notice from any Revolving Loan Lender,
the Administrative Agent or any Obligor, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 5.2 shall not then be
satisfied, then, subject to the terms and conditions hereof, the Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuer’s usual and customary business practices. Each Issuer
will make available to the beneficiary thereof the original of the Letter of
Credit which it issues.

(e) The Issuer shall not be under any obligation to (x) issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuer from
issuing such Letter of Credit, or any law applicable to the Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuer shall prohibit, or
request that the Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Issuer
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuer is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which the
Issuer in good faith deems material to it, (ii) the issuance of such Letter of
Credit would violate one or more policies of the Issuer applicable to letters of
credit generally or (iii) any Lender is at that time a Defaulting Lender, unless
the Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 12.18.1(d)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
Issuer has actual or potential Fronting Exposure, as it may elect in its sole
discretion or (y) amend any Letter of Credit if (i) the Issuer would have no
obligation at such time to issue the Letter of Credit in its amended form under
the terms hereof, or (ii) the beneficiary of the Letter of Credit does not
accept the proposed amendment to the Letter of Credit.

(f) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(g) The Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the Issuer shall
have all of the benefits and immunities (i) provided to the Administrative Agent
in Article XI with respect to any acts taken or omissions suffered by the Issuer
in connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the Issuer.

 

53



--------------------------------------------------------------------------------

Section 2.6.2 Other Lenders Participation. Upon the issuance of each Letter of
Credit, and without further action, each Revolving Loan Lender (other than the
applicable Issuer) shall be deemed to have irrevocably purchased, to the extent
of its applicable Revolving Loan Percentage, a participation interest in such
Letter of Credit (including the Contingent Liability and any Reimbursement
Obligation with respect thereto). In addition, such Revolving Loan Lender shall,
to the extent of its applicable Revolving Loan Percentage, be entitled to
receive a ratable portion of the Letter of Credit Fees payable pursuant to
Section 3.3.3 with respect to each Letter of Credit (other than the issuance
fees payable to the Issuer of such Letter of Credit pursuant to clause (b) of
Section 3.3.3) and of interest payable pursuant to Section 3.2 with respect to
any Reimbursement Obligation.

Section 2.6.3 Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuer shall notify the Borrower and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in Canadian Dollars, the Borrower shall reimburse the Issuer in Canadian
Dollars, unless the Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Canadian Dollars, the Issuer shall notify the Borrower of the U.S. Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the Issuer
under a Letter of Credit (each such date, a “Disbursement Date”), the Borrower
shall reimburse the Issuer through the Administrative Agent in an amount equal
to the amount of such drawing. If the Borrower fails to so reimburse the Issuer
by such time, the Administrative Agent shall promptly notify each Revolving Loan
Lender of the Disbursement Date, the amount of the unreimbursed drawing (the
“Reimbursement Obligation”), and the amount of such Revolving Loan Lender’s
Revolving Loan Percentage thereof. In such event, the Borrower shall be deemed
to have requested a Borrowing of a Base Rate Loan (or, if the applicable Letter
of Credit is denominated in Canadian Dollars, a Canadian Prime Rate Loan) to be
disbursed on the Disbursement Date in an amount equal to the Reimbursement
Obligation, without regard to the minimum and multiples specified in
Section 2.3.1 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 5.2 (other than the delivery of a Borrowing Request). Any notice
given by the Issuer or the Administrative Agent pursuant to this Section 2.6.3
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(b) Each Revolving Loan Lender shall upon any notice pursuant to
Section 2.6.3(a) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the Issuer at the
Administrative Agent’s Office in an amount equal to its Revolving Loan
Percentage of the Reimbursement Obligation not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.6.3(c), each Revolving Loan Lender that
so makes funds available shall be deemed to have made a Base Rate Loan (or, if
the applicable Letter of Credit is denominated in Canadian Dollars, a Canadian
Prime Rate Loan) to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Issuer.

 

54



--------------------------------------------------------------------------------

(c) With respect to any Reimbursement Obligation that is not fully refinanced by
a Borrowing of Base Rate Loans (or, if the applicable Letter of Credit is
denominated in Canadian Dollars, Canadian Prime Rate Loans) because the
conditions set forth in Section 5.2 cannot be satisfied or for any other reason,
the Borrower shall be deemed to have incurred from the Issuer an L/C Borrowing
in the amount of the Reimbursement Obligation that is not so refinanced, which
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Revolving Loan
Lender’s payment to the Administrative Agent for the account of the Issuer
pursuant to Section 2.6.3(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Loan Lender in satisfaction of its participation obligation under
this Section 2.6.3.

(d) Until each Revolving Loan Lender funds its Loan or L/C Advance pursuant to
this Section 2.6.3 to reimburse the Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Revolving Loan Lender’s Revolving Loan
Percentage of such amount shall be solely for the account of the Issuer.

(e) Each Revolving Loan Lender’s obligation to make Loans or L/C Advances to
reimburse the Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section 2.6.3, shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Loan Lender may have
against the Issuer, the Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Loan Lender’s obligation to make Loans at the
request of the Borrower (but not L/C obligations) pursuant to this Section 2.6.3
is subject to the conditions set forth in Section 5.2 (other than delivery by
the Borrower of a Borrowing Request). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuer for the amount of any payment made by the Issuer under any Letter of
Credit, together with interest as provided herein.

(f) If any Revolving Loan Lender fails to make available to the Administrative
Agent for the account of the Issuer any amount required to be paid by such
Revolving Loan Lender pursuant to the foregoing provisions of this Section 2.6.3
by the time specified in Section 2.6.3(b), then, without limiting the other
provisions of this Agreement, the Issuer shall be entitled to recover from such
Revolving Loan Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Issuer in connection with the foregoing. If such
Revolving Loan Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Loan Lender’s Loan included
in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the Issuer submitted to any
Revolving Loan Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.6.3(f) shall be conclusive absent manifest
error.

 

55



--------------------------------------------------------------------------------

Section 2.6.4 Repayment of Participations.

(a) At any time after the Issuer has made a payment under any Letter of Credit
and has received from any Revolving Loan Lender such Revolving Loan Lender’s L/C
Advance in respect of such payment in accordance with Section 2.6.3, if the
Administrative Agent receives for the account of the Issuer any payment in
respect of the related Reimbursement Obligation or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Loan Lender its Revolving Loan Percentage thereof
in the same funds as those received by the Administrative Agent.

(b) If any payment received by the Administrative Agent for the account of the
Issuer pursuant to Section 2.6.3(a) is required to be returned under any of the
circumstances described in Section 12.10 (including pursuant to any settlement
entered into by the Issuer in its discretion), each Revolving Loan Lender shall
pay to the Administrative Agent for the account of the Issuer its Revolving Loan
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such
Revolving Loan Lender, at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Revolving Loan Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

Section 2.6.5 Deemed Disbursements. Upon the occurrence and during the
continuation of any Default under clauses (a) through (d) of Section 8.1.9 or
upon notification by the Administrative Agent (acting at the direction of the
Required Lenders) to the Borrowers of its obligations under this Section,
following the occurrence and during the continuation of any other Event of
Default,

(a) the aggregate Stated Amount of all Letters of Credit shall, without demand
upon or notice to any Borrower or any other Person, be deemed to have been paid
or disbursed by the Issuers (notwithstanding that such amount may not in fact
have been paid or disbursed); and

(b) each Borrower shall be immediately obligated to reimburse the Issuer for the
amount deemed to have been so paid or disbursed by such Issuer.

Amounts payable by the Borrowers pursuant to this Section shall be deposited in
immediately available funds with the Collateral Agent and held as collateral
security for the Reimbursement Obligations. When all Defaults giving rise to the
deemed disbursements under this Section have been cured or waived the Collateral
Agent shall return to the Borrowers all amounts then on deposit with the
Collateral Agent pursuant to this Section which have not been applied to the
satisfaction of the Reimbursement Obligations.

Section 2.6.6 Obligations Absolute. The obligation of the Borrower to reimburse
the Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

56



--------------------------------------------------------------------------------

(b) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) any waiver by the Issuer of any requirement that exists for the Issuer’s
protection and not the protection of the Borrower or any waiver by the Issuer
which does not in fact materially prejudice the Borrower;

(e) any honor of demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(f) any payment made by the Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP Rules or the UCP, as
applicable;

(g) any payment by the Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(h) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the Issuer and its correspondents
unless such notice is given as aforesaid.

Section 2.6.7 Role of Issuer. Each Revolving Loan Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.

 

57



--------------------------------------------------------------------------------

None of the Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuer shall be
liable to any Revolving Loan Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Loan
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuer shall be liable or
responsible for any of the matters described in clauses (a) through (h) of
Section 2.6.6; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the Issuer, and the
Issuer may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the Issuer’s willful
misconduct, bad faith, fraud or gross negligence or the Issuer’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Issuer shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

Section 2.6.8 Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the Issuer and the Borrower when a Letter of
Credit is issued, the ISP Rules shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the Issuer shall not be responsible to the
Borrower for, and the Issuer’s rights and remedies against the Borrower shall
not be impaired by, any action or inaction of the Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the law or any order of a
jurisdiction where the Issuer or the beneficiary is located, the practice stated
in the ISP Rules or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

Section 2.6.9 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

58



--------------------------------------------------------------------------------

Section 2.6.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Parent, the
Borrower (or, if applicable, the Canadian Borrower) shall be obligated to
reimburse the Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the Borrowers’ businesses derive substantial benefits from the businesses of
such Subsidiaries.

Section 2.7 Register; Notes. The Register shall be maintained on the following
terms.

(a) Each Borrower hereby designates the Administrative Agent to serve as such
Borrower’s agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record each Term Loan
Lender’s and each Revolving Loan Lender’s Commitment, the Loans made by such
Lender and each repayment in respect of the principal amount of the Term Loans
and Revolving Loans, annexed to which the Administrative Agent shall retain a
copy of each Lender Assignment Agreement delivered to the Administrative Agent
pursuant to Section 12.10.2(d). Failure to make any recordation, or any error in
such recordation, shall not affect any Obligor’s Obligations. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person in
whose name a Term Loan or Revolving Loan is registered (or, if applicable, to
which a Term Note or Revolving Note has been issued) as the owner thereof for
the purposes of all Loan Documents, notwithstanding notice or any provision
herein to the contrary. Any assignment or transfer of a Lender’s Commitment or
Term Loans or Revolving Loans made pursuant hereto shall be registered in the
Register only upon delivery to the Administrative Agent of a Lender Assignment
Agreement that has been executed by the requisite parties pursuant to
Section 12.10.2(d). No assignment or transfer of a Lender’s Commitment or Term
Loans or Revolving Loans shall be effective unless such assignment or transfer
shall have been recorded in the Register by the Administrative Agent as provided
in this Section.

(b) Each Borrower agrees that, upon the request to the Administrative Agent by
any Lender, such Borrower will execute and deliver to such Lender a Term Note or
Revolving Note, as the case may be, evidencing the Term Loans or Revolving Loans
made by, and payable to the order of, such Lender in a maximum principal amount
equal to such Lender’s applicable Percentage of the original (in the case of
Term Loans) or then applicable (in the case of Revolving Loans) Commitment
Amount; provided that, upon any assignment or transfer of a Lender’s Commitments
or Term Loans or Revolving Loans, such Lender shall surrender to the relevant
Borrowers its Term Notes and Revolving Notes. Each Borrower hereby irrevocably
authorizes each Lender to make (or cause to be made) appropriate notations on
the grid attached to such Lender’s Note (or on any continuation of such grid),
which notations, if made, shall evidence, inter alia, the date of, the
outstanding principal amount of, and the interest rate and Interest Period
applicable to the Term Loans or Revolving Loans evidenced thereby. Such
notations shall, to the extent not inconsistent with notations made by the
Administrative Agent in the Register, be conclusive and binding on each Obligor
absent manifest error; provided that the failure of any Lender to make any such
notations shall not limit or otherwise affect any Obligations of any Obligor.

 

59



--------------------------------------------------------------------------------

Section 2.8 Canadian BAs. Not in limitation of any other provision of this
Agreement, but in furtherance thereof, the provisions of this Section shall
further apply to the acceptance, rolling over and conversion of Canadian BAs.

Section 2.8.1 Funding of Canadian BAs. If the Administrative Agent receives a
Canadian Revolving Loan Borrowing Request or a Canadian Revolving Loan
Continuation/Conversion Notice from the Canadian Borrower requesting a Borrowing
or a rollover of or a conversion into a Canadian Revolving Loan by way of
Canadian BAs, the Administrative Agent shall notify each of the applicable
Revolving Loan Lenders, on the same Business Day on which it shall have received
such request, of such request and of each such Revolving Loan Lender’s
applicable Percentage of such Canadian Revolving Loan. Each applicable Revolving
Loan Lender shall, not later than 10:00 a.m., Toronto time, on the date of each
Canadian Loan by way of Canadian BAs (whether in respect of the Credit Extension
or pursuant to a rollover or conversion), accept drafts of the Canadian Borrower
which are presented to it for acceptance and which have an aggregate face amount
equal to such Revolving Loan Lender’s applicable Percentage of the total
Canadian Revolving Loan being made available by way of Canadian BAs on such
date. With respect to each draw down of, rollover of or conversion into Canadian
BAs, no Revolving Loan Lender shall be required to accept any draft which has a
face amount which is not in a minimum amount of C$250,000 and an integral
multiple of C$250,000. Concurrent with the acceptance of drafts of the Canadian
Borrower as aforesaid, each applicable Revolving Loan Lender shall make
available to the Administrative Agent the aggregate Notional BA Proceeds with
respect to the Canadian BAs being purchased by such Revolving Loan Lender (net
of the aggregate amount required to repay such Revolving Loan Lender’s
outstanding Canadian BAs that are maturing on such date and/or Floating Rate
Loans of such Revolving Loan Lender that are being converted on such date). The
Administrative Agent shall make such amount, if any, received from the
applicable Revolving Loan Lenders available to the Canadian Borrower on the date
of such Canadian Revolving Loan by crediting the designated account of the
Canadian Borrower.

Section 2.8.2 Execution of Canadian BAs. To facilitate the acceptance of
Canadian BAs hereunder, the Canadian Borrower hereby appoints each Revolving
Loan Lender as its attorney to sign and endorse on its behalf, as and when
considered necessary by the Revolving Loan Lender, an appropriate number of
drafts in the form prescribed by that Revolving Loan Lender. Each Revolving Loan
Lender may, at its option, execute any draft in handwriting or by the facsimile
or mechanical signature of any of its authorized officers, and the Revolving
Loan Lenders are hereby authorized to accept or pay, as the case may be, any
draft of the Canadian Borrower which purports to bear such a signature
notwithstanding that any such individual has ceased to be an authorized officer
of the Revolving Loan Lender, in which case any such draft or Canadian BA shall
be as valid as if he or she were an authorized officer at the date of issue of
the draft or Canadian BA. Any drafts or Canadian BA signed by a Revolving Loan
Lender as attorney for the Canadian Borrower, whether signed in handwriting or
by the facsimile or mechanical signature of an authorized officer of a Revolving
Loan Lender, may be dealt with by the Administrative Agent or any Revolving Loan
Lender to all intents and purposes and shall bind each Borrower as if duly
signed and issued by the Canadian Borrower. The receipt by the Administrative
Agent of a request for a Borrowing by way of Canadian BAs shall constitute each
applicable Revolving Loan Lender’s sufficient authority to execute, and each
applicable Revolving Loan Lender shall, subject to the terms and conditions of
this Agreement, execute drafts in accordance with such request, and the drafts
so executed shall thereupon be deemed to have been presented for acceptance.

 

60



--------------------------------------------------------------------------------

Section 2.8.3 Special Provisions Relating to Acceptance Notes. (a) The Canadian
Borrower and each Revolving Loan Lender hereby acknowledge and agree that from
time to time certain Revolving Loan Lenders may not be authorized to or may, as
a matter of general corporate policy, elect not to, accept Canadian BA drafts,
and the Canadian Borrower and each Revolving Loan Lender agrees that any such
Revolving Loan Lender may purchase Acceptance Notes of the Canadian Borrower in
accordance with the provisions of clause (b) of this Section 2.8.3 in lieu of
accepting Canadian BAs for its account.

(b) In the event that any Revolving Loan Lender described in clause (a) of this
Section 2.8.3 is unable to, or elects as a matter of general corporate policy
not to, accept Canadian BAs hereunder, such Revolving Loan Lender shall not
accept Canadian BAs hereunder, but rather, if the Canadian Borrower requests the
acceptance of such Canadian BAs, the Canadian Borrower shall deliver to such
Revolving Loan Lender non-interest bearing promissory notes (each, an
“Acceptance Note”) of the Canadian Borrower, substantially in the form of
Exhibit A-6 hereto, having the same maturity as the Canadian BAs that would
otherwise be accepted by such Revolving Loan Lender and in an aggregate
principal amount equal to the undiscounted face amount of such Canadian BAs.
Each Revolving Loan Lender hereby agrees to purchase each Acceptance Note from
the Canadian Borrower at a purchase price equal to the Notional BA Proceeds for
a Revolving Loan Lender which would have been applicable if a Canadian BA draft
had been accepted by such Revolving Loan Lender and such Acceptance Notes shall
be governed by the provisions of this Article II as if they were Canadian BAs.

Section 2.9 Incremental Facilities.

Section 2.9.1 Upon at least 5 days’ notice to the Administrative Agent, at any
time after the Closing Date but on not more than five occasions during the term
of this Agreement, the Borrowers may request Additional Term Commitments (which
may take the form of an increase to the then-existing Term Loan or an Additional
Term Loan) or Additional Revolving Commitments (collectively, the “Incremental
Facilities”); provided that (i) after giving pro forma effect to any such
addition, the aggregate amount of Incremental Facilities that have been added
pursuant to this Section 2.9 shall not exceed (x) $25,000,000 (or the equivalent
thereof in Canadian Dollars) plus (y) if after giving pro forma effect thereto
the First Lien Leverage Ratio (without netting the proceeds of any such
Incremental Facility as cash thereunder and assuming in the case of any
Additional Revolving Commitments that such Commitments were fully drawn) would
be less than 1.90:1 after giving pro forma effect thereto, an additional amount
not to exceed $50,000,000, in each case, with respect to clauses (x) and (y),
minus any “Incremental Facilities” under and as defined in the Second Lien
Credit Agreement that have been incurred on or prior to the relevant date of
determination and (ii) any such addition shall be in an aggregate amount of
$15,000,000 (or the equivalent thereof in Canadian Dollars), in the case of
Additional Term Loan Commitments, or $5,000,000 (or the equivalent thereof in
Canadian Dollars), in the case of Additional Revolving Commitments, or, in
either case, any whole multiple of $1,000,000 in excess thereof (provided that
such amount may be less than $15,000,000 or $5,000,000, respectively, (or the
equivalent thereof in Canadian Dollars) if such amount represents all remaining
availability under the aggregate limit in respect of the Incremental Facilities
set forth in clause (i) to this proviso).

 

61



--------------------------------------------------------------------------------

Section 2.9.2 If any Incremental Facilities are added in accordance with this
Section 2.9.1, the Administrative Agent and the applicable Borrowers shall
determine the effective date (the “Incremental Facility Effective Date”) and the
final amount of such addition. The Administrative Agent shall promptly notify
the applicable Borrowers and the applicable Lenders of the final amount of such
addition and the Incremental Facility Effective Date. Each such Lender may, in
its sole discretion, commit to participate in such Incremental Facilities by
forwarding its commitment thereto to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent. As a condition
precedent to such addition: (i) no Default or Event of Default exists or would
exist immediately after giving effect to the Incremental Facility, (ii) any
Additional Revolving Commitments shall be documented as an increase to, and
shall be on terms identical to, the Revolving Loan Commitments, (iii) the
maturity date of any Additional Term Loans shall be no earlier than the maturity
date of the existing Term Loans, (iv) the weighted average life to maturity of
the Additional Term Loans shall be no shorter than the remaining average life to
maturity of the existing Term Loans, (v) the yield applicable to the Additional
Term Loan shall be determined by the Borrowers and the lenders thereunder but
provided that if the yield on the Additional Term Loan exceeds the yield at such
time on the existing Term Loans by more than 0.50% per annum, then the interest
rate margins for the then existing Term Loans shall be increased to the extent
necessary so that the yield on the existing Term Loans is no lower than a yield
0.50% per annum below that of the Additional Term Loan, provided further that in
determining the yield applicable to the Additional Term Loans and the existing
Term Loans (x) original issue discount (“OID”), commitment fees or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders in the initial primary syndication thereof shall be
included (with OID being equated to interest based on an assumed four year life
to maturity), (y) customary arrangement, structuring or underwriting fees shall
be excluded and (z) if such Additional Term Loans include an interest rate floor
greater than the interest rate floor applicable to the Term Loans, such
increased amount shall be equated to yield and implemented as a floor or
increase in floor on the existing Term Loans, (vi) the Borrowers shall be in pro
forma compliance with the financial covenant in Section 7.2.4 after giving pro
forma effect to all Incremental Facilities and assuming that all Incremental
Facilities have been fully drawn (without netting the proceeds of any such
Incremental Facility as cash thereunder), and (vii) the Administrative Agent
shall have received customary legal opinions, board resolutions and other
customary closing certificates (including as to the satisfaction of the
conditions set forth in Section 5.2 and in this Section 2.9 with calculations in
reasonable detail) reasonably requested by the Administrative Agent and
consistent in form with those delivered on the Closing Date.

Section 2.9.3 On each Incremental Facility Effective Date, each applicable
Lender, assignee under Section 12.10.2(d) or other Person which is participating
in the Incremental Facility (i) shall become a “Term Loan Lender” or “Revolving
Loan Lender”, as applicable, for all purposes of this Agreement and the other
Loan Documents and (ii) in the case of any Additional Term Commitment, shall
make an Additional Term Loan to the applicable Borrowers in a principal amount
equal to such Additional Term Commitment, and such Additional Term Loan shall be
a “Term Loan” for all purposes of this Agreement and the other Loan Documents.

 

62



--------------------------------------------------------------------------------

Section 2.9.4 The Incremental Facilities shall be evidenced by an amendment or
supplement to this Agreement executed by the Borrowers (and consented to by all
other Obligors), the Lenders participating in such Incremental Facilities and
the Administrative Agent, and may include the Additional Term Loans, Increased
Terms Loans or Additional Revolving Commitments, as applicable, in any mandatory
prepayment, pro rata sharing, voting or other provision of this Agreement on
terms consistent with the Term Loans and the Revolving Commitments, as
applicable. On any Incremental Facility Effective Date in respect of any
Additional Revolving Commitment, subject to the satisfaction of the foregoing
terms and conditions, (i) each of the existing Revolving Lenders shall assign to
each of the Additional Revolving Lenders, and each of the Additional Revolving
Lenders shall purchase from each of the existing Revolving Lenders, at the
principal amount thereof, such interests in the Revolving Loans outstanding on
such Incremental Facility Effective Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by the existing Revolving Lenders and the Additional Revolving
Lenders ratably in accordance with their respective Revolving Loan Commitments
after giving effect to the addition of the Additional Revolving Commitments to
the Revolving Loan Commitments and (ii) each Additional Revolving Loan shall be
deemed, for all purposes of this Agreement, a “Revolving Loan”.

Section 2.9.5 Any Additional Term Loans, Increased Term Loans or Additional
Revolving Commitments, as applicable, made or provided pursuant to this
Section 2.9 shall be evidenced by one or more entries in the Register maintained
by the Administrative Agent in accordance with the provisions set forth in this
Agreement.

Section 2.9.6 This Section 2.9 shall override any provision in Section 4.8 or
12.1 to the contrary.

Section 2.10 Extension of Maturity Date.

Section 2.10.1 Requests for Extension. The Borrowers may, by notice (an
“Extension Notice”) to the Administrative Agent (who shall promptly notify the
Lenders) not earlier than 60 days and not later than 35 days prior to the Stated
Maturity Date then in effect hereunder (the “Existing Maturity Date”), request
that each Lender extend such Lender’s applicable Stated Maturity Date and, if
applicable, Revolving Loan Commitment Termination Date with respect to all or
any portion of the Commitment (but for the avoidance of doubt, excluding the
Term Loan Commitment) or all or any portion of the outstanding Revolving Loans
and Term Loans, for an additional one year from the Existing Maturity Date or
the Revolving Loan Commitment Termination Date, as applicable.

Section 2.10.2 Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 15 days following receipt of an
Extension Notice, advise the Administrative Agent whether or not such Lender
agrees to such extension (and each Lender that does not agree to such extension
(a “Non Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date)), and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non Extending Lender. The
election of any Lender to agree to

 

63



--------------------------------------------------------------------------------

such extension (an “Extending Lender”) shall not obligate any other Lender to so
agree. In the event that the aggregate principal amount of the Commitment or
Loan, as applicable, that is subject to the Borrower’s request for such
extension is less than the aggregate amount of Commitments or Loans, as
applicable, of the Extending Lenders, such extension shall apply, on a pro rata
basis, to each Extending Lender’s Commitment or Loans, as applicable.

Section 2.10.3 Notification by Administrative Agent. The Administrative Agent
shall notify the Borrowers of each Lender’s determination under this Section no
later than the date 5 days following the Notice Date (or, if such date is not a
Business Day, on the next preceding Business Day).

Section 2.10.4 Additional Commitment Lenders. The Borrowers shall have the right
to replace each Non Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 4.11; provided that each of such
Additional Commitment Lenders shall enter into a Lender Assignment Agreement
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

Section 2.10.5 Effective Date. Subject to compliance with the conditions set
forth in Section 2.10.6, effective as of the Existing Maturity Date, the
applicable Stated Maturity Date (and the Revolving Loan Commitment Termination
Date, if applicable) of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date falling one year after the Existing
Maturity Date (or the Revolving Loan Commitment Termination Date, if applicable)
(except that, if such date is not a Business Day, such Maturity Date (or the
Revolving Loan Commitment Termination Date, if applicable) as so extended shall
be the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement. The yield
applicable to the Loans and Commitments subject to such extension shall be
determined by the Borrowers, the Extending Lenders and the Additional Commitment
Lenders, with any change in the Applicable Margin or fees payable hereunder to
be effective as of the Existing Maturity Date.

Section 2.10.6 Conditions to Effectiveness of Extensions. As a condition
precedent to such extension, the Borrowers shall deliver to the Administrative
Agent a certificate of each Obligor dated as of the Existing Maturity Date (in
sufficient copies for each Extending Lender and each Additional Commitment
Lender) (i) certifying and attaching the resolutions adopted by such Obligor
approving or consenting to such extension and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects (unless qualified by
“material” or “Material Adverse Effect” or similar references to materiality, in
which case such representations and warranties shall be true and correct in all
respects) on and as of the Existing Maturity Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (unless qualified
by “material” or “Material Adverse Effect” or similar references to materiality,
in which case such representations and warranties shall be true and correct in
all respects) as of such earlier date, and (B) no Default or Event of

 

64



--------------------------------------------------------------------------------

Default exists. In addition, on the applicable Stated Maturity Date of each
Non-Extending Lender, the Borrowers shall prepay any Loans outstanding on such
date (and pay any additional amounts required pursuant to Section 4.4) to the
extent necessary to keep outstanding Loans ratable with any revised Term Loan
Percentages and Revolving Loan Percentages of the respective Lenders effective
as of such date.

Section 2.10.7 Conflicting Provisions. This Section shall supersede any
provisions in Section 4.8 or 12.1 to the contrary.

Section 2.11 Cash Collateral.

Section 2.11.1 Certain Credit Support Events. Upon the request of the
Administrative Agent or the Issuer (i) if the Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Stated Expiry Date or a maturity date
of a Canadian BA, any Letter of Credit Outstanding or Canadian BA for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all Letter of Credit Outstandings
and Canadian BAs, as applicable. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, the Issuer or
the Swing Line Lender, the Borrowers shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 12.18.1(d) and any Cash Collateral provided by the
Defaulting Lender).

Section 2.11.2 Grant of Security Interest. The Borrowers, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuer and the Lenders (including the Swing Line Lender), and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.11.3. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure or amount of
Canadian BAs and other obligations secured thereby, the Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

Section 2.11.3 Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.11 or
Sections 2.6, 3.1.1, 3.1.2, 4.7, 8.2 or 12.18 in respect of Letters of Credit or
Canadian BAs shall be held and applied to the satisfaction of the specific
Letter of Credit Outstandings, Canadian BAs, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

65



--------------------------------------------------------------------------------

Section 2.11.4 Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.10.2(f)) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of an Obligor shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.11
may be otherwise applied in accordance with Section 4.7), and (y) the Person
providing Cash Collateral and the Issuer, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.1 Repayments and Prepayments; Application. The Borrowers agree that
the Loans shall be repaid and prepaid pursuant to the following terms.

Section 3.1.1 Repayments and Prepayments. Each Borrower shall repay in full the
unpaid principal amount of each Loan made to such Borrower upon the applicable
Stated Maturity Date therefor. Prior thereto, payments and prepayments of the
Loans shall or may be made as set forth below.

(a) From time to time on any Business Day, subject to payment of the applicable
premium (if any) contemplated by the last sentence of this Section 3.1, any
Borrower may make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any

(i) Loans (other than Swing Line Loans and Canadian BAs); provided that (A) any
such prepayment of (x) the Term Loans shall be made pro rata among Term Loans of
the same type and, if applicable, having the same Interest Period of all Lenders
that have made such Term Loans (applied to the remaining amortization payments
for the Term Loans, in such amounts as such Borrower shall determine) and
(y) Revolving Loans shall be made pro rata among Revolving Loans of the same
type and, if applicable, having the same Interest Period of all Lenders that
have made such Revolving Loans; (B) all such voluntary prepayments shall require
at least one but no more than five Business Days’ prior notice to the
Administrative Agent; and (C) all such voluntary partial prepayments shall be,
in the case of LIBO Rate Loans, in an aggregate minimum amount of $2,500,000 and
an integral multiple of $1,000,000 and, in the case of Floating Rate Loans, in
an aggregate minimum amount of C$2,500,000 and an integral multiple of
C$1,000,000 (for Floating Rate Loans denominated in Canadian Dollars) and
$2,500,000 and an integral multiple of $1,000,000 (for Floating Rate Loans
denominated in U.S. Dollars); and

 

66



--------------------------------------------------------------------------------

(ii) Swing Line Loans; provided that (A) all such voluntary prepayments shall
require prior telephonic notice to the Swing Line Lender on or before 10:00
a.m., New York time, on the day of such prepayment (such notice to be confirmed
in writing within 24 hours thereafter); and (B) all such voluntary partial
prepayments shall be in an aggregate minimum amount of $500,000 and an integral
multiple of $100,000, in the case of Swing Line Loans denominated in Dollars, or
in an aggregate minimum amount of C$500,000 and an integral multiple of
C$100,000, in the case of Swing Line Loans denominated in Canadian Dollars. For
greater certainty, Canadian BAs may not be prepaid prior to their maturity.

(b) On each date when the sum of (i) the U.S. Dollar Equivalent of the aggregate
outstanding principal amount of all Revolving Loans and Swing Line Loans and
(ii) the U.S. Dollar Equivalent of the aggregate amount of all Letter of Credit
Outstandings exceeds the then Revolving Loan Commitment Amount (as it may be
reduced from time to time pursuant to this Agreement), the Revolving Loan
Borrowers shall make a mandatory prepayment of Revolving Loans or Swing Line
Loans or both (other than Canadian BAs), and, if necessary, Cash Collateralize
all Letter of Credit Outstandings, in an aggregate amount equal to such excess.

(c) On each Quarterly Payment Date occurring during any period set forth below,
the Term Loan Borrower shall make a scheduled repayment of the aggregate
outstanding principal amount, if any, of all Term Loans in an amount equal to
the percentage of the aggregate outstanding principal amount of Term Loans
(immediately after the making of the Term Loans on the Closing Date) set forth
below opposite the Stated Maturity Date or such Quarterly Payment Date, as
applicable:

 

Period

   Percentage of Required
Principal Repayment  

Closing Date through (and including) January 31, 2019

     0.25 % 

Stated Maturity Date for Term Loans

     94.00 % 

The final principal repayment installment of the Term Loans shall be repaid on
the Stated Maturity Date and in any event shall be in an amount equal to the
aggregate principal amount of all Term Loans outstanding on such date.

(d) Concurrently with the receipt by the Parent or any of its Subsidiaries of
any Net Debt Proceeds, the Borrowers shall make, or cause to be made, a
mandatory prepayment of the Loans in an amount equal to 100% of such Net Debt
Proceeds plus the applicable premium (if any) owed pursuant to the last sentence
of this Section 3.1.

(e) The Parent shall, within five Business Days following the receipt of any Net
Disposition Proceeds or Net Casualty Proceeds by the Parent or any of its
Subsidiaries, (x) deliver to the Administrative Agent a calculation of the
amount of such proceeds and, to the extent the aggregate amount of such proceeds
received by the Parent and its Subsidiaries in any Fiscal Year exceeds the
U.S. Dollar Equivalent of $2,000,000, make, or cause to be made, a mandatory
prepayment of the Loans in an amount equal to 100% of the aggregate amount of
such Net Disposition Proceeds or Net Casualty Proceeds in excess of the
U.S. Dollar Equivalent

 

67



--------------------------------------------------------------------------------

of $2,000,000; provided that, pursuant to written notice referred to above
delivered by the Parent to the Administrative Agent in connection with the
calculation not more than three Business Days following receipt of any such Net
Disposition Proceeds or Net Casualty Proceeds, so long as no Default has
occurred and is continuing, all such other Net Disposition Proceeds or Net
Casualty Proceeds, as the case may be, may be retained by the Parent or any such
Subsidiary, as the case may be (and be excluded from the prepayment requirements
of this clause (e)), if (i) the Parent informs the Administrative Agent in such
notice of its good faith intention to apply (or cause one or more of the
Subsidiaries to apply) such Net Disposition Proceeds or Net Casualty Proceeds to
the acquisition of other assets or properties in the United States consistent
with the businesses permitted to be conducted pursuant to Section 7.2.1
(including by way of merger or Investment); provided further that, so long as
such assets or properties will be owned by a Borrower or a Subsidiary Guarantor
and will constitute collateral, such assets or properties may be located outside
of the United States, and (ii) within 365 days following the receipt of such Net
Disposition Proceeds or Net Casualty Proceeds, such proceeds are actually
applied or committed pursuant to a written agreement to such acquisition. The
amount of such Net Disposition Proceeds or Net Casualty Proceeds not applied
after such 365 day period (or committed pursuant to a written agreement within
such 365 day period but not applied within 180 days after such 365 day period)
shall be applied as a mandatory prepayment of the Loans as required pursuant to
the first sentence of this clause (e) without giving effect to the provisos
herein.

(f) Within 100 days after the close of each Fiscal Year (beginning with the
Fiscal Year ended April 30, 2014) the Borrowers shall make, or cause to be made,
a mandatory prepayment of the Loans in an amount equal to the ECF Percentage of
the Excess Cash Flow (if any) for such Fiscal Year, provided that voluntary
prepayments of the Term Loans, and of the Revolving Loans in the event that
Revolving Loan Commitments are permanently reduced, that are made in any Fiscal
Year shall be credited against this required Excess Cash Flow payment for such
Fiscal Year on a dollar-for-dollar basis.

(g) Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay, or cause to
be repaid, all the Loans, unless, pursuant to Section 8.3, only a portion of all
the Loans is so accelerated (in which case the portion so accelerated shall be
so repaid).

All prepayments under this Section shall be subject to Section 4.4, but
otherwise shall be (except as set forth in the next sentence) without premium or
penalty, and shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment. In the
event that on or prior to the first anniversary of the Closing Date, the
Borrowers make any mandatory prepayment pursuant to Section 3.1(d) or any
optional prepayment (or effectuate any amendment to this Agreement having the
same effect) of the Term Loans using the proceeds of Indebtedness having a
weighted average yield (calculated with upfront fees, which shall be deemed to
constitute original issue discount, and which shall be equated to interest based
on an assumed four-year life to maturity) that is less than the weighted average
yield of the Term Loans (as determined on the same basis) the Borrowers shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders holding Term Loans, a prepayment premium of 1% of the amount
of the Term Loans so prepaid (or subject to such amendment), if such prepayment
or amendment is made prior to the first anniversary of the Closing Date.

 

68



--------------------------------------------------------------------------------

Section 3.1.2 Application. Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.

(a) Subject to clause (b), each prepayment or repayment of the principal of the
Loans shall be applied, to the extent of such prepayment or repayment, first, to
the principal amount thereof being maintained as Floating Rate Loans, and
second, subject to the terms of Section 4.4, to the principal amount thereof
being maintained as Fixed Rate Loans.

(b) Each prepayment of the Loans made pursuant to clauses (d), (e) and (f) of
Section 3.1.1 shall be applied (i) first, pro rata to a mandatory prepayment of
the outstanding principal amount of all Term Loans (with the amount of such
prepayment of the Term Loans being applied pro rata against the amount of each
remaining Term Loan amortization payment), and (ii) thereafter, to the repayment
of any outstanding U.S. Revolving Loans and Canadian Revolving Loans until paid
in full, and then to Cash Collateralize Letter of Credit Outstandings (other
than Letter of Credit Outstandings that have been paid pursuant to the preceding
clause).

Section 3.2 Interest Provisions. Interest on the outstanding principal amount of
the Loans (other than with respect to Canadian BAs) shall accrue and be payable
in accordance with the terms set forth below.

Section 3.2.1 Rates. Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the applicable
Borrowers may elect that the Loans comprising a Borrowing accrue interest at a
rate per annum:

(a) on that portion maintained from time to time as a Floating Rate Loan, equal
to the sum of the Alternate Base Rate (if such Loan is a U.S. Loan or a Canadian
Loan denominated in U.S. Dollars) or the Canadian Prime Rate (if such Loan is a
Canadian Loan denominated in Canadian Dollars), as applicable, from time to time
in effect plus the Applicable Margin; provided that (i) all U.S. Swing Line
Loans shall always accrue interest at the Alternate Base Rate plus the then
effective Applicable Margin for Revolving Loans maintained as Floating Rate
Loans and (ii) all Canadian Swing Line Loans shall always accrue interest at a
rate per annum equal to the Canadian Prime Rate or the Alternate Base Rate from
time to time in effect plus the then effective Applicable Margin for Canadian
Revolving Loans maintained as Floating Rate Loans; and

(b) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus the Applicable Margin.

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.
Interest on Floating Rate Loans shall be calculated from and including the first
day of the Borrowing of such Floating Rate Loan to (but not including) the date
interest is required to be paid on such Floating Rate Loan pursuant to
Section 3.2.3.

 

69



--------------------------------------------------------------------------------

Section 3.2.2 Post-Maturity Rates; Default Rate. After the date any principal
amount of any Loan or Reimbursement Obligation is due and payable (whether on
the Stated Maturity Date, upon acceleration or otherwise), the Borrowers shall
pay, but only to the extent permitted by law, interest (after as well as before
judgment) on such amounts at a rate per annum equal to the rate of interest that
otherwise would be applicable to such Loan plus 2% per annum (in each case being
the “Default Rate”). Upon the request of the Required Lenders, while any other
Event of Default exists, the Borrowers shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

Section 3.2.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Floating Rate Loans, on each Quarterly Payment Date
occurring after the Effective Date;

(d) with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period (and, if such Interest Period shall exceed three months, on the date
occurring on each three-month interval occurring after the first day of such
Interest Period);

(e) with respect to any Floating Rate Loans converted into Fixed Rate Loans on a
day when interest would not otherwise have been payable pursuant to clause (c),
on the date of such conversion; and

(f) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

Section 3.2.4 Interest Act Provision. Interest payable on Canadian Loans shall
be subject to the following terms.

(a) For the purposes of the Interest Act (Canada), whenever interest payable
pursuant to this Agreement is calculated with respect to any monetary Obligation
relating to Canadian Loans on the basis of a period other than a calendar year
(the “Calculation Period”), each rate of interest determined pursuant to such
calculation expressed as an annual rate is equivalent to such rate as so
determined, multiplied by the actual number of days in the calendar year in
which the same is to be ascertained and divided by the number of days in the
Calculation Period.

 

70



--------------------------------------------------------------------------------

(b) The principle of deemed reinvestment of interest with respect to any
monetary Obligation relating to Canadian Loans shall not apply to any interest
calculation under this Agreement.

(c) The rates of interest with respect to any monetary Obligation relating to
Canadian Loans stipulated in this Agreement are intended to be nominal rates and
not effective rates or yields.

Section 3.2.5 Reserved.

Section 3.3 Fees. The Borrowers shall pay the fees set forth below. All such
fees shall be non-refundable.

Section 3.3.1 Commitment Fee. The Borrowers shall pay to the Administrative
Agent for the account of each Lender, for the period (including any portion
thereof when any of its Commitments are suspended by reason of any Borrower’s
inability to satisfy any condition of Article V) commencing on the Effective
Date and continuing through the applicable Commitment Termination Date, a
commitment fee in an amount equal to the Applicable Commitment Fee Margin, in
each case on such Lender’s Percentage of the sum of the average daily unused
portion of the applicable Revolving Commitment Amount (net of Letter of Credit
Outstandings). All commitment fees payable pursuant to this Section shall be
calculated on a year comprised of 360 days and payable by the Borrowers in
arrears on the Effective Date and thereafter on each Quarterly Payment Date,
commencing with the first Quarterly Payment Date following the Effective Date,
and on the Revolving Loan Commitment Termination Date. The making of Swing Line
Loans shall not constitute usage of the Revolving Loan Commitment with respect
to the calculation of commitment fees to be paid by the Borrowers to the
Lenders.

Section 3.3.2 Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent, for its own account, the fees in the amounts and on the
dates set forth in the Administrative Agent Fee Letter.

Section 3.3.3 Letter of Credit Fees. The following fees shall be payable in
connection with Letters of Credit.

(a) The Borrowers shall pay to the Administrative Agent, for the pro rata
account of the Issuer and the Revolving Loan Lenders, a Letter of Credit fee in
a per annum amount equal to the then effective Applicable Margin for Revolving
Loans maintained as LIBO Rate Loans, multiplied by the Stated Amount of each
such Letter of Credit, such fees being payable quarterly in arrears on each
Quarterly Payment Date following the date of issuance of each Letter of Credit
and on the Revolving Loan Commitment Termination Date.

(b) The Borrowers shall also pay to the Administrative Agent for the account of
the Issuer, quarterly in arrears on each Quarterly Payment Date following the
date of issuance of each Letter of Credit and on the Revolving Loan Commitment
Termination Date, an issuance fee in an amount equal to 1/8 of 1% per annum on
the Stated Amount of each Letter of Credit. In addition, the Issuer’s customary
administrative, issuance, amendment, payment and negotiation fees shall be
payable to the Issuer, for its own account, on the dates and in the amounts from
time to time notified to the Borrowers by the Issuer.

 

71



--------------------------------------------------------------------------------

ARTICLE IV

CERTAIN LIBO RATE, CANADIAN BA AND OTHER PROVISIONS

Section 4.1 Fixed Rate Lending Unlawful. If any Lender shall reasonably
determine (which determination shall, upon notice thereof to the Borrowers and
the Administrative Agent, be conclusive and binding on the Borrowers) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make or continue any Loan as, or to convert any Loan into, a
Fixed Rate Loan, the obligations of such Lender to make, continue or convert any
such Fixed Rate Loan shall, upon such determination, forthwith be suspended
until such Lender shall notify the Administrative Agent that the circumstances
causing such suspension no longer exist, and all outstanding Fixed Rate Loans
payable to such Lender shall automatically convert into Floating Rate Loans at
the end of the then current Interest Periods with respect thereto or sooner, if
required by such law or assertion.

Section 4.2 Deposits Unavailable; Circumstances making Canadian BAs Unavailable.

(a) If the Administrative Agent shall have determined that (i) deposits in the
amount and for the relevant Interest Period are not available to it in its
relevant market or (ii) by reason of circumstances affecting its relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Loans, then, upon notice from the
Administrative Agent to the Borrowers and the applicable Lenders, the
obligations of all such Lenders under Section 2.3 and Section 2.4 to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith be suspended until the Administrative Agent shall notify the Borrowers
and the applicable Lenders that the circumstances causing such suspension no
longer exist.

(b) If the Administrative Agent shall have determined in good faith that by
reason of circumstances affecting the Canadian money market, there is no market
for Canadian BAs, then, upon notice to the Borrowers and the applicable Lenders,
the right of the Canadian Borrower to request the acceptance of Canadian BAs and
the acceptance thereof shall be suspended until the Administrative Agent shall
notify the Borrowers and the applicable Lenders that it has determined that the
circumstances causing such suspension no longer exist.

Section 4.3 Increased Loan Costs, etc. The Borrowers agree to reimburse each
Secured Party for any increase in the cost to such Secured Party of, or any
reduction in the amount of any sum receivable by such Secured Party in respect
of, such Secured Party’s Commitments and the making of Credit Extensions
hereunder (including the making, continuing or maintaining (or of its obligation
to make or continue) any Loans as, or of converting (or of its obligation to
convert) any Loans into, Fixed Rate Loans) that arise in connection with any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in after the Closing Date of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any Governmental Authority, except for such changes by way of imposition
or increase in reserve requirement included in the LIBOR Reserve Percentage and
changes with respect to (a) increased capital costs and (b) Taxes that are
(i) imposed on or with

 

72



--------------------------------------------------------------------------------

respect to payments by or on account of any obligation of a Borrower under a
Loan Document, (ii) Connection Income Taxes or (iii) Other Taxes. Each affected
Secured Party shall promptly notify the Administrative Agent and the Borrowers
in writing of the occurrence of any such event, stating the reasons therefor and
the additional amount required fully to compensate such Secured Party for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrowers directly to such Secured Party within five days of its receipt of
such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Borrowers.

Section 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a Fixed Rate Loan) as a result
of

(a) any conversion or repayment or prepayment of the principal amount of any
Fixed Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise;

(b) any Loans not being made as Fixed Rate Loans in accordance with the
Borrowing Request therefor; or

(c) any Loans not being continued as, or converted into, Fixed Rate Loans in
accordance with the Continuation/Conversion Notice therefor;

then, upon the written notice of such Lender to the Borrowers (with a copy to
each Administrative Agent), the Borrowers shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice shall, in the absence of manifest error, be conclusive and
binding on the Borrowers.

Section 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Secured Party
or any Person controlling such Secured Party, and such Secured Party determines
(in good faith but in its sole and absolute discretion acting reasonably) that
the rate of return on its or such controlling Person’s capital as a consequence
of the Commitments or the Credit Extensions made, or the Letters of Credit
participated in, by such Secured Party is reduced to a level below that which
such Secured Party or such controlling Person could have achieved but for the
occurrence of any such circumstance, then upon notice from time to time by such
Secured Party to the Borrowers, the Borrowers shall within five days following
receipt of such notice pay directly to such Secured Party additional amounts
sufficient to compensate such Secured Party or such controlling Person for such
reduction in rate of return. A statement of such Secured Party as to any such
additional amount or amounts shall, in the absence of manifest error, be
conclusive and binding on the Borrowers. In determining such amount, such
Secured Party may use any method of averaging and attribution that it (in its
sole and absolute discretion acting reasonably) shall deem applicable.
Notwithstanding anything to the contrary in this Section, the Borrowers shall
not be required to compensate a Lender for any

 

73



--------------------------------------------------------------------------------

amounts pursuant to this Section if the Lender makes a claim for such amounts
later than the 120th day following the receipt of such Lender’s annual audit for
the Fiscal Year in which the event giving rise to such claim and such amounts
occurred; provided that, if the event giving rise to such claim has a
retroactive effect, such 120 day period shall be extended to include the period
of such retroactive effect.

Section 4.6 Taxes. Each Borrower covenants and agrees as follows with respect to
Taxes.

(a) Except to the extent required by applicable law, any and all payments by or
on account of such Borrower under each Loan Document shall be made without
setoff, counterclaim or other defense, and free and clear of, and without
deduction or withholding for or on account of, any Taxes. In the event that any
Taxes are imposed and required by applicable law to be deducted or withheld from
any payment by the applicable withholding agent (as determined in the good faith
discretion of such withholding agent), then:

(i) subject to clause (g), if such Taxes are Non-Excluded Taxes, the amount of
such payment by such Borrower shall be increased as may be necessary so that the
applicable recipient receives, after withholding or deduction for or on account
of such Non-Excluded Taxes (including withholding or deduction applicable to
additional sums payable under this Section 4.6), an amount that is not less than
the amount the recipient would have received had no such withholding or
deduction of Non-Excluded Taxes been made; and

(ii) the applicable withholding agent shall withhold the full amount of such
Taxes from such payment (as increased pursuant to clause (a)(i)) and shall pay
such amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.

(b) In addition, the Borrowers shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law.

(c) As promptly as practicable after the payment of any Taxes or Other Taxes
described in this Section 4.6 by a Borrower, such Borrower shall furnish to the
Administrative Agent a copy of an official receipt (or a certified copy thereof)
evidencing the payment of such Taxes or Other Taxes, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. The Administrative Agent shall make copies thereof
available to any Lender upon request therefor.

(d) Subject to clause (g), the Borrowers shall indemnify each Secured Party for
any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority. Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon written notice thereof by any Secured Party, the Borrowers shall
pay such Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided that, no Secured Party shall be under any obligation to
provide any such notice to the

 

74



--------------------------------------------------------------------------------

Borrowers). In addition, the Borrowers shall indemnify each Secured Party for
any interest or penalties with respect to Taxes that may become payable by such
Secured Party directly as a result of any failure of any Borrower to pay any
Taxes payable by it when due to the appropriate Governmental Authority or to
deliver to the Administrative Agent, pursuant to clause (c), documentation
evidencing the payment of Taxes or Other Taxes; provided that, if a Secured
Party or an Administrative Agent, as applicable, fails to give notice to a
Borrower of the imposition of any Taxes within 120 days following its receipt of
actual written notice of the imposition of such Taxes, there will be no
obligation for any Borrower to pay interest or penalties attributable to the
period beginning after such 120th day and ending 7 days after any Borrower
receives notice from such Secured Party or such Administrative Agent, as
applicable. With respect to indemnification for Non-Excluded Taxes and Other
Taxes actually paid by any Secured Party or the indemnification in the
immediately preceding sentence, such indemnification shall be made within 30
days after the date such Secured Party makes written demand therefor. For the
avoidance of doubt, each Borrower acknowledges that any payment made to any
Secured Party or to any Governmental Authority in respect of the indemnification
obligations of such Borrower provided in this clause shall constitute a payment
in respect of which the provisions of clause (a) and this clause shall apply.

(e) Intentionally Omitted

(f) (i) Any Secured Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 4.6(f)(ii), (iv) and (v) below) shall not be required if in the Secured
Party’s reasonable judgment such completion, execution or submission would
subject such Secured Party to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Secured Party.

(ii) Without limiting the generality of Section 4.6(f)(i) hereof, each Non-U.S.
Secured Party, on or prior to the date on which such Non-U.S. Secured Party
becomes a Secured Party (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent, but only for so long as
such Non-U.S. Secured Party is legally entitled to do so), shall, to the extent
it is legally entitled to do so, deliver to the Borrowers and the Administrative
Agent whichever of the following is appropriate (w) in the case of a Non-U.S.
Secured Party claiming the benefits of an income tax treaty to which the United
States is a party (I) with respect to payments of interest under any Loan
Document, two executed originals of IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (II) with respect to any other applicable
payments under any Loan Document, two executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(x) two executed originals of Internal Revenue Service Form W-8ECI; (y) in the
case of a Non-U.S.

 

75



--------------------------------------------------------------------------------

Secured Party claiming benefits of Section 881(c) of the Code (I) a certificate
to the effect that such Non-U.S. Secured Party is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrowers within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (referred to as an “Exemption
Certificate”) and (II) two duly completed executed originals of Internal Revenue
Service Form W-8BEN or applicable successor form; or (z) to the extent a
Non-U.S. Secured Party is not the beneficial owner, two executed originals of
IRS Form W-8IMY, accompanied by two executed originals of IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8IMY, an Exemption Certificate, IRS Form W-9, and/or
such other certification documents from each beneficial owner, as applicable ;
provided that, with respect to the obligation to provide an Exemption
Certificate, if the Non-U.S. Secured Party is a partnership and one or more
direct or indirect partners of such Non-U.S. Secured Party are claiming the
portfolio interest exemption, such Non-U.S. Secured Party may provide an
Exemption Certificate on behalf of each such direct and indirect partner.

(iii) Any Non-U.S. Secured Party shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Secured Party becomes a party under this Agreement (and from time
to time thereafter upon the reasonable request of a Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit a Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

(iv) Any Secured Party that is not a Non-U.S. Secured Party shall deliver to the
Borrowers and the Administrative Agent on or prior to the date on which such
Secured Party becomes a Secured Party under this Agreement (and from time to
time thereafter as prescribed by applicable law or upon the request of any
Borrower or the Administrative Agent), two duly executed and properly completed
originals of Internal Revenue Service Form W-9.

(v) If a payment made to a Secured Party under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Secured Party
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Secured Party shall deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Secured Party has complied
with such Secured Party’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (v),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

76



--------------------------------------------------------------------------------

(vi) Each Secured Party agrees that if any form or certification it previously
delivered pursuant to this Section 4.6(f) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(g) No Borrower shall be obligated to pay any additional amounts to any Secured
Party pursuant to clause (a)(i), or to indemnify any Secured Party pursuant to
clause (d), in respect of withholding Taxes to the extent imposed as a result of
(i) the failure of such Secured Party to deliver to the applicable Borrower the
documentation, form or forms and/or an Exemption Certificate, required to be
delivered by such Secured Party, pursuant to clause (f), (ii) the failure for
any reason (except as provided below in this Section 4.6(g)) of such Secured
Party to provide the Borrower and the Administrative Agent with a form or forms
and/or Exemption Certificate establishing a complete exemption from U.S. federal
withholding tax (including U.S. federal back-up withholding taxes) or the
information or certifications in such form or forms and/or Exemption Certificate
being untrue or inaccurate on the date delivered in any material respect, or
(iii) such Secured Party that is a Lender designating a successor lending office
at which it maintains its Loans (including with respect to causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain any LIBO Rate Loan as provided in Section 2.5
hereof) which has the effect of causing such Lender to become subjected to
withholding Taxes in excess of those to which it was subject immediately prior
to such designation; provided that, the Borrowers shall be obligated to pay
additional amounts to any such Secured Party pursuant to clause (a)(i), and to
indemnify any such Secured Party pursuant to clause (d), in respect of
withholding Taxes to the extent that (w) any such failure to deliver the
documentation, form or forms or an Exemption Certificate or any failure of such
form or forms or Exemption Certificate to establish a complete exemption from
withholding tax (including U.S. federal back-up withholding taxes) or any
inaccuracy or untruth contained therein, as applicable, resulted from a change
in any applicable statute, treaty, regulation or other applicable law or any
governmental or judicial interpretation of any of the foregoing occurring after
the date such Secured Party becomes a party to this Agreement (or, in the event
that an assignment of a position of a Loan is made pursuant to Section 12.10.2
to a Person who is already a Secured Party under this Agreement, then, with
respect to such position of the Loan, the date of such assignment), which change
rendered such Secured Party no longer legally entitled to deliver such
documentation, form or forms or Exemption Certificate or otherwise ineligible
for a complete exemption from withholding tax (including U.S. federal back-up
withholding taxes), or rendered the information or certifications made in such
form or forms or Exemption Certificate untrue or inaccurate in a material
respect, as applicable, (x) amounts with respect to such withholding Taxes were
payable to such Secured Party’s assignor immediately before the Secured Party
became a party to this Agreement or acquired the applicable interest in a Loan
or Commitment (except to the extent that such withholding Taxes would have been
reduced or eliminated had the assignee Secured Party complied with its
obligations under this Agreement), (y) the redesignation of the Lender’s lending
office was made at the written request of any Borrower or (z) the obligation to
pay any additional amounts to any such Secured Party pursuant to clause (a)(i)
or to indemnify any such Secured Party pursuant to clause (d) is with respect to
an Assignee Lender that becomes an Assignee Lender as a result of an assignment
made at the written request of any Borrower.

 

77



--------------------------------------------------------------------------------

(h) In the event that any Secured Party receives a refund in respect of Taxes or
Other Taxes as to which it has been paid additional amounts by the Borrowers
pursuant to clause (a) or indemnified by the Borrowers pursuant to clause (d)
and such Secured Party determines in its sole, good faith judgment that such
refund is attributable to such additional amounts or indemnification, then such
Secured Party shall promptly notify the Administrative Agent and the Borrowers
and shall within 30 Business Days remit to the Borrowers an amount as such
Secured Party determines to be the proportion of the refunded amount as will
leave it, after such remittance, in no better or worse position than it would
have been if the Taxes or Other Taxes had not been imposed and the corresponding
additional amounts or indemnification payment not been made. No Secured Party
shall be obligated to disclose information regarding its tax affairs or
computations to the Borrowers in connection with this clause (i) or any other
provision of this Section 4.6.

Section 4.7 Payments, Computations; Proceeds of Collateral, etc. (a) Unless
otherwise expressly provided in a Loan Document, all payments by the Borrowers
pursuant to each Loan Document shall be made by the Borrowers to the
Administrative Agent for the pro rata account of the Secured Parties entitled to
receive such payment. In furtherance of the foregoing, (i) payments of
principal, interest and commitment fees with respect to Canadian Revolving Loans
made in Canadian Dollars shall be payable in Canadian Dollars to the
Administrative Agent and (ii) payments of principal, interest and, in the case
of U.S. Revolving Loans, commitment fees with respect to Term Loans and U.S.
Revolving Loans made in U.S. Dollars shall be payable in U.S. Dollars to the
Administrative Agent. Except as provided herein, all payments shall be made
without setoff, deduction or counterclaim not later than 12:00 p.m., New York
time, on the date due in same day or immediately available funds to such account
as the Administrative Agent shall specify from time to time by notice to the
Borrowers. Funds received after that time shall be deemed to have been received
by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly remit in same day funds to each Secured
Party its share, if any, of such payments received by the Administrative Agent
for the account of such Secured Party. All interest (including interest on LIBO
Rate Loans) and fees shall, subject to Section 3.2.4, be computed on the basis
of the actual number of days (including the first day but excluding the last
day) occurring during the period for which such interest or fee is payable over
a year comprised of 360 days (or, in the case of interest on a Floating Rate
Loan (calculated at other than the Federal Funds Rate), 365 days or, if
appropriate, 366 days). Payments due on other than a Business Day shall (except
as otherwise required by clause (c) of the definition of “Interest Period”) be
made on the next succeeding Business Day and such extension of time shall be
included in computing interest and fees in connection with that payment.

(b) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds of collateral securing the Obligations)
or under applicable law shall be applied upon receipt to the Obligations as
follows: (i) first, to the ratable payment of all Obligations owing to the
Administrative Agent and the Collateral Agent, in their respective capacities as
the Administrative Agent and the Collateral Agent (including the reasonable fees
and expenses of counsel to the Administrative Agent and the Collateral Agent),

 

78



--------------------------------------------------------------------------------

(ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the ratable payment of all interest (including interest
accruing after the commencement of a proceeding in bankruptcy, insolvency or
similar law, whether or not permitted as a claim under such law) and fees owing
under the Loan Documents, and all costs and expenses owing to the Secured
Parties pursuant to the terms of the Loan Documents, until paid in full in cash,
(iii) third, after payment in full in cash of the amounts specified in
clauses (b)(i) and (b)(ii), to the ratable payment of the principal amount of
the Loans then outstanding, the aggregate Reimbursement Obligations then owing,
the amounts necessary to Cash Collateralize the contingent liabilities under
Letter of Credit Outstandings, Canadian BAs, and to amounts owing to Secured
Parties under Rate Protection Agreements (to the extent not constituting
Excluded Swap Obligations) and Cash Management Agreements, (iv) fourth, after
payment in full in cash of the amounts specified in clauses (b)(i) through
(b)(iii), to the ratable payment of all other Obligations owing to the Secured
Parties (to the extent not constituting Excluded Swap Obligations), and
(v) fifth, after payment in full in cash of the amounts specified in
clauses (b)(i) through (b)(iv), and following the Termination Date, to each
applicable Obligor or any other Person lawfully entitled to receive such
surplus. For purposes of clause (b)(iii), the “credit exposure” at any time of
any Secured Party with respect to a Rate Protection Agreement to which such
Secured Party is a party shall be determined at such time in accordance with the
customary methods of calculating credit exposure under similar arrangements by
the counterparty to such arrangements, taking into account potential interest
rate (or, if applicable, currency) movements and the respective termination
provisions and notional principal amount and term of such Rate Protection
Agreement.

(c) The Borrowers acknowledge that the Lenders have agreed to the amount of the
Applicable Margin and fees payable under the Loan Documents based upon, among
other things, the delivery by the Obligors pursuant to Section 7.1.1 of accurate
and actual reporting of results of operation, and that the financial covenant
ratios set forth in a Compliance Certificate shall only be treated by the
Secured Parties as presumptive evidence of such actual results. If the actual
Leverage Ratio for any period is higher than that set forth in a Compliance
Certificate for such period, then the amount of interest and fees owing for such
period shall be established by reference to the actual Leverage Ratio, and not
the ratio set forth in the Compliance Certificate. Promptly, and in any event
within three days, following the earlier of (i) any Borrower’s receipt of a
notice from the Administrative Agent pursuant to this clause or (ii) any
Borrower’s knowledge that the Leverage Ratio for a particular period was higher
than that reported in the Compliance Certificate for such period, the Borrowers
shall pay to the Administrative Agent all unpaid interest and fees for such
period based upon the actual Leverage Ratio. In no event shall the Lenders be
required to rebate interest or fees paid by any Borrower, and the payment of
incremental interest and fees pursuant to this clause shall not impair (and is
without limitation of) the other rights and remedies of the Secured Parties
under the Loan Documents.

Section 4.8 Sharing of Payments. If any Secured Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Extension or Reimbursement Obligation (other
than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6) in excess of its
pro rata share of payments obtained by all Secured Parties, such Secured Party
shall purchase from the other Secured Parties such participations in Credit
Extensions made by them as shall be necessary to cause such purchasing Secured
Party to share the excess payment or other recovery ratably (to the extent such
other

 

79



--------------------------------------------------------------------------------

Secured Parties were entitled to receive a portion of such payment or recovery)
with each of them; provided that, if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing Secured Party, the
purchase shall be rescinded and each Secured Party which has sold a
participation to the purchasing Secured Party shall repay to the purchasing
Secured Party the purchase price to the ratable extent of such recovery together
with an amount equal to such selling Secured Party’s ratable share (according to
the proportion of (a) the amount of such selling Secured Party’s required
repayment to the purchasing Secured Party to (b) total amount so recovered from
the purchasing Secured Party) of any interest or other amount paid or payable by
the purchasing Secured Party in respect of the total amount so recovered. The
Borrowers agree that any Secured Party purchasing a participation from another
Secured Party pursuant to this Section may, to the fullest extent permitted by
law, exercise all its rights of payment (including pursuant to Section 4.9) with
respect to such participation as fully as if such Secured Party were the direct
creditor of the Borrowers in the amount of such participation, subject, solely
with respect to Participants, to clause (d) of Section 12.10.4.

Section 4.9 Setoff. Each Secured Party shall, upon the occurrence and during the
continuance of any Event of Default, have the right to appropriate and apply to
the payment of the Obligations owing to it (whether or not then due), and (as
security for such Obligations) each Borrower hereby grants to each Secured Party
a continuing security interest in, any and all balances, credits, deposits,
accounts or moneys of such Borrower then or thereafter maintained with such
Secured Party; provided that any such appropriation and application shall be
subject to the provisions of Section 4.8. Each Secured Party agrees promptly to
notify the Borrowers and each Administrative Agent after any such appropriation
and application made by such Secured Party; provided that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including other rights of setoff under applicable law or
otherwise) which such Secured Party may have.

Section 4.10 Mitigation. Each Lender agrees that if it makes any demand for
payment under Sections 4.3, 4.5 or 4.6, it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, as determined in its
sole discretion) to designate a different lending office if in the reasonable
judgment of the Lender the making of such a designation would reduce or obviate
the need for the Borrowers to make payments under Section 4.3, 4.5 or 4.6.

Section 4.11 Removal of Lenders. If any Lender (an “Affected Lender”) (i) fails
to consent to an election, consent, amendment, waiver or other modification to
this Agreement or other Loan Document (a “Non-Consenting Lender”) that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such election, consent, amendment, waiver or other modification is otherwise
consented to by Lenders holding more than 50% of the Total Exposure Amount of
all Lenders whose consent would be required, (ii) makes a demand upon any
Borrower for (or if any Borrower is otherwise required to pay) amounts pursuant
to Section 4.3, 4.5 or 4.6, or (iii) becomes a Defaulting Lender, the Borrowers
may, at their sole cost and expense, give notice (a “Replacement Notice”) in
writing to the Administrative Agent and such Affected Lender of its intention to
cause such Affected Lender to sell all or any portion of its Loans, Commitments
and/or Notes to another financial institution or other Person (a “Non-Affected
Replacement Lender”) designated in such Replacement Notice;

 

80



--------------------------------------------------------------------------------

provided that no Replacement Notice may be given by the Borrowers if (A) such
replacement conflicts with any applicable law or regulation or (B) prior to any
such replacement, such Lender shall have taken any necessary action under
Section 4.5 or 4.6 (if applicable) so as to eliminate the continued need for
payment of amounts owing pursuant to Section 4.5 or 4.6 and withdrawn its
request for compensation under Section 4.3, 4.5 or 4.6. If the Administrative
Agent and each Issuer, in the case of a Non-Affected Replacement Lender with a
Revolving Loan Commitment, shall, in the exercise of its reasonable discretion
(in each case to the extent that the Administrative Agent’s or Issuer’s consent
would be required for an assignment to such Lender under Section 12.10) and
within 30 days of its receipt of such Replacement Notice, notify the Borrowers
and such Affected Lender in writing that the Non-Affected Replacement Lender is
reasonably satisfactory to such Administrative Agent, then such Affected Lender
shall, subject to the payment of any amounts due pursuant to Section 4.4,
assign, in accordance with Section 12.10.2(d), the portion of its Commitments,
Loans, Notes (if any) and other rights and obligations under this Agreement and
all other Loan Documents (including Reimbursement Obligations, if applicable)
designated in the Replacement Notice to such Non-Affected Replacement Lender;
provided that (A) such assignment shall be without recourse, representation or
warranty and shall be on terms and conditions reasonably satisfactory to such
Affected Lender and such Non-Affected Replacement Lender, and (B) the purchase
price paid by such Non-Affected Replacement Lender shall be in the amount of
such Affected Lender’s Loans designated in the Replacement Notice and/or its
Percentage of outstanding Reimbursement Obligations, as applicable, together
with all accrued and unpaid interest and fees in respect thereof, plus all other
amounts (including the amounts demanded and unreimbursed under Sections 4.3, 4.5
and 4.6), owing to such Affected Lender hereunder. Upon the effective date of an
assignment described above, the Non-Affected Replacement Lender shall become a
“Lender” for all purposes under the Loan Documents. Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any assignment agreement necessary to effectuate any assignment of
such Lender’s interests hereunder in the circumstances contemplated by this
Section.

ARTICLE V

CONDITIONS TO CREDIT EXTENSIONS

Section 5.1 Initial Credit Extension. The obligations of the Lenders and, if
applicable, the Issuer to make the initial Credit Extension shall be subject to
the prior or concurrent satisfaction of each of the conditions precedent set
forth in this Article.

Section 5.1.1 Resolutions, etc. The Administrative Agent shall have received
from each Obligor, as applicable, (i) a copy of a good standing certificate,
dated a date reasonably close to the Closing Date, for each such Person and
(ii) a certificate, dated as of the Closing Date with counterparts for each
Lender, duly executed and delivered by such Person’s Secretary or Assistant
Secretary, managing member or general partner, as applicable, as to

(a) resolutions of each such Person’s Board of Directors then in full force and
effect authorizing, to the extent relevant, the execution, delivery and
performance of each Loan Document to be executed by such Person and the
transactions contemplated hereby and thereby;

 

81



--------------------------------------------------------------------------------

(b) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

(c) the full force and validity of each Organic Document of such Person and
copies thereof;

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

Section 5.1.2 Closing Date Certificate. The Administrative Agent shall have
received the Closing Date Certificate, dated as of the Closing Date and duly
executed and delivered by an Authorized Officer of the Parent, in which
certificate the Parent shall agree and acknowledge that the statements made
therein shall be deemed to be true and correct representations and warranties of
the Parent as of such date, and, at the time each such certificate is delivered,
such statements shall in fact be true and correct. All documents and agreements
required to be appended to the Closing Date Certificate shall be in form and
substance reasonably satisfactory to the Administrative Agent, shall have been
executed and delivered by the requisite parties, and shall be in full force and
effect.

Section 5.1.3 Reserved.

Section 5.1.4 Payment of Outstanding Indebtedness, etc. All Indebtedness
identified in Item 7.2.2(b) of the Disclosure Schedule (including, without
limitation, all Indebtedness under the Existing Credit Agreements), together
with all interest, all prepayment premiums and other amounts due and payable
with respect thereto, shall have been paid in full from the proceeds of the
initial Credit Extension and the commitments in respect of such Indebtedness
shall have been terminated, and all Liens securing payment of any such
Indebtedness shall have been released; provided that, to the extent the only
requirement to release any such Liens is the filing of the termination
statements, discharge statements or other instruments which have been delivered
and are in form and substance suitable for filing, in each case pursuant to
clause (c) of Section 5.1.12, the release of such Liens shall not be a condition
precedent to the initial Credit Extensions so long as the Administrative Agent
have received such termination statements, discharge statements or other
instruments.

Section 5.1.5 Delivery of Notes. The Administrative Agent shall have received,
for the account of each Lender that has requested a Note, such Lender’s Notes
duly executed and delivered by an Authorized Officer of the applicable Borrower.

Section 5.1.6 Reserved.

Section 5.1.7 Reserved.

 

82



--------------------------------------------------------------------------------

Section 5.1.8 Compliance Certificate. The Administrative Agent shall have
received an initial Compliance Certificate, in form reasonably satisfactory to
the Administrative Agent, dated the date of the initial Credit Extension and
duly executed and delivered by the chief financial or accounting Authorized
Officer of the Parent.

Section 5.1.9 Solvency, etc. The Administrative Agent shall have received, with
counterparts for each Lender, a solvency certificate duly executed and delivered
by the chief financial or accounting Authorized Officer of the Parent, dated as
of the Closing Date, in form and substance satisfactory to the Administrative
Agent, attesting to the solvency of the Parent and each Guarantor, taken as a
whole, immediately before and immediately after giving effect to the Credit
Extensions provided on the Closing Date.

Section 5.1.10 Perfection Certificate. The Administrative Agent shall have
received a completed perfection certificate from the Parent (on behalf of
itself, and the other Obligors) in form and substance reasonably satisfactory to
the Administrative Agent and duly executed by the chief financial or accounting
Authorized Officer of the Parent.

Section 5.1.11 Subsidiary Guaranty. The Administrative Agent shall have
received, with counterparts for each Lender, the Subsidiary Guaranty, dated as
of the date hereof, duly executed and delivered by an Authorized Officer of each
Subsidiary of the Parent, other than CFC Subsidiaries to the extent exempted
pursuant to Section 7.1.8 and the Immaterial Subsidiaries.

Section 5.1.12 Security Agreements. The Administrative Agent shall have
received, with counterparts for each Lender, executed counterparts of the U.S.
Pledge and Security Agreement and the Canadian Pledge and Security Agreement,
each dated as of the date hereof, duly executed and delivered by each applicable
Obligor, together with

(a) certificates (in the case of Capital Securities that are certificated
securities (as defined in the UCC)) evidencing all of the issued and outstanding
Capital Securities owned by each Obligor in its U.S. Subsidiaries and Foreign
Subsidiaries directly owned by each Obligor, which certificates in each case
shall be accompanied by undated instruments of transfer duly executed in blank,
or, for any Capital Securities that are uncertificated securities (as defined in
the UCC), confirmation and evidence satisfactory to the Administrative Agent
that the security interest therein has been transferred to and perfected by the
Collateral Agent for the benefit of the Secured Parties in accordance with
Articles 8 and 9 of the UCC and all laws otherwise applicable to the perfection
of the pledge of such Capital Securities; provided, however, that (x) no Capital
Securities of any CFC Subsidiary (other than a First-Tier CFC Subsidiary) shall
be required to be delivered pursuant to this Section 5.1.12 and (y) any
certificate evidencing the issued and outstanding Capital Securities of any
First-Tier CFC Subsidiary shall be limited to (i) 65% of the issued and
outstanding Voting Securities and (ii) 100% of the issued and outstanding
non-voting Capital Securities, in each case of such First-Tier CFC Subsidiary;
and provided further that notwithstanding the foregoing, no actions (such as
delivery of share certificates) shall be required to perfect the lien on stock
of Immaterial Subsidiaries beyond UCC and PPSA filings against the applicable
parent.

 

83



--------------------------------------------------------------------------------

(b) Filing Statements suitable in form for naming each Borrower and each
Subsidiary Guarantor, as applicable, as a debtor and the Collateral Agent as the
secured party, or other similar instruments or documents to be filed under the
UCC or PPSA of all jurisdictions as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the first priority security interests
of the Collateral Agent pursuant to such Security Agreement;

(c) UCC Form UCC-3 termination statements, PPSA discharge statements or other
instruments, in each case in form and substance suitable for filing, necessary
to render ineffective and release all Liens and other rights of any Person in
any collateral (i) described in any security agreement previously granted by the
Parent or any of its Subsidiaries (other than Liens permitted by
Section 7.2.3(c) and liens in favor of landlords permitted under
Section 7.2.3(f)), or (ii) securing any of the Indebtedness identified in
Item 7.2.2(b) of the Disclosure Schedule, together with such other UCC Form
UCC-3 termination statements, PPSA discharge statements or other instruments as
the Administrative Agent may reasonably request from the Parent or any of its
Subsidiaries; and

(d) certified copies of UCC Requests for Information or Copies (Form UCC-11) or
similar PPSA instruments, or a similar search report certified by a party
acceptable to the Administrative Agent, dated a date reasonably near to the
Closing Date, listing all effective financing statements which name any Obligor
(under its present name and any previous names) as the debtor, together with
copies of such financing statements (none of which shall, except with respect to
Liens permitted by Section 7.2.3), evidence a Lien on any collateral described
in any Loan Document).

Section 5.1.13 Intellectual Property Security Agreements. The Administrative
Agent shall have received a Patent Security Agreement, a Copyright Security
Agreement and a Trademark Security Agreement, as applicable, each dated as of
the Closing Date, duly executed and delivered by each Obligor that, pursuant to
a Security Agreement, is required to provide such intellectual property security
agreements to the Administrative Agent.

Section 5.1.14 Filing Agent, etc. All Uniform Commercial Code and PPSA financing
statements or other similar financing statements and Uniform Commercial Code
(Form UCC-3) termination statements and PPSA discharge statements required
pursuant to the Loan Documents (collectively, the “Filing Statements”) and
described in clauses (a), (b) and (c) of Section 5.1.12 shall have been
delivered (including by way of electronic mail) to Corporation Service Company
or another similar filing service company in the U.S. or Canada acceptable to
the Administrative Agent (the “Filing Agent”). The Filing Agent shall have
acknowledged in a writing satisfactory to the Administrative Agent and its
counsel (i) the Filing Agent’s receipt (including by way of electronic mail) of
all Filing Statements, (ii) that the Filing Statements have either been
submitted for filing in the appropriate filing offices or will be submitted for
filing in the appropriate offices within ten days following the Closing Date and
(iii) that the Filing Agent will notify the Administrative Agent and its counsel
of the results of such submissions within 30 days following the Closing Date.

 

84



--------------------------------------------------------------------------------

Section 5.1.15 Insurance. The Administrative Agent shall have received, with
copies for each Lender, certified copies of the insurance policies (or binders
in respect thereof), from one or more insurance companies satisfactory to the
Administrative Agent, evidencing coverage required to be maintained pursuant to
each Loan Document, together with endorsements naming the Collateral Agent for
the benefit of the Secured Parties, as an additional insured or loss payee, as
applicable.

Section 5.1.16 Material Adverse Effect. There shall not have occurred since
April 30, 2012 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

Section 5.1.17 Intercreditor Agreement. The Administrative Agent shall have
received the Intercreditor Agreement, duly executed and delivered by each party
thereto.

Section 5.1.18 Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Closing Date and addressed to the Administrative Agent, the
Collateral Agent and all Lenders, from

(a) Osler, Hoskin & Harcourt LLP, New York counsel to any Obligors which are
organized under the laws of the States of Delaware or New York, in form and
substance satisfactory to the Administrative Agent;

(b) Osler, Hoskin & Harcourt LLP, Canadian counsel to Mitel Networks
Corporation, in form and substance satisfactory to the Administrative Agent; and

(c) to the extent qualified in the applicable jurisdiction, in-house counsel to
the Obligors with respect to corporate matters, in form and substance
satisfactory to the Administrative Agent.

Section 5.1.19 PATRIOT Act Disclosures. The Arrangers, the Administrative Agent
and each Lender shall have received all Patriot Act Disclosures requested by
them with respect to the Borrowers prior to execution of this Agreement.

Section 5.1.20 Process Agent. The Administrative Agent shall have received a
written acceptance by the Process Agent of its appointment under Section 12.13
hereof and under each similar provision in each other Loan Document.

Section 5.1.21 Closing Fees, Expenses, etc. The Administrative Agent shall have
received or, contemporaneously with the initial Borrowing, without duplication,
shall receive all fees, costs and expenses due and payable pursuant to
Sections 3.3 and 12.3 and the Engagement Letter and, without duplication, the
Administrative Agent shall have received or (contemporaneously with the initial
Borrowing) shall receive all fees, costs and expenses due and payable pursuant
to Sections 3.3 and 12.3 and, without duplication, the Administrative Agent Fee
Letter and the Engagement Letter. Without duplication, the Arrangers shall have
received or (contemporaneously with the initial Borrowing) shall receive all
fees, costs and expenses payable by the Borrowers under the Engagement Letter.

 

85



--------------------------------------------------------------------------------

Section 5.2 All Credit Extensions. The obligation of each Lender and each Issuer
to make any Credit Extension shall be subject to the satisfaction of each of the
conditions precedent set forth below.

Section 5.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Credit Extension the following statements shall be true and
correct:

(a) the representations and warranties set forth in each Loan Document shall be
true and correct in all material respects with the same effect as if then made
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date), in each case other than representations and
warranties that are subject to a Material Adverse Effect or a materiality
qualifier, in which case such representations and warranties shall be (or shall
have been) true and correct; and

(b) no Default shall have then occurred and be continuing.

Section 5.2.2 Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the applicable Borrower of the proceeds of such Credit
Extension shall constitute a representation and warranty by each Borrower that
on the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
statements made in Section 5.2.1 are true and correct.

Section 5.2.3 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agent and their counsel.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Extension (other than the initial Credit Extension)
each of the Borrowers represents and warrants to each Lender as set forth in
this Article.

Section 6.1 Organization, etc. Each Obligor is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, and has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its Obligations under each Loan Document to which it is a party, to
own and hold under lease its property and to conduct its business substantially
as currently conducted by it.

 

86



--------------------------------------------------------------------------------

Section 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of each Loan Document executed or to be executed
by it are in each case within such Person’s powers, have been duly authorized by
all necessary action, and do not

(a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or order
binding on or affecting any Obligor or (iii) law or governmental regulation
binding on or affecting any Obligor; or

(b) result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any material contractual restriction binding on or affecting any Obligor.

Section 6.3 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than (i) those that have been, or on the Closing Date
will be, duly obtained or made and which are, or on the Closing Date will be, in
full force and effect and (ii) the filing of the U.K. Security Agreement with
the Companies House, U.K. within 21 days after the execution and delivery of
such agreement) is required for the due execution, delivery or performance by
any Obligor of any Loan Document to which it is a party in each case by the
parties thereto. None of the Borrowers or any of their Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 6.4 Validity, etc. Each Loan Document to which any Obligor is a party
constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

Section 6.5 Financial Information. The most recently publicly available
consolidated annual financial statements of the Parent and its Subsidiaries have
been prepared in accordance with GAAP consistently applied, and present fairly
in all material respects the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended. All balance sheets, all statements of income and of cash
flow and all other financial information of each of the Parent and its
Subsidiaries furnished pursuant to Section 7.1.1 have been and will for periods
following the Closing Date be prepared in accordance with GAAP consistently
applied, and do or will present fairly in all material respects the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended.

Section 6.6 No Material Adverse Change. There has not occurred since April 30,
2012 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect

Section 6.7 Litigation, Labor Controversies, etc. There is no pending or, to the
knowledge of the Borrowers or any of their Subsidiaries, threatened, litigation,
action, proceeding or labor controversy:

(a) except as disclosed in Item 6.7 of the Disclosure Schedule, affecting the
Borrowers, any of their Subsidiaries or any other Obligor, or any of their
respective properties, businesses, assets or revenues, which could reasonably be
expected to have a Material Adverse Effect; or

 

87



--------------------------------------------------------------------------------

(b) which purports to affect the legality, validity or enforceability of any
Loan Document.

Section 6.8 Subsidiaries; Equity Interests; Obligors. The Borrowers have no
Subsidiaries, except those Subsidiaries which are identified in Item 6.8(a) of
the Disclosure Schedule, or which are permitted to have been organized or
acquired in accordance with Sections 7.2.5 or 7.2.10. The Borrowers have no
equity investments in any other corporation or entity other than those
specifically identified in Item 6.8(b) of the Disclosure Schedules, or which are
permitted to have been organized or acquired in accordance with Sections 7.2.5.
Set forth in Item 6.8(c) of the Disclosure Schedule is a complete and accurate
list of all Obligors, showing as of the Closing Date (as to each Obligor) the
jurisdiction of its incorporation, the address of its principal place of
business and chief executive office and its U.S. taxpayer identification number
or, in the case of any non-U.S. Obligor that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation or formation.

Section 6.9 Ownership of Properties. The Borrowers and each of their
Subsidiaries own (i) in the case of owned real property, good and marketable fee
title to, and (ii) in the case of owned personal property, good and valid title
to, or, in the case of leased real or personal property, valid and enforceable
leasehold interests (as the case may be) in, all of its properties and assets,
tangible and intangible, of any nature whatsoever, free and clear in each case
of all Liens or claims, except for Liens permitted pursuant to Section 7.2.3.

Section 6.10 Taxes. All material Tax returns and reports required by law to have
been filed by the Borrowers and their Subsidiaries have been duly filed, and all
material federal, provincial and state income Taxes and other material Taxes,
assessments and other governmental charges or levies upon the Borrowers and
their Subsidiaries and any of their respective properties, income, profits and
assets which are due and payable have been paid, (except any such Taxes which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books).

Section 6.11 Pension and Welfare Plans.

(a) Neither any Borrower nor any member of the Controlled Group has incurred any
liability with respect to a U.S. Pension Plan under Title IV of ERISA other than
liability to the PBGC for premiums under Section 4007 of ERISA, all of which
have been paid, and no contribution failure has occurred with respect to any
U.S. Pension Plan sufficient to give rise to a Lien under Section 303(k) of
ERISA. No conditions exist or events or transactions have occurred or are
reasonably expected to occur with respect to any U.S. Pension Plan which might,
in the aggregate, result in the incurrence by any Borrower or any member of the
Controlled Group of any liability, fine or penalty which would have a Material
Adverse Effect. Except as disclosed in Item 6.11 of the Disclosure Schedule,
neither the Borrowers nor any member of the Controlled Group has any material
contingent liability with respect to any post-retirement

 

88



--------------------------------------------------------------------------------

medical or life insurance benefit under a U.S. Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA. No
reportable event, within the meaning of Section 4043 of ERISA, has occurred or
is reasonably expected to occur with respect to any U.S. Pension Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC. Neither the Borrower nor any member of the Controlled Group has filed or
reasonably expects to file an application for a minimum funding waiver with
respect to a U.S. Pension Plan. There has been no cessation of operations at a
facility of any Borrower or a member of the Controlled Group in the
circumstances described in Section 4062(e) of ERISA which would result in any
material liability. There has been no determination that any U.S. Pension Plan
is in “at risk” status (within the meaning of Section 303 of ERISA). Neither any
Borrower nor any member of the Controlled Group has received notification from
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), insolvent (within
the meaning of Section 4245 of ERISA or has been determined to be in “endangered
or “critical” status within the meaning of Section 432 of the Code or
Section 305 of ERISA. Neither any Borrower nor any member of the Controlled
Group has incurred or reasonably expects to incur any liability (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect.

(b) No steps have been taken to terminate any Canadian Pension Plan, and no
contribution failure has occurred with respect to any Canadian Pension Plan. To
the knowledge of the Parent and any Canadian Subsidiary, no condition exists or
event or transaction has occurred with respect to any Canadian Pension Plan
which might result in the incurrence by the Parent or any of its Subsidiaries of
any material liability, fine or penalty. Except as disclosed in Item 6.11(b) of
the Disclosure Schedule, neither Parent nor any of its Subsidiaries has any
contingent liability with respect to any benefit under a Canadian Pension Plan
or Canadian Welfare Plan which could reasonably be expected to have a Material
Adverse Effect.

Section 6.12 Environmental Warranties. Except as set forth in Item 6.12 of the
Disclosure Schedule:

(a) all facilities and property (including underlying groundwater) owned,
operated or leased by the Parent or any of its Subsidiaries have been, and
continue to be, owned, operated or leased by the Parent and its Subsidiaries in
material compliance with all Environmental Laws;

(b) there have been no past, and there are no pending or threatened (i) claims,
complaints, notices or requests for information received by the Parent or any of
its Subsidiaries with respect to any alleged violation of any Environmental Law,
or (ii) complaints, notices or inquiries to the Parent or any of its
Subsidiaries regarding potential liability under any Environmental Law or
relating in any way to Hazardous Material;

(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated or leased by the Parent or any of its
Subsidiaries that have, or could reasonably be expected to result in a material
liability;

 

89



--------------------------------------------------------------------------------

(d) the Parent and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters;

(e) no property now or previously owned, operated or leased by the Parent or any
of its Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar list of sites requiring investigation or clean-up;

(f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Parent or any of its Subsidiaries that, singly or in
the aggregate, have, or could reasonably be expected to have a Material Adverse
Effect;

(g) neither the Parent nor any of its Subsidiaries has directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list or which is the
subject of federal, state or local enforcement actions or other investigations
which may lead to material claims against the Parent or such Subsidiary for any
remedial work, damage to natural resources or personal injury, including claims
under CERCLA;

(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned, operated or leased by the Parent or any of its
Subsidiaries that, singly or in the aggregate, have, or could reasonably be
expected to have a Material Adverse Effect; and

(i) no conditions exist at, on or under any property now or previously owned,
operated or leased by the Parent or any of its Subsidiaries which, with the
passage of time, or the giving of notice or both, could be reasonably expected
to give rise to material liability under any Environmental Law.

Section 6.13 Accuracy of Information. None of the factual information heretofore
or contemporaneously furnished in writing to any Lender by or on behalf of any
Obligor in connection with any Loan Document or any transaction contemplated
hereby contains any untrue statement of a material fact, or omits to state any
material fact necessary to make any information not misleading, and no other
written factual information hereafter furnished in writing in connection with
any Loan Document by or on behalf of any Obligor to any Lender will contain any
untrue statement of a material fact or will omit to state any material fact
necessary to make any information not misleading on the date as of which such
information is dated or certified.

Section 6.14 Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

 

90



--------------------------------------------------------------------------------

Section 6.15 Insurance. The Obligors are insured by financially sound and
reputable insurers and such insurance is in such amounts and covering such risks
and liabilities (and with such deductibles, retentions and exclusions) as are in
accordance with normal and prudent industry practice.

Section 6.16 Solvency. The Borrowers and the Guarantors, taken as a whole, on a
consolidated basis, both before and after giving effect to any Credit
Extensions, are Solvent.

Section 6.17 Security Agreements. Each of the Security Agreements is effective
(and with respect to the deposit accounts in connection with the deposit account
control agreements set forth in Item 7.1.11 of the Disclosure Schedule, will be
effective upon execution and delivery of such deposit account control
agreements) to create in favor of the Collateral Agent for the benefit (as
described herein) of the applicable Secured Parties as security for the
Obligations described therein, a legal, valid, binding and enforceable security
interest in the collateral described therein and proceeds thereof. The Lien
created by the Security Agreements constitutes (and, in the case of the U.K.
Security Agreement will, subject to filing the U.K. Security Agreement with
Companies House, U.K. within 21 days after the execution and delivery of such
agreement, constitute) a fully perfected Lien on, and security interest in, all
right, title and interest of the applicable Obligor in the collateral described
therein, as security for the Obligations described therein, in each case prior
and superior to the rights of any other person except with respect to Liens that
are permitted by Section 7.2.3.

Section 6.18 Intellectual Property. Each Borrower and each of its Subsidiaries
owns, or, to the best of their knowledge, possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. To the best knowledge of the Borrowers, the operation of their
respective businesses does not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate any of the rights of any third party which could
result in a material liability to any Obligor or any Subsidiary of a Borrower.
No claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrowers, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 6.19 Issuance of Subordinated Debt; Status of Obligations as Senior
Indebtedness, etc. Each Borrower and each of its Subsidiaries has the power and
authority to incur the Subordinated Debt as provided for under any Subordinated
Debt Documents applicable to such Subordinated Debt. To the extent issued, each
such issuing Person has issued, pursuant to due authorization, the Subordinated
Debt under the applicable Subordinated Debt Documents, and such Subordinated
Debt Documents constitute the legal, valid and binding obligations of such
issuing Person enforceable against such Person in accordance with its terms
(except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws effecting creditors’ rights generally
and by principles of equity). The subordination provisions of the Subordinated
Debt contained in the Subordinated Debt Documents are

 

91



--------------------------------------------------------------------------------

enforceable against the holders of the Subordinated Debt by the holders of any
“Senior Indebtedness” or similar term referring to the Obligations in the
Subordinated Debt Documents. All Obligations, including those to pay principal
of and interest (including post petition interest, whether or not allowed as a
claim under bankruptcy or similar laws) on the Loans and Reimbursement
Obligations, and fees and expenses in connection therewith, constitute “Senior
Indebtedness” or similar term referring to the Obligations as provided in the
Subordinated Debt Documents and all such Obligations are entitled to the
benefits of the subordination created by the Subordinated Debt Documents. Each
Borrower and each of their respective Subsidiaries, as applicable, acknowledges
that each Administrative Agent, each Lender and each Issuer is entering into
this Agreement and is extending its Commitments in reliance upon the
subordination provisions to be set forth in any Subordinated Debt Documents.

Section 6.20 Patriot Act; FCPA; OFAC.

Section 6.20.1 Each Borrower represents that neither it nor any of its
Subsidiaries nor, to the knowledge of such Borrower, any director, officer,
employee, agent, affiliate or representative thereof is an individual or entity
(a “Covered Person”) currently the subject of any sanctions administered or
enforced by the United States Government, including, without limitation, the
U.S. Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is any Borrower or any of its Subsidiaries located, organized
or resident in a country or territory that is the subject of Sanctions.

Section 6.20.2 Each Borrower represents and covenants that it will not, directly
or indirectly, use the proceeds of the transaction, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Covered Person, to fund any activities of or business with any Covered
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Covered Person (including any Covered Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

Section 6.21 Quebec Based Collateral. As of the Closing Date, the fair market
value of the property and assets (real and personal) of the Parent and its
Subsidiaries located in Quebec (exclusive of the value of the Capital Securities
of the Obligors), as determined in good faith by the Parent, does not exceed
$250,000.

Section 6.22 Casualty, Etc. Neither the businesses nor the properties of any
Obligor or any Subsidiary of a Borrower are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants. The Borrowers agree with each Lender, each
Issuer and each Administrative Agent that until the Termination Date has
occurred, the Borrowers will, and will cause their Subsidiaries to, perform or
cause to be performed the obligations set forth below.

Section 7.1.1 Financial Information, Reports, Notices, etc. The Parent will
furnish each Lender and each Administrative Agent copies of the following
financial statements, reports, notices and information:

(a) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, an unaudited consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
income and cash flow of the Parent and its Subsidiaries for such Fiscal Quarter
and for the period commencing at the end of the previous Fiscal Year and ending
with the end of such Fiscal Quarter, and including (in each case), in
comparative form the figures for the corresponding Fiscal Quarter in, and year
to date portion of, the immediately preceding Fiscal Year, certified as complete
and correct by the chief financial or accounting Authorized Officer of the
Parent (subject to normal year-end audit adjustments);

(b) within 90 days after the end of each Fiscal Year, (i) a copy of the
consolidated balance sheet of the Parent and its Subsidiaries, and the related
consolidated statements of income and cash flow of the Parent and its
Subsidiaries for such Fiscal Year, setting forth in comparative form the figures
for the immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by independent public accountants acceptable to the
Administrative Agent stating that, in performing the examination necessary to
deliver the audited consolidated financial statements of the Parent, no
knowledge was obtained of any Event of Default (which certificate may be limited
to accounting matters and disclaim responsibility for legal interpretation) and
(ii) a management’s discussion and analysis of the financial condition and
results of operations for such Fiscal Year, as compared to the previous Fiscal
Year;

(c) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Parent, (i) setting forth the
calculations for the Leverage Ratio (including with respect to Section 7.2.4)
and stating that no Default has occurred and is continuing (or, if a Default has
occurred, specifying the details of such Default and the action that the
applicable Obligor has taken or proposes to take with respect thereto),
(ii) stating that no Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate (or, if a Material Subsidiary has been formed
or acquired since the delivery of the last Compliance Certificate, a statement
that such Material Subsidiary has complied with Section 7.1.8) and (iii) in the
case of a Compliance Certificate delivered concurrently with the financial
information pursuant to clause (b), a calculation of Excess Cash Flow;

 

93



--------------------------------------------------------------------------------

(d) as soon as possible and in any event within three Business Days after any
Obligor obtains knowledge of the occurrence of a Default, a statement of an
Authorized Officer of the Parent setting forth details of such Default and the
action which such Obligor has taken and proposes to take with respect thereto;

(e) as soon as possible and in any event within three days after any Obligor
obtains knowledge of (i) the occurrence of any event which could reasonably be
expected to have a Material Adverse Effect, (ii) the occurrence of any material
adverse development with respect to any litigation, action, proceeding or labor
controversy described in Item 6.7 of the Disclosure Schedule or (iii) the
commencement of any litigation, action, proceeding or labor controversy of the
type and materiality described in Section 6.7, notice thereof and, to the extent
any Administrative Agent requests, copies of all documentation relating thereto;

(f) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Obligor files with
the SEC or any national securities exchange;

(g) promptly upon becoming aware of (i) the institution of any steps by the PBGC
to terminate any (A) U.S. Pension Plan or the filing of a Notice of Intent to
Terminate (or the successor notice thereto) with respect to any U.S. Pension
Plan by the Borrower or any member of its Controlled Group or (B) Canadian
Pension Plan, (ii) the failure to make a required contribution to any U.S.
Pension Plan or Canadian Pension Plan if such failure is sufficient to give rise
to a Lien under Section 303(k) of ERISA or any applicable pension benefits
legislation in Canada, (iii) the taking of any action with respect to a U.S.
Pension Plan or Canadian Pension Plan which is likely to result in the
requirement that any Borrower or any member of the Controlled Group furnish a
bond or other security to the PBGC or such U.S. Pension Plan or Canadian Pension
Plan, (iv) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA with respect to any U.S. Pension Plan, unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(v) the occurrence of any event with respect to any U.S. Pension Plan, Canadian
Pension Plan or Multiemployer Plan which, in the aggregate, could result in a
Material Adverse Effect, notice thereof and copies of all documentation relating
thereto;

(h) (i) at the time of each prepayment required under Section 3.1.1, a
certificate signed by an Authorized Officer of each Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment and (ii) to
the extent practicable, at least three days’ prior written notice of such
prepayment specifying the principal amount of Loans to be prepaid;

(i) promptly upon receipt thereof, copies of all “management letters” submitted
to any Obligor by the independent public accountants referred to in clause (b)
in connection with each audit made by such accountants;

 

94



--------------------------------------------------------------------------------

(j) the annual budget within 30 days of such annual budget being approved by the
Parent’s Board of Directors (but in any event not later than 75 days after the
end of each Fiscal Year);

(k) Promptly following the mailing or receipt of any material notice or material
report delivered under the terms of any Second Lien Loan Document (where a
similar notice or report was not already delivered to the Administrative Agent),
copies of such notice or report;

(l) promptly and in any event within five Business Days following a reasonable
request by any Lender made through the Administrative Agent, all documentation
and other information such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act; and

(m) such other financial and other information as any Lender or the Issuer
through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may request with respect to the terms of and information provided pursuant to
the Compliance Certificate).

(n) The Borrowers hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers may, but shall not be obligated to, make available to the Lenders
and the Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrowers or their Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The
Borrowers hereby agree that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arrangers, the Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.19); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”. For certainty,
any budgets provided in accordance with this Agreement shall not be PUBLIC
documents.

 

95



--------------------------------------------------------------------------------

Section 7.1.2 Maintenance of Existence; Compliance with Contracts, Laws, etc.
Each Borrower will, and will cause each of its respective Subsidiaries to,
preserve and maintain their legal existence (except as otherwise permitted by
Section 7.2.10) rights (charter and statutory), franchises, permits, licenses
and approval except for such rights, franchises, permits, licenses and approvals
as the Parent may reasonably determine in good faith are no longer necessary or
desirable for the conduct of the business of the Parent and its Subsidiaries),
perform in all material respects their obligations under leases, documents
related thereto and other material agreements to which each Borrower or a
Subsidiary is a party, and comply in all material respects with all applicable
laws, rules, regulations and orders, including the payment (before the same
become delinquent) of all Taxes, imposed upon the Borrowers or their
Subsidiaries or upon their property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of the
Borrowers or their Subsidiaries, as applicable.

Section 7.1.3 Maintenance of Properties. Each Borrower will, and will cause each
of its respective Material Subsidiaries to, maintain, preserve, protect and keep
its and their respective properties in good repair, working order and condition
(ordinary wear and tear excepted), and make necessary repairs, renewals and
replacements so that the business carried on by such Borrower and its
Subsidiaries may be properly conducted at all times, unless such Borrower or
such Subsidiary determines in good faith that the continued maintenance of such
property is no longer economically desirable, necessary or useful to the
business of such Borrower or any of its Subsidiaries or the Disposition of such
property is otherwise permitted by Sections 7.2.10 or 7.2.11.

Section 7.1.4 Insurance. Each Borrower will, and will cause each of its
Subsidiaries to maintain:

(a) insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as the Borrower and its Subsidiaries; and

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent on behalf of the Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Administrative Agent and (ii) be in addition to any requirements
to maintain specific types of insurance contained in the other Loan Documents.

Section 7.1.5 Books and Records; Quarterly Meetings.

(a) Each Borrower will, and will cause each of its Subsidiaries to, keep books
and records in accordance with GAAP (or, in the case of the Canadian Borrower
and the Foreign Subsidiaries, GAAP or generally accepted accounting principles
applicable in such Person’s

 

96



--------------------------------------------------------------------------------

jurisdiction) which accurately reflect all of its business affairs and
transactions and permit each Lender or any of their respective representatives,
at reasonable times and intervals (but, so long as no Default has occurred and
is continuing, not to exceed two visits in any Fiscal Year) upon reasonable
notice (which, so long as no Default has occurred and is continuing, shall be no
less than 48 hours) to such Borrower, to visit each Obligor’s offices, to
discuss such Obligor’s financial matters with its officers and employees, and
its independent public accountants (and each Borrower hereby authorizes such
independent public accountant to discuss each Obligor’s financial matters with
each Lender or their representatives when any representative of such Obligor is
present; provided that, if a representative of such Obligor is not made
available after the required notice has been given, no representative shall be
required to be present) and to examine (and photocopy extracts from) any of its
books and records. The Borrowers shall pay any fees of such independent public
accountant incurred in connection with any Secured Party’s exercise of its
rights pursuant to this Section.

(b) The Administrative Agent and the Lenders shall be afforded the right to
participate in the Parent’s quarterly conference calls with its investors;
provided that if such call shall not have occurred within 45 days after the
close of any of the first three Fiscal Quarters of any Fiscal Year, or within 90
days after the close of any Fiscal Year, the Parent shall, at the request of the
Administrative Agent or the Required Lenders, promptly hold a meeting via
conference call which shall be open to the Administrative Agent and the Lenders,
at which conference call the financial results of the previous Fiscal Quarter
and the financial condition of the Borrowers and their Subsidiaries shall be
reviewed.

Section 7.1.6 Environmental Law Covenant. Each Borrower will, and will cause
each of its Subsidiaries to,

(a) use and operate all of its and their facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws, promptly resolve any non-compliance with Environment Laws and keep its
property free of any Lien relating to Hazardous Materials or imposed by any
Environmental Law; and

(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written claims, complaints or notices or inquiries from Governmental
Authorities, in each case relating to the condition of its facilities and
properties, to compliance with Environmental Laws or actual or alleged liability
relating to Hazardous Materials or otherwise pursuant to Environmental Law.

Section 7.1.7 Use of Proceeds. The Borrowers will apply the proceeds of the
Credit Extensions as follows:

(a) To repay amounts owing under existing credit facilities;

 

97



--------------------------------------------------------------------------------

(b) for working capital and general corporate purposes of the Obligors and their
respective Subsidiaries, including Permitted Acquisitions and permitted
Restricted Payments by such Persons and replacement of existing letters of
credit; and

(c) for issuing Letters of Credit for the account of the Obligors.

Section 7.1.8 Future Guarantors, Security, etc. Subject to Section 7.1.11, each
Borrower will, and will cause each of its Material Subsidiaries to, execute any
documents, Filing Statements, agreements and instruments, and take all further
action (including filing mortgages against any owned real property) that may be
required under applicable law, or that the Administrative Agent may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
first priority (subject to Liens permitted by Section 7.2.3) of the Liens
created or intended to be created by the Loan Documents all to the extent
required to comply with Section 7.1.12. Each Borrower will cause each of its
subsequently acquired or organized Material Subsidiaries to execute and deliver
a supplement (in form and substance satisfactory to the Administrative Agent) to
the applicable Guaranty and each other applicable Loan Document in favor of the
Secured Parties. In addition, from time to time, each Borrower will, at its cost
and expense, promptly secure the Obligations by pledging or creating, or causing
to be pledged or created, perfected Liens with respect to such of its assets and
properties as any Administrative Agent or the Required Lenders shall designate,
it being agreed that it is the intent of the parties that the Obligations shall
be secured by, among other things, substantially all the assets of each Borrower
and its Material Subsidiaries (including real and personal property acquired
subsequent to the Effective Date). Notwithstanding any other provision of any
Loan Document (a) subject to subclause (e) below, no CFC Subsidiary shall be
required to deliver a Guaranty directly or indirectly with respect to the
Obligations of any Obligor that is a U.S. Person to the extent that such CFC
Subsidiary would be treated, under Section 956 of the Code, as having an
investment in U.S. property, (b) no U.S. Borrower or any of its Subsidiaries
shall be required to (x) pledge more than 65% of the issued and outstanding
Voting Securities and 100% of the issued and outstanding non-voting Capital
Security of any First-Tier CFC Subsidiary, or (y) pledge any asset or property
of any CFC Subsidiary, (c) no Obligor shall be required to deliver share
certificates held in any Immaterial Subsidiary to the Collateral Agent and no
legal opinions shall be required in respect of such shareholdings, (d) to the
extent the granting of any such Lien or the providing of a Guaranty would result
in material stamp taxes, duties, registration or legal costs and expenses to the
Borrowers and their respective Subsidiaries, the Administrative Agent shall
cooperate with the Borrowers in good faith to minimize the amount of such stamp
taxes, duties, registration or legal costs and expenses resulting from the
granting of such Lien or the providing of a Guaranty, taking into account the
value of the assets to be secured by such Lien and (e) notwithstanding the
foregoing subclause (a) or limitations under Section 956 of the Code, each newly
organized or acquired Subsidiary (other than an Immaterial Subsidiary) that is a
direct or indirect Subsidiary of the U.S. Borrower shall execute and deliver a
Guaranty (in form and substance satisfactory to the Administrative Agent) to the
U.S. Borrower’s Obligations in respect of the Term Loans and each other
applicable Loan Document in favor of the Secured Parties. Such Liens will be
created under the Loan Documents in form and substance satisfactory to each
Administrative Agent, and the Borrowers shall deliver or cause to be delivered
to each Administrative Agent all such instruments and documents (including legal
opinions, title insurance policies and lien searches) as any Administrative
Agent shall reasonably

 

98



--------------------------------------------------------------------------------

request to evidence compliance with this Section. In addition, the Borrowers
agree that they will notify the Administrative Agent promptly following the date
on which the fair market value of the property and assets (real and personal) of
the Parent and its Subsidiaries located in Quebec (exclusive of the value of the
Capital Securities of the Obligors), determined in the good faith judgment of
the Parent, exceeds $250,000 and will execute and deliver or cause their
Subsidiaries, if applicable, to execute and deliver collateral documentation in
form and substance reasonably satisfactory to the Administrative Agent necessary
to perfect a Lien in favor of the Secured Parties on such assets located in
Quebec to secure the Obligations. Notwithstanding the foregoing, no guaranty of
hedging arrangements that constitute Excluded Swap Obligations shall be required
by any subsidiary of the Parent.

Section 7.1.9 Material Contracts. The Borrower and each of its Material
Subsidiaries shall comply in all material respects with each of its Material
Contracts.

Section 7.1.10 Maintenance of Ratings. The Borrowers will use commercially
reasonable efforts to cause a (i) “Corporate Rating” by S&P and “Corporate
Family Rating” by Moody’s and (ii) senior secured credit rating with respect to
the Loans from each of S&P and Moody’s to be available at all times until the
Stated Maturity Date for the Term Loans.

Section 7.1.11 Post-Closing Obligations. The Borrowers will deliver the items
set forth in Schedule 7.1.11 on the dates set forth therein. The time period
applicable to any post-closing obligation set forth in Schedule 7.1.11 may be
waived or extended by the Administrative Agent, from time to time, in its sole
discretion.

Section 7.1.12 Obligors. If (i) the aggregate Consolidated EBITDA of all
Subsidiaries that are not Guarantors at the end of any Fiscal Quarter, exceeds
5% of the Consolidated EBITDA of the Parent and its Subsidiaries for such period
(in each case as set forth in the Compliance Certificates relating to such
Fiscal Quarter), (ii) the value of the assets of all Subsidiaries that are not
Guarantors (excluding intercompany balances) exceeds 5% of the value of the
consolidated assets of the Parent and its Subsidiaries as at the end of such
Fiscal Quarter (in each case as set forth in the financial statements with
respect to such Fiscal Quarter or, if not presented in such financial
statements, as reasonably determined by the Parent in good faith) or (iii) the
aggregate gross revenue of all Subsidiaries that are not Guarantors at the end
of any Fiscal Quarter exceeds 5% of the consolidated gross revenue of the Parent
and its Subsidiaries for such period (in each case as set forth in the financial
statements with respect to such Fiscal Quarter or, if not presented in such
financial statements, as reasonably determined by the Parent in good faith),
then the Parent shall cause one or more Subsidiaries as necessary to become a
Guarantor and provide security in compliance with the provisions of
Section 7.1.8 so that the aggregate Consolidated EBITDA, asset value and/or
gross revenue, as applicable, of all Subsidiaries that are not Guarantors does
not exceed any threshold set forth in clause (i), (ii) or (iii) of this
Section 7.1.12. If a Borrower provides evidence satisfactory to the
Administrative Agent (acting reasonably) that one or more Subsidiaries are no
longer required as Guarantors in order to meet the test described in this
Section 7.1.12 and in connection with a corporate reorganization or otherwise in
connection with an action permitted to be taken hereunder with respect to such
Subsidiary, the Parent intends to dissolve or wind-up such Subsidiary in
accordance with the requirements of Section 7.2.10(c), then the Administrative
Agent or the

 

99



--------------------------------------------------------------------------------

Collateral Agent shall promptly release such Subsidiary from its Guaranty and
related security and such Subsidiary shall thereafter be an Immaterial
Subsidiary for purposes of this Agreement, and the Collateral Agent agrees to
promptly return any stock certificates it possesses in such subsidiary.

Section 7.2 Negative Covenants. The Borrowers covenant and agree with each
Lender, each Issuer and each Administrative Agent that until the Termination
Date has occurred:

Section 7.2.1 Business Activities. No Borrower will, nor will it permit any of
its Subsidiaries to, (a) engage in any business activity except those business
activities engaged in on the date of this Agreement and activities reasonably
incidental thereto or (b) change its accounting policies or financial reporting
practices from such policies and practices in effect on the Closing Date,
including any change to the ending dates with respect to the Parent and its
Subsidiaries’ Fiscal Year or Fiscal Quarters, except as may be required by GAAP
in effect at the time of such change or by applicable requirements of law.

Section 7.2.2 Indebtedness. No Borrower will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

(a) Indebtedness in respect of the Obligations;

(b) until the Closing Date, Indebtedness that is to be repaid in full as further
identified in Item 7.2.2(b) of the Disclosure Schedule;

(c) Indebtedness existing as of the Effective Date which is identified in
Item 7.2.2(c) of the Disclosure Schedule, and refinancing of such Indebtedness
in a principal amount not in excess of that which is outstanding on the
Effective Date (as such amount has been reduced following the Effective Date);

(d) unsecured Indebtedness (i) incurred in the ordinary course of business of
any Borrower and its Subsidiaries consisting of open accounts extended by
suppliers on normal trade terms in connection with purchases of goods and
services which are not overdue for a period of more than 120 days or, if overdue
for more than 120 days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of such Borrower or such
Subsidiary and (ii) in respect of performance, surety or appeal bonds provided
in the ordinary course of business, but excluding (in each case), Indebtedness
incurred through the borrowing of money or Contingent Liabilities in respect
thereof;

(e) Indebtedness (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment, including
installation costs and expenditures made for any repairs, alterations,
construction, development or improvements performed thereon or added thereto, of
any Borrower and its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of such Borrower and its Subsidiaries (provided that such
Indebtedness is incurred within 120 days of the acquisition of such property)
and (ii) in respect of Capitalized Lease Liabilities; provided that, the
aggregate amount of all Indebtedness outstanding pursuant to this clause (e)
shall not at any time exceed $20,000,000;

 

100



--------------------------------------------------------------------------------

(f) Indebtedness of the Parent or any Subsidiary owing to the Parent or any
Subsidiary, provided that (i) such Indebtedness shall, if payable to the Parent,
the other Borrower or a Subsidiary Guarantor by the Parent or a Subsidiary that
is not a CFC Subsidiary, be evidenced by the Master Intercompany Note, duly
executed and delivered in pledge to the Collateral Agent pursuant to a Loan
Document, (ii) if such Indebtedness is payable to a Subsidiary that is not a
Subsidiary Guarantor or a CFC Subsidiary, such Subsidiary shall have previously
executed and delivered to the Administrative Agent the Interco Subordination
Agreement, (iii) if such Indebtedness is incurred by a Subsidiary that is not a
Subsidiary Guarantor owing to the Parent, the Borrower or any Subsidiary
Guarantor, shall not (when aggregated with the amount of Investments made by
Parent, the Borrower and the Subsidiary Guarantors in Subsidiaries which are not
Subsidiary Guarantors under clause (e)(i) of Section 7.2.5), exceed $15,000,000
and shall not be forgiven or otherwise discharged for any consideration other
than payment in full or in part in cash (provided that, only the amount repaid
in part shall be discharged) and (iv) if such Indebtedness is payable to the
Parent, the other Borrower or a Subsidiary Guarantor by a CFC Subsidiary or by
the Parent, the other Borrower or a Subsidiary Guarantor to a CFC Subsidiary,
such Indebtedness shall not exceed in the aggregate $20,000,000;

(g) Second Lien Loans incurred pursuant to the terms of the Second Lien Loan
Documents in a principal amount not to exceed the maximum principal amount of
Second Lien Loans permitted by the Intercreditor Agreement, and Contingent
Liabilities of the Subsidiary Guarantors in respect of the Second Lien Loans;

(h) unsecured Indebtedness of a Borrower owing to the Export Development Canada
in an aggregate principal amount not to exceed (when aggregated with the amount
of any other Indebtedness of a Borrower owing to the Export Development Canada
set forth on Item 7.2.2(c) of the Disclosure Schedule, as refinanced)
$15,000,000;

(i) Hedging Obligations incurred in the ordinary course of business for
non-speculative purposes;

(j) unsecured Indebtedness for borrowed money of any Borrower, and unsecured
Contingent Liabilities of the Subsidiary Guarantors in respect of such unsecured
Indebtedness, in an aggregate principal amount at any time outstanding not to
exceed $30,000,000; provided (i) that no Default or Event of Default has
occurred which is continuing at the time that such unsecured Indebtedness is
incurred or would result from the incurrence thereof, (ii) such unsecured
Indebtedness matures at least 180 days after the Term Loan Commitment
Termination Date and (iii) such unsecured Indebtedness does not contain any
financial maintenance covenants or any covenants more restrictive than those
provided for in this Agreement (as determined by the Administrative Agent acting
reasonably) or any required principal payments or prepayments prior to the
maturity thereof;

 

101



--------------------------------------------------------------------------------

(k) Indebtedness of a Person existing at the time such Person became a
Subsidiary of a Borrower, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
outstanding amount of all Indebtedness existing pursuant to this clause does not
exceed $35,000,000 at any time;

(l) other Indebtedness of the Borrowers and their Subsidiaries (other than
Indebtedness of Foreign Subsidiaries owing to the Borrowers or Subsidiary
Guarantors) in an aggregate amount at any time outstanding not to exceed
$15,000,000; and

(m) to the extent constituting Indebtedness, Purchased Leases, all repurchase,
collection advances and indemnification obligations in connection therewith and
all Contingent Liabilities with respect thereto; provided that the terms of each
Lease Purchase Transaction shall provide that (x) the maximum amount of such
Indebtedness that may under any circumstances arise from “obligor defaults” or
similar events shall not exceed in the case of any Lease Purchase Transaction in
any twelve month “Loss Determination Period” (as such term is defined with
respect to such Lease Purchase Transaction) (it being understood that the amount
of such permitted Indebtedness shall be calculated net of proceeds from
remarketing of equipment the subject of “obligor defaults” and net of subsequent
payments received from any such obligors, in each case during such Loss
Determination Period, for the purposes of this clause (m) but not for the
purposes of Section 8.1.5(b)) the greater of (A) 15% of the sum of (i) the
aggregate Repurchase Prices of all Purchased Leases purchased by the relevant
Lease Purchaser pursuant to such Lease Purchase Transaction (the sum of
clause (i) and clause (ii), the “Purchased Lease Cap Reference Amount” for such
Lease Purchase Transaction) prior to the beginning of such twelve month Loss
Determination Period, and (ii) the aggregate Purchase Prices of the Purchased
Leases purchased by such Lease Purchaser pursuant to such Lease Purchase
Transaction during such twelve month Loss Determination Period, and (B) if one
or more obligors default on one or more of the three largest Purchased Leases
purchased under such Lease Purchase Transaction, the aggregate Purchase Prices
of such three largest Purchased Leases (treating as a single Purchased Lease for
such purpose, all Purchased Leases with each such obligor’s Affiliates) (such
aggregate amount, the “Three Largest Lease Cap Amount” for such Lease Purchase
Transaction and (y) any other circumstances where any Borrower or any Subsidiary
would become liable to repurchase Purchased Leases shall be consistent in all
material respects with, and not materially less favorable to such Borrower or
such Subsidiary than, the terms of the Lease Purchase Transactions in effect on
the date of the Agreement;

provided that, no Indebtedness otherwise permitted by clauses (c), (e), (i),
(j), (k), (l) or (m) shall be assumed, created or otherwise incurred if an Event
of Default has occurred and is then continuing or would result therefrom.

Section 7.2.3 Liens. No Borrower will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations;

 

102



--------------------------------------------------------------------------------

(b) until the Closing Date, Liens securing payment of Indebtedness of the type
described in clause (b) of Section 7.2.2;

(c) Liens existing as of the Effective Date and disclosed in Item 7.2.3(c) of
the Disclosure Schedule securing Indebtedness described in clause (c) of
Section 7.2.2 that is secured as of the date hereof, and refinancings,
refundings, renewals of extension thereof or replacements of such secured
Indebtedness; provided that no such Lien shall encumber any additional property
and the amount of Indebtedness secured by such Lien is not increased from that
permitted under clause (c) of Section 7.2.2;

(d) Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that, (i) such Lien is granted within 60 days after such
Indebtedness is incurred, (ii) the Indebtedness secured thereby does not exceed
100% of the cost of the applicable property, improvements or equipment at the
time of such acquisition (or construction) and (iii) such Lien secures only the
assets that are the subject of the Indebtedness referred to in such clause;

(e) Liens securing Indebtedness permitted by clause (k) of Section 7.2.2;
provided that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific tangible
assets of such Person (and not assets of such Person generally);

(f) Liens in favor of carriers, warehousemen, mechanics, materialmen, repairmen,
workmen and landlords and statutory liens of banks and rights of set-off granted
in the ordinary course of business for amounts not overdue for more than 30 days
or being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

(g) Liens incurred or deposits made in the ordinary course of business in
connection with Canadian Pension Plans, worker’s compensation, unemployment
insurance or other forms of governmental insurance or benefits, or to secure
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, letters of intent, obligations under credit card processing agreements,
government contracts, trade contracts, expropriations, proceedings, performance
of return-of-money bonds or other similar obligations (other than for borrowed
money);

(h) judgment Liens in existence for less than 60 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 8.1.6;

(i) easements, rights-of-way, restrictions, licenses, restrictive covenants,
servitudes, encroachments, and other minor defects or irregularities in title
and other similar encumbrances including the reservations, limitations, provisos
and conditions, if any, expressed in any original grant from the Crown of any
real property or any interest therein, not interfering in any material respect
with the value or use of the property to which such Lien is attached;

 

103



--------------------------------------------------------------------------------

(j) Liens (i) for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books or (ii) in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

(k) Liens securing Indebtedness permitted under clause (g) of Section 7.2.2 and
subordinated to the Liens securing the Obligations pursuant to the Intercreditor
Agreement;

(l) Liens securing Indebtedness permitted under clauses (f) and (l) of
Section 7.2.2;

(m) Liens arising from the filing of PPSA or UCC financing statements by lessors
under true operating leases against the Borrower or any of their Subsidiaries,
as lessees, made as precautionary filings in respect of such operating leases;

(n) Liens relating to licenses of patents, trademarks and other intellectual
property rights granted by the Borrowers or any of their Subsidiaries in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of the Borrowers or any of their Subsidiaries;

(o) any Lien given to a public utility or any municipality or governmental or
other public authority when required by such utility or other authority in
connection with the operation of the business or the ownership of the assets of
any of the Borrowers or their Subsidiaries, not securing any Indebtedness and
not interfering in any material respect with the ordinary conduct of the
business of the Borrowers or any of their Subsidiaries;

(p) any Lien consisting of the right reserved to or vested in any Governmental
Authority by any statutory provision or by the terms of any lease, license,
agreement, franchise, grant or permit of any of the Borrowers or their
Subsidiaries, to terminate any such lease, agreement, license, franchise, grant
or permit, or to require annual or other payments as a condition to the
continuance thereof; and

(q) Liens on Collateral securing claims under Purchased Leases and any Liens
arising from the filings of PPSA or UCC financing statements by Lease Purchasers
in respect thereof.

 

104



--------------------------------------------------------------------------------

Section 7.2.4 Leverage Ratio.

(a) The Parent will not permit the Leverage Ratio for any period ending on the
last day of any Fiscal Quarter ending during a period set forth below to be
greater than the ratio set forth opposite such period:

 

Period of Four Quarters Ending

   Ratio  

April 30, 2013 through January 31, 2014

     4.00:1.00   

April 30, 2014 through January 31, 2015

     3.50:1.00   

April 30, 2015 through January 31, 2016

     3.00:1.00   

April 30, 2016 and thereafter

     2.75:1.00   

(b) For purposes of determining compliance with the financial covenant set forth
in this Section 7.2.4, any equity investment made in any Borrower by any one or
more of the Permitted Holders after the Closing Date and on or prior to the date
financial statements are required to be delivered for a Fiscal Quarter will, at
the request of the Parent, be included in the calculation of Consolidated EBITDA
for the purposes of determining compliance with the Leverage Ratio pursuant to
this Section 7.2.4 for such Fiscal Quarter (any such equity contribution so
included in the calculation of Consolidated EBITDA, being a “Specified Equity
Contribution”); provided, however, that (i) there shall be no more than two
Specified Equity Contributions made in a period of four consecutive Fiscal
Quarters and no more than five Specified Equity Contributions in the aggregate
made during the term of the Commitment, (ii) the amount of any Specified Equity
Contribution shall be no greater than 100% of the amount required to cause the
Parent to be in compliance with the Leverage Ratio pursuant to this
Section 7.2.4; (iii) such Specified Equity Contribution shall only be given
effect for purposes of compliance with this Section 7.2.4 and not for any other
use of the Leverage Ratio under this Agreement or under any of the other Loan
Documents; and (iv) to the extent Consolidated EBITDA has been increased for any
Fiscal Quarter as a result of a Specified Equity Contribution, Consolidated
EBITDA as so increased for such Fiscal Quarter shall apply for any subsequent
determination of the Leverage Ratio pursuant to this Section 7.2.4 which
includes such Fiscal Quarter.

Section 7.2.5 Investments. No Borrower will, nor will it permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except:

(a) Investments existing on the Effective Date and identified in Item 7.2.5(a)
of the Disclosure Schedule;

(b) Cash Equivalent Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments consisting of any deferred portion of the sales price received
by any Borrower or any Subsidiary in connection with any Disposition permitted
under Section 7.2.11;

 

105



--------------------------------------------------------------------------------

(e) Investments (i) by way of contributions to capital or purchases of Capital
Securities by any Borrower in any Subsidiaries or by any Subsidiary in other
Subsidiaries; provided that, the aggregate amount of intercompany loans made
pursuant to clause (f)(iii) of Section 7.2.2 and Investments under this
clause made by Obligors in Subsidiaries that are not Obligors shall not exceed
the amount set forth in clause (f)(iii) of Section 7.2.2 at any time,
(ii) consisting of Indebtedness permitted by clause (f)(i) of Section 7.2.2,
(iii) consisting of Indebtedness permitted by clause (f)(ii) of Section 7.2.2,
or (iv) by way of contributions to capital or purchases of Capital Securities by
any Subsidiary in any Borrower;

(f) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(g) Investments in Capital Securities constituting Permitted Acquisitions in an
amount which, when aggregated with the amount expended under clause (b) of
Section 7.2.10, does not exceed $100,000,000 over the term of this Agreement;
provided, that the aggregate amount of Investments that do not result in the
acquisition of a wholly-owned Subsidiary that executes and delivers a Guaranty
(or a supplement thereto) and each other Loan Document pursuant to Section 7.1.8
or, in the case of an asset acquisition, in assets that do not become property
of a Guarantor or Borrower, shall not exceed $10,000,000 over the term of this
Agreement;

(h) loans and advances to directors and employees in an aggregate amount not to
exceed $5,000,000 at any time outstanding;

(i) other Investments in an amount not to exceed $35,000,000 over the term of
this Agreement;

(j) deposits by any of the Borrowers or their Subsidiaries in the ordinary
course of business consistent with customary practice or its past practices to
secure the performance of leases, licenses or contracts;

(k) Hedging agreements or unsecured hedging agreements in the ordinary course of
business and not for speculative purposes;

(l) Investments resulting from collection advance obligations under Purchased
Leases consistent with the past practice of the Borrowers and their Subsidiaries
as of the Closing Date in an amount not to exceed $10,000,000 in the aggregate
at any time outstanding; and

(m) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

provided, that, (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements, and (ii) no Investment otherwise
permitted by clauses (e)(i), (g), (h) or (i) shall be permitted to be made if
any Default has occurred and is continuing or would result therefrom.

 

106



--------------------------------------------------------------------------------

Section 7.2.6 Restricted Payments, etc. No Borrower will, nor will it permit any
of its Subsidiaries to, declare or make a Restricted Payment, or make any
deposit for any Restricted Payment, other than Restricted Payments made by
(a) any Subsidiary to any Obligor, (b) any Obligor to another Obligor or any
non-Obligor to any other non-Obligor, (c) any Obligor to any non-Obligor or
(d) the Parent to its shareholders; provided, however, that any Restricted
Payment pursuant to clause (c) or (d) above shall only be permitted (x) if both
before and after giving effect to such Restricted Payment, no Default or Event
of Default has occurred and is continuing or would result from the making of
such Restricted Payment, and (y) in an amount not to exceed: (1) $15,000,000
over the term of this Agreement; plus (2) an additional amount up to the
Available Amount as of the applicable date of determination, so long as, for
purposes of this subclause (2), at such time the Parent and its Subsidiaries are
in pro forma compliance with a Leverage Ratio 0.25x lower than the Leverage
Ratio then required to be maintained pursuant to Section 7.2.4, determined on a
Pro Forma Basis as of the last day of the Fiscal Quarter most recently ended.

Section 7.2.7 Reserved.

Section 7.2.8 No Prepayment of Debt. No Borrower will, nor will it permit any of
its Subsidiaries to:

(a) (i) make any prepayment of principal of, or premium or interest on, any
Second Lien Debt, Subordinated Debt or senior unsecured Indebtedness (other than
any intercompany Indebtedness owing to an Obligor to the extent incurred in
accordance with clause (f) or (i) of Section 7.2.2) other than the stated,
scheduled date for payment set forth in the applicable documents governing such
Indebtedness, or (ii) make any payment of any Subordinated Debt which would
violate the terms of this Agreement or the applicable Subordinated Debt
Documents;

(b) redeem, retire, purchase, defease or otherwise acquire any Second Lien Debt,
Subordinated Debt or senior unsecured Indebtedness; or

(c) make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes;

provided, that the Borrowers shall be permitted to prepay Indebtedness in an
amount not to exceed the Available Amount as of the date of the relevant
prepayment, so long as at such time (before and immediately after giving effect
to such prepayment) (i) no Default or Event of Default has occurred and is
continuing and (ii) the Parent and its Subsidiaries are in pro forma compliance
with a Leverage Ratio 0.25x lower than the Leverage Ratio then required to be
maintained pursuant to Section 7.2.4, determined on a Pro Forma Basis as of the
last day of the Fiscal Quarter most recently ended.

Furthermore, neither any Borrower nor any Subsidiary will designate any
Indebtedness other than the Obligations as “Designated Senior Debt” (or any
analogous term) in any Subordinated Debt Document.

Section 7.2.9 Disqualified Equity Interests.

(a) None of Parent or any of its Subsidiaries will issue any Disqualified
Capital Stock unless the obligations in respect of such Disqualified Capital
Stock would have been permitted to be incurred as Indebtedness pursuant to
clause (f) or (l) of Section 7.2.2.

 

107



--------------------------------------------------------------------------------

(b) No Subsidiary of Holdings will issue any Capital Securities (including by
way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Capital Securities, except: (i) for stock
splits, stock dividends and additional issuances of Capital Securities which do
not decrease the percentage ownership of Holdings, Parent or any other Obligors
in any class of the Equity Interests of such Subsidiary and (ii) Subsidiaries of
Holdings formed or acquired after the Closing Date in accordance with
Section 7.2.5 may issue Capital Securities to Holdings or to the Obligor which
is to own such Equity Interests.

Section 7.2.10 Consolidation, Merger; Permitted Acquisitions, etc. No Borrower
will, nor will it permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division thereof), except:

(a) any Subsidiary may liquidate or dissolve voluntarily into, and may merge
with and into, a Borrower or any other Subsidiary (provided that, a Guarantor
may only liquidate or dissolve into, or merge with and into, a Borrower or
another Guarantor), and the assets or Capital Securities of any Subsidiary may
be purchased or otherwise acquired by a Borrower or any other Subsidiary
(provided that, the assets or Capital Securities of any Subsidiary Guarantor may
only be purchased or otherwise acquired by a Borrower or another Subsidiary
Guarantor); provided, further that, in no event shall any Subsidiary consolidate
with or merge with and into any other Subsidiary unless after giving effect
thereto, the Collateral Agent shall have a perfected pledge of, and security
interest in and to, at least the same percentage of the issued and outstanding
interests of Capital Securities (on a fully diluted basis) and other assets of
the surviving Person as the Collateral Agent had immediately prior to such
merger or consolidation in form and substance satisfactory to the Administrative
Agent and their counsel, pursuant to such documentation and opinions as shall be
necessary in the opinion of the Administrative Agent to create, perfect or
maintain the collateral position of the Secured Parties therein;

(b) the purchase of all or substantially all of the assets of any Person (or any
division thereof), or the acquisition of such Person by merger, in each case if
(i) such purchase or acquisition constitutes a Permitted Acquisition, and
(ii) the amount expended in connection with such transaction, when aggregated
with the amount expended under clause (g) of Section 7.2.5, does not exceed the
amount set forth in such clause over the term of this Agreement; and

(c) any Immaterial Subsidiary may be dissolved or otherwise wound-up; provided
that all of the assets of such Immaterial Subsidiary are transferred to one or
more Subsidiaries prior to such dissolution or winding up.

Section 7.2.11 Permitted Dispositions. No Borrower will, nor will it permit any
of its Subsidiaries to, Dispose of any of such Person’s assets (including
accounts receivable and Capital Securities of Subsidiaries) to any Person in one
transaction or series of transactions unless such Disposition is:

(a) inventory or obsolete, damaged, worn out or surplus personal property
Disposed of in the ordinary course of its business;

 

108



--------------------------------------------------------------------------------

(b) Purchased Leases or Residual Positions to a Lease Purchaser in the ordinary
course of the Parent’s and its Subsidiaries’ business, provided that the
consideration received by the applicable Borrower or Subsidiary for such sale
consists of no less than 90% in cash and is conducted in an arm’s-length
transaction with such Person;

(c) permitted by Section 7.2.10;

(d) (i) for fair market value and the consideration received consists of no less
than 75% in cash, and (ii) the Net Disposition Proceeds received from such
Disposition, together with the Net Disposition Proceeds of all other assets
Disposed of pursuant to this clause since the Closing Date, does not exceed
(individually or in the aggregate) $35,000,000 over the term of this Agreement;

(e) of Non-Core Intellectual Property Assets, provided that (i) the Net
Disposition Proceeds received from such Disposition are used to repay the Loans
in accordance with Section 3.1.1(e) without any ability to reinvest such Net
Disposition Proceeds, (ii) the fair market value of the assets subject to such
Disposition, together with the fair market value of all other assets Disposed of
pursuant to this clause since the Closing Date, does not exceed (individually or
in the aggregate) $20,000,000 over the term of this Agreement and (iii) such
Disposition is for fair market value and the consideration received consists of
no less than 50% in cash, which may include cash paid over time pursuant to
agreements providing for the payment of royalties; or

(f) the Specified Disposition, provided that such Disposition is for fair market
value.

Section 7.2.12 Modification of Certain Agreements. No Borrower will, nor will it
permit any of its Subsidiaries to, consent to any amendment, supplement, waiver
or other modification of, or enter into any forbearance from exercising any
rights with respect to the terms or provisions contained in:

(a) the documents governing any Indebtedness (other than Second Lien Debt),
unless the Parent or Subsidiary of the Parent who is obligated on such
Indebtedness could have incurred such Indebtedness under Section 7.2.2 on such
amended terms as of the date of such amendment, supplement, modification or
waiver;

(b) the documents governing any Second Lien Debt, unless such amendment,
supplement, waiver or other modification would be permitted by the terms of the
Intercreditor Agreement; or

(c) the Organic Documents of any Borrower or any of its Subsidiaries, if the
result would have an adverse effect on the rights or remedies of any Secured
Party.

Section 7.2.13 Reserved.

 

109



--------------------------------------------------------------------------------

Section 7.2.14 Transactions with Affiliates. No Borrower will, nor will it
permit any of its Subsidiaries to, enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates, unless such arrangement, transaction or contract (i) is on fair and
reasonable terms no less favorable to such Borrower or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and (ii) is of the kind which would be entered into by a prudent
Person in the position of such Borrower or such Subsidiary with a Person that is
not one of its Affiliates; provided, however, that the foregoing restrictions
shall not apply to: (i) the payment of reasonable and customary fees to
directors of the Obligors who are not employees of the Obligors, (ii) any other
transaction with any employee, officer or director of the Obligors pursuant to
employee profit sharing and/or benefit plans and compensation and
non-competition arrangements in amounts customary for corporations similarly
situated to the Obligors and entered into in the ordinary course of business and
approved by the board of directors of the applicable Obligor, or (iii) any
reimbursement of reasonable out-of-pocket costs incurred by an Affiliate of any
Obligor on behalf of or for the account of such Obligor.

Section 7.2.15 Restrictive Agreements, etc. No Borrower will, nor will it permit
any of its Subsidiaries to, enter into any agreement prohibiting:

(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired, other than any such properties,
revenues or assets transferred or otherwise Disposed pursuant to a Disposition
permitted hereunder and other than as required with respect to Lease Purchase
Collateral in connection with a Lease Purchase Transaction;

(b) the ability of any Obligor to amend or otherwise modify any Loan Document;
or

(c) the ability of any Subsidiary to make any payments, directly or indirectly,
to a Borrower, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document or in any Second Lien Loan Document (subject to the terms of the
Intercreditor Agreement), (ii) in the case of clause (a), (A) any agreement
governing any Indebtedness permitted by clause (e) of Section 7.2.2 as to the
assets financed with the proceeds of such Indebtedness; (B) any agreements that
are customary restrictions on leases, subleases, licenses or permits so long as
such restrictions relate to the property subject thereto; (C) any agreements
that are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest; (D) agreements that are customary provisions
restricting assignment or transfer of any contract entered into in the ordinary
course of business; (E) any agreement evidencing an asset sale, as to the assets
being sold; (F) agreements binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Parent, so long as such agreements were not
entered into in contemplation of such Person becoming a Subsidiary of the
Parent; (G) any agreements governing any purchase money Liens or obligations
under leases which, in accordance with GAAP, should be classified as capitalized
leases, in each case otherwise permitted pursuant to this Agreement (in which
case, any prohibition or limitation shall only be effective against the property
financed thereby; provided that individual agreements governing purchase money
Liens or obligations under Capitalized Lease Liabilities provided by a Person to
an Obligor may be cross-collateralized to other such agreements governing
purchase money Liens or obligations under Capitalized Lease Liabilities
otherwise permitted pursuant to this Agreement provided by such Person to an
Obligor); (H) encumbrances or restrictions on the transfer of any property
subject to Liens permitted by Section 7.2.3 and (I) negative pledge clauses and
limitations on restricted payments contained in documents

 

110



--------------------------------------------------------------------------------

governing Indebtedness pursuant to clause (j) of Section 7.2.2 which (A) are
customary for high-yield notes and (B) permit without restriction the granting
of Liens to secure the Obligations and the payment of dividends and
distributions by Subsidiaries to the Parent, and (iii) in the case of
clauses (a) and (c), any agreement of a Foreign Subsidiary governing the
Indebtedness permitted by clause (l) of Section 7.2.2.

Section 7.2.16 Reserved.

Section 7.2.17 Sale and Leaseback. No Borrower will, nor will it permit any of
its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person unless, either:

(a) immediately prior to the entering into of such arrangement, such Person,
could, pursuant to Section 7.2.3, create a Lien on property to secure
Indebtedness in an amount equal to the total net amount of rent required to be
paid by such Person under such lease during the remaining term thereof with
respect to such sale and leaseback transaction; or

(b) such Person applies, within 120 days after the sale or transfer, an amount
equal to the fair market value of the property so sold and leased back at the
time of entering into such sale and leaseback transaction (as determined by the
Board of Directors of the Parent or such Person) to the prepayment of the Loans
pursuant to Sections 3.1.1 and 3.1.2.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

Section 8.1.1 Non-Payment of Obligations. (i) (a) Any Borrower shall default in
the payment or prepayment when due of any principal of any Loan or any
Reimbursement Obligation, (b) any Obligor shall fail to make any deposit of cash
for collateral purposes pursuant to Section 2.6.4 or 12.18.1(e), or (c) any
Guarantor shall default in the payment when due of any payment Obligation under
a Guaranty; or (ii) any Borrower shall default in the payment or prepayment when
due of any interest on any Loan or any fee described in Article III or any other
monetary Obligation, and such default under this clause (ii) shall continue
unremedied for a period of three Business Days after such amount was due.

Section 8.1.2 Breach of Warranty. Any representation or warranty of any Obligor
made or deemed to be made in any Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made or deemed to have been made.

 

111



--------------------------------------------------------------------------------

Section 8.1.3 Non-Performance of Certain Covenants and Obligations. Any Borrower
shall default in the due performance or observance of any of its obligations
under clause (d) of Section 7.1.1 or Section 7.1.7, Section 7.2 or Article X or
(b) any Obligor shall default in the due performance or observance of its
material obligations under any Guaranty or Security Agreement to which it is a
party.

Section 8.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of (a) 15 days in the case of Section 7.1.1 (other than
clause (d) thereof) and (b) 30 days in the case of any other agreement after the
earlier to occur, in each case, of (i) notice thereof given to any Borrower by
either Administrative Agent or any Lender and (ii) the date on which any Obligor
has knowledge of such default.

Section 8.1.5 Default on Other Indebtedness; Lease Purchase Transactions.

(a) A default shall occur in the payment of any amount when due or payable
(subject to any applicable grace period), whether by acceleration or otherwise,
of any principal or stated amount of, or interest or fees on, any Indebtedness
(other than Indebtedness described in Section 8.1.1 or Section 7.2.2(m) or as
otherwise set forth in clause (b) below) of the Borrowers or any of their
Subsidiaries or any other Obligor having a principal or stated amount,
individually or in the aggregate, in excess of $20,000,000 (or the Dollar
Equivalent thereof, if applicable and, in the case of Hedging Obligations,
calculated at the Swap Termination Value thereof), or a default shall occur in
the performance or observance of any obligation or condition with respect to
such Indebtedness if the effect of such default is to accelerate the maturity or
other fixed date of final payment of any such Indebtedness or such default shall
continue unremedied for any applicable period of time sufficient to permit the
holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause or declare such Indebtedness to become due and payable or to
require such Indebtedness to be prepaid, redeemed, purchased or defeased, or
require an offer to purchase or defease such Indebtedness to be made, prior to
its expressed maturity.

(b) The Borrower or any of its Subsidiaries shall, (i) pursuant to the terms of
any Lease Purchase Transaction, become obligated to pay any amount to a Lease
Purchaser (including as consideration for a repurchase of Leases sold to such
Lease Purchaser) pursuant to “obligor defaults” or similar events at any time
during the Loss Determination Period for such Lease Purchase Transaction in
excess of 15% of the Purchased Lease Cap Reference Amount for any Purchased
Lease Transaction or the Three Largest Lease Cap Amount, to the extent
applicable with respect to such Lease Purchase Transaction or (ii) for any
reason (including any circumstances described in clause (i) of this
Section 8.1.5(b)), become obligated to pay amounts to one or more Lease
Purchasers in excess of $20,000,000 individually or in the aggregate in any
consecutive 12-month period, or an event shall occur (including any default in
the payment, performance or observance of any obligation or condition) with
respect to any one or more Lease Purchase Transactions if the effect of such
event is to permit the applicable Lease Purchaser or Lease Purchasers to require
such an amount described in clause (i) or (ii) to become due and payable
(including as consideration for a repurchase of Leases sold to such Lease
Purchaser or Lease Purchasers) during such period.

 

112



--------------------------------------------------------------------------------

Section 8.1.6 Judgments. Any judgment or order: (i) for the payment of money
individually or in the aggregate in excess of $20,000,000 (or the Dollar
Equivalent thereof, if applicable) (exclusive of any amounts fully covered by
insurance (less any applicable deductible) and as to which the insurer has
acknowledged its responsibility to cover such judgment or order), or (ii) for
injunctive relief which could reasonably be expected to result in a Material
Adverse Effect, shall be rendered against any Borrower or any of its
Subsidiaries or any other Obligor and in each case such judgment shall not have
been vacated or discharged or stayed or bonded pending appeal within 30 days
after the entry thereof or enforcement proceedings shall have been commenced by
any creditor upon such judgment or order.

Section 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any U.S. Pension Plan, Canadian Pension Plan or Multiemployer Plan,
as the case may be:

(a) the institution of any steps by any Borrower, any member of the Controlled
Group or any other Person to withdraw from or terminate a U.S. Pension Plan if,
as a result of such withdrawal or termination, any Borrower or any such member
of the Controlled Group could be required to make a contribution to such U.S.
Pension Plan, or could reasonably expect to incur a liability or obligation to
such U.S. Pension Plan, in excess of $20,000,000;

(b) a contribution failure occurs with respect to any U.S. Pension Plan
sufficient to give rise to a Lien under section 303(k) of ERISA; or

(c) the occurrence of any event or events with respect to the Multiemployer
Plans which in the aggregate could result in any Borrower or any member of the
Controlled Group incurring a liability in excess of $20,000,000;

(d) any of the following events shall occur with respect to a U.S. Pension Plan
which in the aggregate could result in any Borrower or any member of the
Controlled Group incurring liability in excess of $20,000,000: (i) the
occurrence of a reportable event, within the meaning of Section 4043 of ERISA,
with respect to any U.S. Pension Plan unless the 30-day notice requirement with
respect to such event has been waived by the PBGC; (ii) the application for a
minimum funding waiver with respect to a U.S. Pension Plan; (iii) the cessation
of operations at a facility of any Borrower or any member of its Controlled
Group which could reasonably be expected to result in liability in excess of
$20,000,000 under Section 4062(e) of ERISA; (iv) a determination that any U.S.
Pension Plan is in “at risk” status (within the meaning of Section 303 of
ERISA); or (v) the occurrence of any event or condition described in
Section 4042(a)(1),(2) or (3) of ERISA that constitutes grounds for the
appointment of a trustee to administer a U.S. Pension Plan or it is reasonably
likely that a trustee will be appointed under Section 4042(a)(4) of ERISA; or

(e) any of the following events shall occur with respect to any Canadian Pension
Plan or Canadian Welfare Plan: (i) the institution of any steps by any Borrower,
a Subsidiary or any other Person to terminate any Canadian Pension Plan if, as a
result of such termination, any Borrower or any of its Subsidiaries is required
to make an

 

113



--------------------------------------------------------------------------------

additional contribution to such Canadian Pension Plan, or could reasonably be
expected to incur a liability or obligation to such Canadian Pension Plan, in an
amount in excess of $20,000,000; (ii) a contribution failure occurs with respect
to any Canadian Pension Plan in an amount in excess of $20,000,000, or the
Canadian Dollar Equivalent thereof; or (iii) the occurrence of any event with
respect to any Canadian Pension Plan that results in or would reasonably be
likely to result in the incurrence by any Borrower or any of its Subsidiaries of
any liability, fine or penalty, or any increase in a liability, including
without limitation a contingent liability, of any Borrower or any of its
Subsidiaries in an amount in excess of $20,000,000, or the Canadian Dollar
Equivalent thereof, with respect to any Canadian Pension Plan or Canadian
Welfare Plan benefit.

Section 8.1.8 Change in Control. Any Change in Control shall occur.

Section 8.1.9 Bankruptcy, Insolvency, etc. The Borrowers, any of their Material
Subsidiaries or any other Obligor shall:

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, its debts as they become due;

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, interim receiver, sequestrator or other custodian for itself or any
substantial part of its property, or make a general assignment for the benefit
of creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for itself or a substantial part of its property;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by any Borrower, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by such Borrower, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 45 days undismissed; provided that each
Borrower, each Subsidiary and each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 45-day period to preserve, protect and defend their rights under the
Loan Documents; or

(e) take any action authorizing, or in furtherance of, any of the foregoing.

Section 8.1.10 Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien.

 

114



--------------------------------------------------------------------------------

Section 8.1.11 Failure of Subordination. Unless otherwise waived or consented to
by the Administrative Agent, the Lenders and the Issuer in writing, the
subordination provisions relating to any Subordinated Debt (the “Subordination
Provisions”) shall fail to be enforceable by the Administrative Agent, the
Lenders and the Issuer in accordance with the terms thereof, or the monetary
Obligations shall fail to constitute “Senior Indebtedness” (or similar term)
referring to the Obligations; or any Borrower or any of its Subsidiaries shall,
directly or indirectly, disavow or contest in any manner (i) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (ii) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the Issuer or (iii) that all payments of principal of or premium and
interest on the Subordinated Debt, or realized from the liquidation of any
property of any Obligor, shall be subject to any of such Subordination
Provisions.

Section 8.2 Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to any Borrower shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations) shall automatically be
and become immediately due and payable, without notice or demand to any Person
and each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings and Canadian BAs.

Section 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to any Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall (or with the consent of the Required Lenders, may)
by notice to the Borrowers declare all or any portion of the outstanding
principal amount of the Loans and other Obligations (including Reimbursement
Obligations) to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate and the Borrowers
shall automatically and immediately be obligated to Cash Collateralize all
Letter of Credit Outstandings and Canadian BAs. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with this
Section and Section 8.2 for the benefit of all the Lenders and the Issuers;
provided that the foregoing shall not prohibit (i) the Issuer or any Swing Line
Lender or the Administrative Agent from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Issuer or Swing Line Lender or
Administrative Agent, as the case may be) hereunder and under the other Loan
Documents, (ii) any Lender from exercising setoff rights in accordance with
Section 4.9 or the other Loan Documents, (iii) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Obligor under any Debtor Relief Law and provided
further that if no Person is acting as Administrative Agent, then the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent.

 

115



--------------------------------------------------------------------------------

ARTICLE IX

RESERVED.

ARTICLE X

GUARANTY PROVISIONS

Section 10.1 Parent Guaranty Provisions. The Parent hereby irrevocably
guarantees the payment of all Obligations as set forth below.

Section 10.2 Parent Guaranty. The Parent hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations. This guaranty constitutes a guaranty of payment
when due and not of collection, and the Parent specifically agrees that it shall
not be necessary or required that any Secured Party exercise any right, assert
any claim or demand or enforce any remedy whatsoever against any Obligor or any
other Person before or as a condition to the obligations of the Parent
hereunder.

Section 10.3 Guaranty Absolute, etc. The Parent’s guaranty herein shall in all
respects be a continuing, absolute, unconditional and irrevocable guaranty of
payment, and shall remain in full force and effect until the Termination Date.
The Parent guarantees that the Obligations will be paid strictly in accordance
with the terms of each Loan Document under which such Obligations arise,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto. The liability of the Parent under this Agreement shall be
absolute, unconditional and irrevocable irrespective of

(a) any lack of validity, legality or enforceability of any Obligations or Loan
Document;

(b) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy against any Obligor or any other Person (including any other
guarantor) under the provisions of any Loan Document or otherwise, or to
exercise any right or remedy against collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document, all or any
part of the Obligations, or any other extension, compromise or renewal of any
Obligation;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason (other than a defense of payment in full in cash), including any
claim of waiver, release, surrender, alteration or compromise;

(e) any defense or setoff, counterclaim (other than a defense of payment in full
in cash), recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations or otherwise;

 

116



--------------------------------------------------------------------------------

(f) any manner of sale or other disposition of any collateral for all or any of
the Obligations or any other assets of any Obligor or any manner of application
of any collateral, or proceeds thereof, to all or any of the Obligations, or

(g) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor of the Obligations, or any surrender or non
perfection of any collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by any
Secured Party securing any of the Obligations;

(h) any change, restructuring or termination of the corporate structure or
existence of any Obligor;

(i) any failure of any Secured Party to disclose to any Obligor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other guarantor now or
hereafter known by such Secured Party;

(j) the failure of any other Person to execute or deliver any Guaranty, or any
supplement thereto, or any other guaranty or agreement or the release or
reduction of liability of any Obligor or surety with respect to the Obligations;
or

(k) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor.

Collectively, the foregoing sub-sections (a) through (k) shall be known as the
“Guaranty Absolute Clauses.”

Section 10.4 Reinstatement, etc. The Parent agrees that its guaranty hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Obligations is rescinded or
must otherwise be restored by any Secured Party, upon the insolvency, bankruptcy
or reorganization of any other Obligor or otherwise, all as though such payment
had not been made.

Section 10.5 Waiver, etc. The Parent hereby unconditionally and irrevocably
waives:

(a) promptness, diligence, notice of acceptance, presentment, demand for payment
or performance, notice of nonpayment or nonperformance, default, acceleration,
protest, notice of protest, or notices of dishonor, all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Obligations and any other notice with respect to any of the Obligations and this
Guaranty and any requirement that any Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto, or exhaust any right or take
any action against any Obligor or any other Person (including any other
guarantor) or entity or any collateral securing the Obligations, as the case may
be;

 

117



--------------------------------------------------------------------------------

(b) any defense (i) it may now have or hereafter acquire in any way relating to
any of the Guaranty Absolute Clauses, (ii) arising by reason of any disability
or other defense of any Borrower or any other guarantor, or the cessation from
any cause whatsoever (including any act or omission of the Lender) of the
liability of the Borrower; or (iii) arising by reason of any claim or defense
based upon an election of remedies by any Secured Party that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of the Parent
or other rights of the Parent to proceed against any of the other Secured
Parties, any other guarantor or any other Person or any collateral;

(c) the benefit or right to (i) any statute of limitations affecting the
Parent’s liability hereunder, or (ii) participate in any security now or
hereafter held by any Secured Party;

(d) to the fullest extent permitted by law, any and all other defenses, benefits
or rights that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties;

(e) all setoffs and counterclaims;

(f) any duty on the part of any Secured Party to disclose to such Subsidiary
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other guarantor now or hereafter known by such Secured Party; and

(g) any right to revoke this Guaranty, and further acknowledges that this
Guaranty is continuing in nature and applies to all Obligations, whether
existing now or in the future.

Section 10.6 Postponement of Subrogation, etc. The Parent agrees that it will
not exercise any rights which it may acquire by way of rights of subrogation
under any Loan Document to which it is a party, nor shall the Parent seek or be
entitled to seek any contribution or reimbursement from any Obligor, in respect
of any payment made hereunder, under any other Loan Document or otherwise, until
following the Termination Date. Any amount paid to the Parent on account of any
such subrogation rights prior to the Termination Date shall be held in trust for
the benefit of the Secured Parties and shall immediately be paid and turned over
to the Collateral Agent for the benefit of the Secured Parties in the exact form
received by the Parent (duly endorsed in favor of the Collateral Agent, if
required), to be credited and applied against the Obligations, whether matured
or unmatured, in accordance with Section 4.7; provided, that (a) if the Parent
makes payment to the Secured Parties of all or any part of the Obligations; and
(b) the Termination Date has occurred; then at the Parent’s request, the
Administrative Agent (on behalf of the Secured Parties) will, at the expense of
the Parent, execute and deliver to the Parent appropriate documents (without
recourse and without representation or warranty) necessary to evidence the
transfer by subrogation to the Parent of an interest in the Obligations
resulting from

 

118



--------------------------------------------------------------------------------

such payment described in clause (a) above. In furtherance of the foregoing, at
all times prior to the Termination Date the Parent shall refrain from taking any
action or commencing any proceeding against any Obligor (or its successors or
assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made under any Loan Document to any
Secured Party.

Section 10.7 Payments Made by the Parent. The Parent agrees that all payments
made by it in its capacity as a Guarantor hereunder will be made to the
Collateral Agent in accordance with Sections 4.6 and 4.7. The Parent agrees to
comply with and be bound by the provisions of Sections 4.6 and 4.7 in respect of
all payments made by it in its capacity as a Guarantor hereunder and the
provisions of which Sections are hereby incorporated into and made a part of
this Article X by this reference as if set forth herein; provided, that
references to the “Borrower” in such Sections shall be deemed to be references
to the Parent in its capacity as a Guarantor. The Parent agrees that all
payments made by it in its capacity as a Guarantor hereunder shall be applied
upon receipt as set forth in clause (b) of Section 4.7.

ARTICLE XI

ADMINISTRATIVE AGENT

Section 11.1 Appointment and Authority. Each of the Lenders and the Issuer
hereby irrevocably appoints Bank of America, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuer, and neither the Borrower nor
any other Obligor shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or either of
them or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

119



--------------------------------------------------------------------------------

Section 11.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 and 8.3) or (ii) in the absence of
its own gross negligence or wilful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 11.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any

 

120



--------------------------------------------------------------------------------

electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 11.5 Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent or the Collateral Agent,
as the case may be, including, without limitation, the Canadian Administrative
Agent and the Canadian Collateral Agent. Each of the Administrative Agent and
the Collateral Agent, as applicable, and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and the Collateral Agent, as applicable, and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and as Collateral Agent, as applicable. Neither the Administrative Agent
nor the Collateral Agent shall be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
or the Collateral Agent, as applicable, acted with gross negligence or willful
misconduct in the selection of such sub-agents.

Section 11.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

121



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.4 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuer, as Canadian
Administrative Agent and as Swing Line Lender. If Bank of America, N.A. resigns
as the Issuer, it shall retain all the rights, powers, privileges and duties of
the Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuer and all Letter of Credit
Outstandings with respect thereto, including the right to require the Lenders to
make Base Rate Loans or Canadian Prime Rate Loans or fund risk participations in
Reimbursement Obligations pursuant to Section 2.6.3. If Bank of America, N.A.
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or Canadian Prime Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.3.2.
Upon the appointment

 

122



--------------------------------------------------------------------------------

by the Borrower of a successor Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuer or Swing Line Lender, as
applicable, (b) the retiring Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America, N.A. to
effectively assume the obligations of Bank of America, N.A. with respect to such
Letters of Credit.

Section 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 11.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndication Agent listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuer hereunder.

Section 11.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligor, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Outstandings and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the Issuer and the Administrative Agent under
Sections 3.3, 12.3 and 12.4) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

123



--------------------------------------------------------------------------------

and any custodian, receiver, interim receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuer,
to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 3.3, 12.3 and 12.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuer any proposal or plan of reorganization, compromise, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Issuer in any such proceeding.

Section 11.10 Collateral and Guaranty Matters. Without limiting the provisions
of Section 11.9, the Lenders and the Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release, or cause the Collateral Agent to release, any Lien on any
property granted to or held by the Administrative Agent or by the Collateral
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuer shall have been made), (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 12.1, if approved, authorized
or ratified in writing by the Required Lenders;

(b) to subordinate, or cause the Collateral Agent to subordinate, any Lien on
any property granted to or held by the Administrative Agent or by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.2.3(e); and

(c) to release any Guarantor from its obligations under the Guaranty and any
Security Agreement executed and delivered by it if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents, or
ceases to be a Material Subsidiary in accordance with Section 7.1.12.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest, or to cause the release or subordination of the
Collateral Agent’s interest, in particular types or items of property, or to
release or cause the release of any Guarantor from its obligations under the
Guaranty or any Security Agreement executed and delivered by it pursuant to this
Section 11.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Obligor in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the collateral.

 

124



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS PROVISIONS

Section 12.1 Waivers, Amendments, etc. The provisions of each Loan Document
(other than Cash Management Agreements, Rate Protection Agreements and the
Letters of Credit and the Administrative Agent Fee Letter, which shall be
modified only in accordance with their respective terms) may from time to time
be amended, modified or waived, if such amendment, modification or waiver is in
writing and consented to by the Borrowers and the Required Lenders and
acknowledged by the Administrative Agent; provided that, no such amendment,
modification or waiver shall:

(a) modify clause (b) of Section 4.7, Section 4.8 (as it relates to sharing of
payments) or this Section, in each case, without the consent of all Lenders;

(b) increase the aggregate amount of any Credit Extensions required to be made
by a Lender pursuant to its Commitments, extend the final Commitment Termination
Date of Credit Extensions made (or participated in) by a Lender or extend the
final Stated Maturity Date for any Lender’s Loan, in each case without the
consent of such Lender;

(c) reduce (by way of forgiveness), the principal amount of or reduce the rate
of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest or fees or any
scheduled payment (but not prepayments) of principal are payable in respect of
such Lender’s Loans, in each case without the consent of such Lender; provided
that, the vote of Required Lenders shall be sufficient to waive the payment, or
reduce the increased portion, of interest accruing under Section 3.2.2; and
provided, further that the Stated Maturity Date in respect of all of the Loans
and Commitments of any Lender in respect of the Term Loans or the Revolving Loan
Commitments may be extended with the consent of such Lender, and such consent
shall be sufficient without the consent of the Required Lenders or any other
Person;

(d) reduce the percentage set forth in the definition of “Required Lenders” or
modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;

(e) increase the Stated Amount of any Letter of Credit unless consented to by
the Issuer of such Letter of Credit (and the consent of such Issuer shall be
sufficient without the consent of the Required Lenders or any other Person);

(f) except as otherwise expressly provided in a Loan Document, release (i) any
Borrower from its Obligations under the Loan Documents or all or substantially
all of the value of the Guaranty or (ii) all or substantially all of the
collateral under the Loan Documents, in each case without the consent of all
Lenders; or

 

125



--------------------------------------------------------------------------------

(g) affect adversely the interests, rights or obligations of the Administrative
Agent (in its capacity as an Administrative Agent), the Swing Line Lender (in
its capacity as the Swing Line Lender) or the Issuer (in its capacity as the
Issuer), unless consented to by such Administrative Agent, such Swing Line
Lender or such Issuer, as the case may be.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (z) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately and adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender. The rights of
Sponsor Permitted Assignees are set forth in and subject to Section 12.10.2(f).

Any term or provision of this Section 12.1 to the contrary notwithstanding, if
the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Borrowers shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document.

Section 12.2 Notices; Time. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to the Borrowers or any other Obligor, the Administrative Agent, the
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 12.2; and

 

126



--------------------------------------------------------------------------------

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuer pursuant to Article II if
such Lender or the Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swingline Lender, the Issuer or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Obligor’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet.

 

127



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, the Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, Issuer and Lenders. The Administrative
Agent, the Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

Section 12.3 Payment of Costs and Expenses. The Borrowers agree to pay on demand
all reasonable expenses of the Agents (including the reasonable fees and
out-of-pocket expenses of Shearman & Sterling LLP, U.S. counsel to the Agents,
Borden Ladner Gervais LLP, Canadian counsel to the Agents, and of up to one
local counsel in each applicable local jurisdiction who may be retained by or on
behalf of the Agents); provided that any fees attributable to (i) the Canadian
Loans shall be the primary liability of the Parent, and (ii) the U.S. Loans
shall be the primary liability of the U.S. Borrower, in connection with:

(a) (i) transportation, reproduction, printing, distribution, meetings and other
reasonable out-of-pocket expenses of the Arrangers associated with the
syndication of the Obligations and (ii) due diligence, appraisal, audit,
insurance and consultant expenses of the Arrangers;

(b) the negotiation, preparation, execution and delivery of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated (including in the case of the Administrative Agent and its Related
Parties only, the administration of this Agreement and the other Loan
Documents);

 

128



--------------------------------------------------------------------------------

(c) the filing or recording of any Loan Document (including the Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made in jurisdictions where Filing
Statements (or other documents evidencing Liens in favor of the Secured Parties)
have been recorded and any and all other documents or instruments of further
assurance required to be filed or recorded by the terms of any Loan Document;
and

(d) the preparation and review of the form of any document or instrument
relevant to any Loan Document.

Each Borrower further agrees to pay, and to save each Secured Party harmless
from all liability for, any stamp or other taxes which may be payable in
connection with the execution or delivery of each Loan Document, the Credit
Extensions or the issuance of the Notes and the Acceptance Notes. Each Borrower
also agrees to reimburse the Administrative Agent (in the case of clauses (x)
and (y) below) and each other Secured Party (in the case of clause (y) below)
upon demand for all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and legal expenses of counsel to the Administrative Agent (and,
in the case of clause (y) below, each other Secured Party)) incurred by the
Administrative Agent (and, in the case of clause (y) below, each other Secured
Party) in connection with (x) the negotiation of any restructuring or “work-out”
with the Borrowers, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.

Section 12.4 Indemnification. In consideration of the execution and delivery of
this Agreement by each Secured Party, the Borrowers hereby indemnify, exonerate
and hold each Agent and Secured Party and each of their respective Related
Parties (collectively, the “Indemnified Parties”) free and harmless from and
against any and all claims, actions, causes of action, suits, litigations,
proceedings, losses, costs, liabilities and damages, and expenses incurred in
connection therewith, other than in connection with Taxes, which are governed
exclusively by Section 4.6 hereof (unless such Taxes represent losses, claims or
damages arising from any non-Tax claim), irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought and including any actual or prospective claim, suit, litigation,
investigation, cause of action or proceeding and whether based in contract, tort
or any other theory, including reasonable attorneys’ fees and disbursements,
whether incurred in connection with actions between or among the parties hereto
or the parties hereto and third parties (collectively, the “Indemnified
Liabilities”), incurred by the Indemnified Parties or any of them as a result
of, or arising out of, or relating to:

(a) any Credit Extension or any use or proposed use of the proceeds of any
Credit Extension (including any refusal by the Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the term of such Letter of Credit);

 

129



--------------------------------------------------------------------------------

(b) the entering into and performance of any Loan Document or any agreement or
instrument contemplated by any Loan Document by any of the Indemnified Parties;

(c) any investigation by a Governmental Authority, litigation or proceeding
related to any environmental cleanup, audit, compliance or other matter relating
to the protection of the environment or the Release by any Obligor or any
Subsidiary thereof of any Hazardous Material;

(d) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or

(e) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of such Indemnified Party’s gross negligence,
willful misconduct or bad faith. The Obligors shall not be required to reimburse
the legal fees and expenses of more than one outside U.S. counsel and one
outside Canadian counsel (in addition to up to one local counsel in each
applicable local jurisdiction) for all Indemnified Parties under this
Section 12.4 unless on advice of outside counsel to such Indemnified Parties,
representation of all such Indemnified Parties would be inappropriate due to the
existence of an actual or potential conflict of interest (in which case the
Obligors shall reimburse the reasonable fees and expenses of one additional
U.S., Canadian and local counsel in each relevant jurisdiction for each group of
Indemnified Parties similarly situated that is subject to such conflict or
potential conflict of interest). Each Obligor and its successors and assigns
hereby waive, release and agree not to make any claim or bring any cost recovery
action against, any Indemnified Party under CERCLA or any state or provincial
equivalent, or any similar law now existing or hereafter enacted in any relevant
jurisdiction. It is expressly understood and agreed that to the extent that any
Indemnified Party is strictly liable under any Environmental Laws, each
Obligor’s obligation to such Indemnified Party under this indemnity shall
likewise be without regard to fault on the part of any Obligor with respect to
the violation or condition which results in liability of an Indemnified Party.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, each Obligor agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnified Party
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any other Loan Document, any Credit
Extension or the use of the proceeds thereof.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuer, the Swing Line Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Issuer, the Swing Line Lender
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid

 

130



--------------------------------------------------------------------------------

amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are several and not joint.

Section 12.5 Survival. The obligations of the Borrowers under Sections 4.3, 4.4,
4.5, 4.6, 4.7, 12.3 and 12.4 and the obligations of the Lenders under
Section 2.6.2, shall in each case survive any assignment from one Lender to
another and the occurrence of the Termination Date. The representations and
warranties made by each Obligor in each Loan Document shall survive the
execution and delivery of such Loan Document.

Section 12.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction. The parties shall endeavor in good faith negotiations to
replace the prohibited or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible.

Section 12.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

Section 12.8 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed and delivered on behalf of each Borrower, the Administrative Agent, the
Collateral Agent and each Lender, shall have been received by the Administrative
Agent.

Section 12.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT (EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). The Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

 

131



--------------------------------------------------------------------------------

Section 12.10 Successors and Assigns.

Section 12.10.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Obligor may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.10.2, (ii) by way of participation
in accordance with the provisions of Section 12.10.4, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 12.10.5 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.10.4 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuer and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

Section 12.10.2 Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 12.10.2, participations in Letter of Credit
Outstandings and in Swing Line Loans) at the time owing to it); provided that
(in each case with respect to any facility provided in this agreement) any such
assignment shall be subject to the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Commitment and/or the Loans at the time owing to
it (in each case with respect to any Commitment) or contemporaneous assignments
to related Approved Funds that equal at least the amount specified in paragraph
(a)(ii) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(ii) in any case not described in subsection (a)(i) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Lender Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Lender Assignment Agreement, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Loan Commitment, or $1,000.000, in the case of any
assignment in respect of the Term Loan Commitment unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

132



--------------------------------------------------------------------------------

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this subsection (b) shall not (i) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (ii) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility and term loan facilities provided for hereunder on
a non-pro rata basis.

(c) Required Consents. No consent shall be required for any assignment except to
the extent required by subsection (a)(ii) of this Section and, in addition:

(i) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed provided that the Borrower shall be deemed to be reasonably withholding
its consent in the event that such proposed assignment is to a Disqualified
Lender) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) days after
having received notice thereof; and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the Commitments
and Loans; provided that Disqualified Lenders shall not be included in the
primary syndication;

(ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(iii) the consent of the Issuer and the Swing Line Lender shall be required for
any assignment in respect of the Revolving Loan Commitment.

(d) Lender Assignment Agreement. The parties to each assignment shall execute
and deliver to the Administrative Agent a Lender Assignment Agreement, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(e) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower, the Sponsor (except as provided in Section 12.10.2(f)), any STM
Investment Affiliate (except as provided in Section 12.10.2(f)) or any of their
respective Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to a
natural Person or (D) to a Disqualified Lender.

 

133



--------------------------------------------------------------------------------

(f) (i) Subject to Section 12.10.2(a), (b), (c), (d) and this
Section 12.10.2(f), any Lender shall have the right at any time to assign all or
a portion of its Term Loans to the Sponsor and its Affiliates and to any STM
Investment Affiliate (other than, in each case, Parent and its Subsidiaries, any
portfolio or operating company and any natural person) (the “Sponsor Permitted
Assignees”) to the extent (and only to the extent) that:

(A) the aggregate principal amount of all Term Loans which may be assigned to
the Sponsor Permitted Assignees shall in no event exceed, as calculated at the
time of the consummation of any aforementioned assignments, 15% of the aggregate
principal amount of the Term Loans outstanding at such time (such percentage,
the “Affiliated Lender Cap”);

(B) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Loan Commitments or Revolving Loans to a Sponsor Permitted Assignee
and any purported assignment of Revolving Loan Commitments or Revolving Loans to
a Sponsor Permitted Assignee shall be null and void;

(C) each Sponsor Permitted Assignee shall represent to the Lender assigning such
Term Loans and the Administrative Agent, and in the case such Sponsor Permitted
Assignee is an assignor, to the prospective Lender assuming such Term Loans, as
of the effective date of any assignment that neither it, nor any Person that
directly or indirectly Controls it, is in possession of any material non public
information regarding Parent, Borrower and its Subsidiaries, or their respective
assets or securities, that has not been disclosed generally to the Lenders which
are not “public side” Lenders prior to such date; and

(D) (i) the assigning Lender and the Sponsor Permitted Assignee purchasing such
Lender’s Term Loans shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit J-1 hereto (a “Sponsor
Permitted Assignee Assignment Agreement”) or such other form as may be provided
to by the Administrative Agent to Borrowers and which other form is reasonably
acceptable to the Administrative Agent and (ii) the Administrative Agent shall
have consented to such assignment (such consent not to be withheld unless the
Agent shall believe that Section 12.10.2 would be violated by such assignment).

(ii) Notwithstanding anything to the contrary in this Agreement, no Sponsor
Permitted Assignee shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Obligors are not invited, or
(B) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Obligor or its representatives.

 

134



--------------------------------------------------------------------------------

(iii) Notwithstanding anything in Section 12.1 or the definitions of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, all affected Lenders or all Lenders (except as provided in the second
proviso to this clause (iii)) have (A) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Obligor therefrom,
(B) otherwise acted on any matter related to any Loan Document, or (C) directed
or required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, a
Sponsor Permitted Assignee shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Sponsor Permitted Assignees;
and in furtherance of the foregoing, the Sponsor Permitted Assignee agrees to
execute and deliver to the Administrative Agent any instrument reasonably
requested by the Administrative Agent to evidence the voting of its interest as
a Lender in accordance with the provisions of this Section 12.10.2(f); provided
that if the Sponsor Permitted Assignee fails to promptly execute such instrument
such failure shall in no way prejudice any of the Administrative Agent’s or any
Lender’s rights under this paragraph; provided, further that a Sponsor Permitted
Assignee shall be entitled to vote on any matter referred to in Section 12.1(b)
or (c) that proposes to treat any Obligations held by such Sponsor Permitted
Assignee in a manner that is less favorable in any material respect to such
Sponsor Permitted Assignee than the proposed treatment of similar Obligations
held by Lenders that are not Affiliates of the Borrower.

(iv) Each assignment to a Sponsor Permitted Assignee pursuant to this
Section 12.10.2(f) shall be subject to the following limitations:

(A) unless otherwise agreed to in writing by the Required Lenders, regardless of
whether consented to by the Administrative Agent or otherwise, no assignment
which would result in Affiliated Lenders holding in excess of such Affiliated
Lender Cap shall be effective with respect to such excess amount of the Loans
(and such excess assignment shall be and be deemed null and void); provided that
each of the parties hereto agrees and acknowledges that the Administrative Agent
shall not be liable for any losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever incurred or suffered by any Person in connection with any
compliance or non-compliance with this clause (iv)(I) or any purported
assignment exceeding such 15% limitation or for any assignment being deemed null
and void hereunder and (B) in the event of an acquisition pursuant to the last
sentence of this subclause (iv) which would result in the Affiliated Lender Cap
being exceeded, the most recent assignment to an Affiliate of the Sponsor
involved in such acquisition shall be unwound and deemed null and void to the
extent that the Affiliated Lender Cap would otherwise be exceeded; and

(B) as a condition to each assignment pursuant to this clause (f), the
Administrative Agent shall have been provided a notice substantially in the form
of Exhibit J-2 in connection with each assignment to a Sponsor Permitted
Assignee or a Person that upon effectiveness of such assignment would constitute
a Sponsor Permitted Assignee, and (without limitation of the provisions of
clause (I) above) shall be under no obligation to record such assignment in the
Assignment Register until three (3) Business Days after receipt of such notice.

 

135



--------------------------------------------------------------------------------

Each Sponsor Permitted Assignee agrees to notify the Administrative Agent
promptly (and in any event within 10 Business Days) if it acquires any Person
who is also a Lender, and each Lender agrees to notify the Administrative Agent
promptly (and in any event within 10 Business Days) if it becomes a Sponsor
Permitted Assignee. Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit J-2.

(v) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Sponsor Permitted Assignee hereby agrees that, if a
proceeding under any Debtor Relief Law shall be commenced by or against a
Borrower or any other Obligor at a time when such Lender is a Sponsor Permitted
Assignee, such Sponsor Permitted Assignee irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Sponsor Permitted Assignee
with respect to the Loans held by such Sponsor Permitted Assignee in any manner
in the Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Sponsor Permitted Assignee to vote, in which case such Sponsor
Permitted Assignee shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Sponsor Permitted Assignee
shall be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Sponsor Permitted Assignee in a
manner that is less favorable in any material respect to such Sponsor Permitted
Assignee than the proposed treatment of similar Obligations held by Lenders that
are not Affiliates of the Borrower.

(g) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuer or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

136



--------------------------------------------------------------------------------

(h) Tax Forms. The assignee shall (i) provide the Borrowers with administrative
detail information, (ii) to the extent the applicable tax forms are required
under Section 4.6(f) hereof, provide the Borrowers and the Administrative Agent
with the applicable tax forms and (iii) otherwise comply with Section 4.6
hereof.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.10.3, from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 4.3, 4.4, 4.5, 4.6 and 12.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver one or more Notes to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.10.4.

(i) Assignment Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Lender Assignment Agreement delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and Letter of Credit Outstandings owing to, each Lender
pursuant to the terms hereof from time to time (the “Assignment Register”). The
entries in the Assignment Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Assignment Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Assignment
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

Section 12.10.3 Participations.

(a) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Letter of Credit Outstandings and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of

 

137



--------------------------------------------------------------------------------

such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.4 without regard to the existence of any participation.

(b) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 12.1(a)
through (g) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.3, 4.4, 4.5 and 4.6
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.10.2 provided that such Participant (A) agrees
to be subject to the provisions of Section 4.6 as if it were an assignee under
Section 12.10.2 and (B) shall not be entitled to receive any greater payment
under Sections 4.3, 4.4, 4.5 or 4.6 with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation and such Change in Law would have had a similar
impact on the Lender from whom the Participant acquired such participation. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 4.6 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 4.9 as though it were a Lender; provided that such Participant agrees to
be subject to Section 4.8 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other Obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, provided, further, that any Participant claiming the benefits of
Section 4.6 shall be required to provide the documentation required under
Section 4.6. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. Any Lender
that sells a participating interest in any Loan, Commitment or other interest to
a Participant under this Section shall indemnify and hold harmless the Borrowers
and the Administrative Agent from and against any Taxes, penalties, interest or
other costs or losses (including reasonable attorneys’ fees and expenses)
incurred or payable by the Borrowers or the Administrative Agent as a result of
the failure of the Borrowers or the Administrative Agent to comply with its
obligations to deduct or withhold any Taxes from

 

138



--------------------------------------------------------------------------------

any payments made pursuant to this Agreement to such Lender or the
Administrative Agent, as the case may be, which Taxes would not have been
incurred or payable if such Participant had complied with Section 4.6 as if it
were a Lender, including delivering documentation to the Borrowers and the
Administrative Agent under Section 4.6(f) on or prior to the date on which it
became a Participant; provided that the foregoing shall not apply if the
Borrowers fail to approve an assignment for a reason other than (x) the proposed
assignee is a Disqualified Lender or (y) the proposed assignee did not provide
the requisite tax forms, and such proposed assignment is settled as a
participation.

Section 12.10.4 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under any of its Notes) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or to the Bank of Canada; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

Section 12.10.5 Resignation as Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 12.10.2 above, Bank of America may, (i) upon 30 days’
notice to the Borrowers and the Lenders, resign as Issuer and/or (ii) upon 30
days’ notice to the Borrowers, resign as Swing Line Lender. In the event of any
such resignation as Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as Issuer, it
shall retain all the rights, powers, privileges and duties of the Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuer and all Letter of Credit Outstandings with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or Canadian Prime Rate Loans or fund risk participations in Reimbursement
Obligations pursuant to Section 2.6.3). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or Canadian Prime Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.3.2. Upon the appointment
of a successor Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuer or Swing Line Lender, as the case may be, and (b) the
successor Issuer shall issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

In the event that S&P or Moody’s, shall, after the date that any Person becomes
a Revolving Loan Lender, downgrade the long-term certificate of deposit ratings
of such Lender, and the resulting ratings shall be below BBB- or Baa3,
respectively, or the equivalent, then the Borrowers, the Swing Line Lender and
each Issuer shall each have the right, but not the obligation, upon notice to
such Revolving Loan Lender and the Administrative Agent, to replace

 

139



--------------------------------------------------------------------------------

such Revolving Loan Lender with an Eligible Assignee or a financial institution
(a “Replacement Lender”) acceptable to the Borrowers, the Administrative Agent,
the Issuer and the Swing Line Lender (such consents not to be unreasonably
withheld or delayed; provided that, no such consent shall be required if the
Replacement Lender is an existing Revolving Loan Lender), and upon any such
downgrading of any Revolving Loan Lender’s long-term certificate of deposit
rating, such Revolving Loan Lender hereby agrees to transfer and assign (in
accordance with this Section) all of its Commitments and other rights and
obligations under the Loan Documents (including Reimbursement Obligations) to
such Replacement Lender; provided that (i) such assignment shall be without
recourse, representation or warranty (other than that such Lender owns the
Commitments, Loans and Notes being assigned, free and clear of any Liens) and
(ii) the purchase price paid by the Replacement Lender shall be in the amount of
such Revolving Loan Lender’s Loans and its Percentage of outstanding
Reimbursement Obligations, together with all accrued and unpaid interest and
fees in respect thereof, plus all other amounts (other than the amounts (if any)
demanded and unreimbursed under Sections 4.2 through (and including) 4.6, which
shall be paid by the Borrowers), owing to such Revolving Loan Lender hereunder.
Upon any such termination or assignment, such Revolving Loan Lender shall cease
to be a party hereto but shall continue to be entitled to the benefits of, and
subject to the obligations of, any provisions of the Loan Documents which by
their terms survive the termination of this Agreement.

Section 12.11 Other Transactions. Nothing contained herein shall preclude the
Administrative Agent, the Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with
either or both of the Borrowers or any of their respective Affiliates in which
such Borrower or such Affiliate is not restricted hereby from engaging with any
other Person.

Section 12.12 Forum Selection and Consent to Jurisdiction. EACH BORROWER AND
EACH OTHER OBLIGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUER, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE
COURT THEREFROM. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. EACH BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 12.2. EACH BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION

 

140



--------------------------------------------------------------------------------

BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT EITHER
OR BOTH OF THE BORROWERS HAS OR HAVE OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH BORROWER HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. NOTHING IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY ISSUER MAY HAVE TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY OBLIGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

Section 12.13 Service of Process, Appointment of Process Agent. EACH BORROWER
THAT IS NOT ORGANIZED IN THE UNITED STATES (OR A STATE THEREOF) HEREBY
IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY (THE “PROCESS AGENT”), WITH AN
OFFICE ON THE DATE HEREOF AT 80 STATE STREET, ALBANY, NEW YORK 12207, UNITED
STATES, AS ITS AGENT TO RECEIVE, ON ITS BEHALF AND ON BEHALF OF ITS PROPERTY,
SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY
BE SERVED IN ANY ACTION OR PROCEEDING DESCRIBED IN SECTION 12.12. SUCH SERVICE
MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO SUCH OBLIGOR IN
CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND SUCH OBLIGOR
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH
SERVICE ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, EACH BORROWER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE
ADDRESS FOR NOTICES SPECIFIED IN SECTION 12.2.

Section 12.14 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER, THE
ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER, THE ISSUER OR SUCH BORROWER IN CONNECTION THEREWITH. EACH
BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUER ENTERING
INTO THE LOAN DOCUMENTS. EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER

 

141



--------------------------------------------------------------------------------

PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 12.15 No Immunity. To the extent that any Obligor may be or become
entitled, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, to claim
for itself or its property any immunity from suit, court jurisdiction,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution of a judgment or from any other legal process or remedy relating to
its obligations under this Agreement or any other Loan Document, and to the
extent that in any such jurisdiction there may be attributed such an immunity
(whether or not claimed), each of the Obligors hereby irrevocably agrees not to
claim and hereby irrevocably waives such immunity to the fullest extent
permitted by the laws of such jurisdiction and agrees that the foregoing waiver
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States of America and is intended to be irrevocable
for purposes of such Act.

Section 12.16 Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder, under any Note or
under any other Loan Document in another currency (the “Payment Currency”) into
U.S. Dollars or into Canadian Dollars, as the case may be (the “Judgment
Currency”), the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the applicable Secured Party could
purchase such other currency with U.S. Dollars in New York City or Canadian
Dollars in Toronto, at the close of business on the Business Day immediately
preceding the day (the “Judgment Conversion Date”) on which final judgment is
given, together with any premiums and costs of exchange payable in connection
with such purchase. If there is a change in the applicable rate of exchange
between the Judgment Conversion Date and the date of actual payment of the
amount due, the Borrowers shall pay to the applicable Secured Party such
additional amount as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange on the date of
payment, will produce the amount of the Payment Currency which could have been
purchased with the amount of Judgment Currency stipulated in the judgment or
judicial order at the rate of exchange on the Judgment Conversion Date.

Section 12.17 PATRIOT Act Notification. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

142



--------------------------------------------------------------------------------

Section 12.18 Defaulting Lenders

Section 12.18.1 Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.1.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.10.2(g) shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.11; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.11; sixth, to the payment of any amounts owing to the Lenders, the
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuer or the Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Outstandings owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Outstandings owed to,

 

143



--------------------------------------------------------------------------------

such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Outstandings and Swing Line Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 12.18.1(d). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 12.18.1(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any fee payable under
Section 3.3 for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.11.

(iii) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Outstandings or Swing Line Loans that has been
reallocated to such non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuer and the Swing Line Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(d) Reallocation of Percentages to Reduce Fronting Exposure. All or any part of
such Defaulting Lender’s participation in Letter of Credit Outstandings and
Swing Line Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

144



--------------------------------------------------------------------------------

(e) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 12.18.1(d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.11.

Section 12.18.2 Defaulting Lender Cure. If the Borrower, the Administrative
Agent, the Swing Line Lender and the Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Percentages (without giving effect to Section 12.18.1(d)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

Section 12.19 Confidentiality. Each of the Administrative Agent, the Lenders the
Issuers and the Collateral Agent agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially similar as those of this
Section, to (x) any Assignee Lender of or Participant in, or any prospective
Assignee Lender of or Participant in, any of its rights or obligations under
this Agreement or (y) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to any of the Borrowers and their
obligations, (vii) with the consent of the Parent or (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Secured Party or any of their
respective Affiliates on a nonconfidential basis from a source other than any of
the Borrowers. For purposes of this Section, “Information” means all information
received from or on behalf of any Borrower or its Subsidiaries relating to any
Borrower or Subsidiary of a Borrower or any of their respective businesses,
other than any such information that was available to any Secured Party on a
nonconfidential basis prior to disclosure by any Borrower or any of its
Subsidiaries,

 

145



--------------------------------------------------------------------------------

provided that, in the case of any such information received from any Borrower or
any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. Any
term or provision hereof to the contrary notwithstanding, the Borrowers hereby
acknowledge and agree that the Administrative Agent shall be permitted to
disclose to all Lenders, Participants and prospective Lenders and Participants
(by electronic means or otherwise) (x) all financial information provided
pursuant to clauses (a) and (b) of Section 7.1.1 and (y) unless otherwise
notified in writing by the Borrowers, all other financial information provided
to the Administrative Agent pursuant to Section 7.1.1 or otherwise, in each case
as if such information had been filed by the Borrowers with the SEC on Form 10K
or another periodic report (whether or not any Borrower is an issuer of
securities pursuant to Section 12 of the Securities Act of 1933, as amended, at
such time).

Section 12.20 Intercreditor Agreement.

Each Lender grants the Administrative Agent the power to enter into the
Intercreditor Agreement and to bind such Lender to the provisions thereof.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control
except as expressly set forth in the Intercreditor Agreement.

 

146



--------------------------------------------------------------------------------

SCHEDULE II

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

MITEL NETWORKS CORPORATION By:  

 

  Name:   Title: Address for Notices: 350 Legget Drive, Kanata, Ontario, K2K 2W7
Attention: Treasurer Telephone: (613) 592-2122 ext 4451 Fax: (613) 592-7838 Copy
to: Attention: Legal Department Fax: (613) 592-7802



--------------------------------------------------------------------------------

MITEL US HOLDINGS, INC. By:  

 

  Name:   Title: Address for Notices: 350 Legget Drive, Kanata, Ontario, K2K 2W7
Attention: Treasurer Telephone: (613) 592-2122 ext 4451 Fax: (613) 592-7838 Copy
to: Attention: Legal Department Fax: (613) 592-7802

 

2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, as Collateral Agent and as
Lender, By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., (acting through its Canada Branch), as Canadian
Administrative Agent By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

[                    ], as Lender, By:  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF

CANADIAN REVOLVING NOTE

 

C$                        , 20        

FOR VALUE RECEIVED, Mitel Networks Corporation, a company organized under the
laws of Canada (the “Canadian Borrower”), promises to pay to the order of [NAME
OF LENDER] (the “Canadian Lender”) on the Stated Maturity Date for Canadian
Revolving Loans the principal amount of             DOLLARS ($            ) or,
if less than such principal amount, the aggregate unpaid principal amount of all
Canadian Revolving Loans (other than any Canadian Swing Line Loans) made in
Canadian or U.S. Dollars by the Canadian Lender pursuant to the First Lien
Credit Agreement, dated as of February [        ], 2013 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Canadian Borrower, Mitel US Holdings, Inc., a
Delaware corporation (the “U.S. Borrower”), the various financial institutions
and other Persons (as defined therein) from time to time parties thereto, as the
Lenders and Bank of America, N.A. (“Bank of America”), as the Administrative
Agent and the Collateral Agent. Terms used in this Canadian Revolving Note,
unless otherwise defined herein, have the meanings provided in the Credit
Agreement.

The Canadian Borrower also promises to pay interest on the unpaid principal
amount hereof from time to time outstanding from the date hereof until the
Stated Maturity Date (whether by acceleration or otherwise) and, after the
Stated Maturity Date, until paid, at the rates per annum and on the dates
specified in the Credit Agreement.

Payments of both principal and interest are to be made in the Currency in which
the relevant Canadian Revolving Loan was made, in same day or immediately
available funds to the account designated by the Administrative Agent pursuant
to the Credit Agreement.

This Canadian Revolving Note is one of the Canadian Revolving Notes referred to
in, and evidences Indebtedness incurred under, the Credit Agreement, to which
reference is made for a description of the security for this Canadian Revolving
Note and for a statement of the terms and conditions on which the Canadian
Borrower is permitted and required to make prepayments and repayments of
principal of the Indebtedness evidenced by this Canadian Revolving Note and on
which such Indebtedness may be declared to be immediately due and payable.

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

THIS CANADIAN REVOLVING NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

MITEL NETWORKS CORPORATION By:  

 

  Name:   Title:

 

Exhibit A-1-2



--------------------------------------------------------------------------------

LOANS AND PRINCIPAL PAYMENTS

 

Date

  

Amount of
Loans Made (Currency
(U.S.$ or C$))

   Interest
Period    Amount of Principal Repaid    Unpaid Principal Balance        
Notation
Made By   

Alternate
Base
Rate

   LIBO
Rate    Canadian
Prime
Rate    Canadian
BA Rate       Alternate
Base
Rate    LIBO
Rate    Canadian
Prime
Rate    Canadian
BA Rate    Alternate
Base
Rate    LIBO
Rate    Canadian
Prime
Rate    Canadian
BA Rate    Total   

 

Exhibit A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF

U.S. REVOLVING NOTE

 

$                        , 20        

FOR VALUE RECEIVED, Mitel US Holdings, Inc., a Delaware corporation (the
“U.S. Revolving Loan Borrower”), promises to pay, without setoff or
counterclaim, to the order of [NAME OF LENDER] (the “U.S. Revolving Loan
Lender”) on the Stated Maturity Date for U.S. Revolving Loans, the principal sum
of             U.S. DOLLARS ($            ) or, if less, the aggregate unpaid
principal amount of all U.S. Revolving Loans (other than any U.S. Swing Line
Loans) made by the U.S. Revolving Loan Lender pursuant to the First Lien Credit
Agreement, dated as of February [        ], 2013 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among Mitel Networks Corporation, a company organized under the
laws of Canada (the “Canadian Borrower”), the U.S. Revolving Loan Borrower, the
various financial institutions and other Persons (as defined therein) from time
to time parties thereto, as the Lenders and Bank of America, N.A. (“Bank of
America”), as the Administrative Agent and the Collateral. Terms used in this
U.S. Revolving Note, unless otherwise defined herein, have the meanings provided
in the Credit Agreement.

The U.S. Revolving Loan Borrower also promises to pay interest on the unpaid
principal amount hereof from time to time outstanding from the date hereof until
the Stated Maturity Date (whether by acceleration or otherwise) and, after the
Stated Maturity Date, until paid, at the rates per annum and on the dates
specified in the Credit Agreement.

Payments of both principal and interest are to be made in U.S. Dollars in same
day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

This U.S. Revolving Note is one of the U.S. Revolving Notes referred to in, and
evidences Indebtedness incurred under, the Credit Agreement, to which reference
is made for a description of the security for this U.S. Revolving Note and for a
statement of the terms and conditions on which the U.S. Revolving Loan Borrower
is permitted and required to make prepayments and repayments of principal of the
Indebtedness evidenced by this U.S. Revolving Note and on which such
Indebtedness may be declared to be immediately due and payable.

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

THIS U.S. REVOLVING NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK. (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

MITEL US HOLDINGS, INC. By:  

 

  Name:   Title:

 

Exhibit A-2-2



--------------------------------------------------------------------------------

LOANS AND PRINCIPAL PAYMENTS

 

Date

  

Amount of Loan Made

   Interest
Period    Amount of Principal
Repaid    Unpaid Principal Balance         Notation Made
By   

Alternate
Base Rate

   LIBO Rate       Alternate
Base Rate    LIBO Rate    Alternate
Base Rate    LIBO Rate    Total   

 

Exhibit A-2-3



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF

TERM NOTE

 

$                    , 20            

FOR VALUE RECEIVED, Mitel US Holdings, Inc., a Delaware corporation (the “Term
Loan Borrower”), promises to pay to the order of [NAME OF LENDER] (the “Term
Loan Lender”) on the Stated Maturity Date the principal sum of
            U.S. DOLLARS ($            ) or, if less, the aggregate unpaid
principal amount of all Term Loans shown on the schedule attached hereto (and
any continuation thereof) made (or continued) by the Term Loan Lender pursuant
to the First Lien Credit Agreement, dated as of February [        ], 2013 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Mitel Networks Corporation, a company
organized under the laws of Canada (the “Canadian Borrower”), the Term Loan
Borrower, the various financial institutions and other Persons (as defined
therein) from time to time parties thereto, as the Lenders and Bank of America,
N.A. (“Bank of America”). Terms used in this Term Note, unless otherwise defined
herein, have the meanings provided in the Credit Agreement.

The Term Loan Borrower also promises to pay interest on the unpaid principal
amount hereof from time to time outstanding from the date hereof until the
Stated Maturity Date (whether by acceleration or otherwise) and, after the
Stated Maturity Date, until paid, at the rates per annum and on the dates
specified in, and in accordance with, the terms of the Credit Agreement.

Payments of both principal and interest are to be made in U.S. Dollars in same
day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

This Term Note is one of the Term Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Term Note and for a statement of the
terms and conditions on which the Term Loan Borrower is permitted and required
to make prepayments and repayments of principal of the Indebtedness evidenced by
this Term Note and on which such Indebtedness may be declared to be immediately
due and payable.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

Exhibit A-3-1



--------------------------------------------------------------------------------

THIS TERM NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

MITEL US HOLDINGS, INC. By:  

 

  Name:   Title:

 

Exhibit A-3-2



--------------------------------------------------------------------------------

TERM             LOANS AND PRINCIPAL PAYMENTS

 

Date

  

Amount of Loan Made

   Interest
Period    Amount of Principal Repaid    Unpaid Principal Balance        
Notation Made
By   

Alternate
Base Rate

   LIBO Rate       Alternate
Base Rate    LIBO Rate    Alternate
Base Rate    LIBO Rate    Total   

 

Exhibit A-3-3



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF

SWING LINE NOTE

 

C$                        , 20        

FOR VALUE RECEIVED, the undersigned, [MITEL NETWORKS CORPORATION, a company
organized under the laws of Canada (the “Canadian Borrower”)] / [MITEL US
HOLDINGS, INC., a Delaware corporation (the “U.S. Borrower”)], promises to pay
to the order of [BANK OF AMERICA N.A., CANADA BRANCH (“Bank of America
Canada”)1] / [BANK OF AMERICA, N.A.] (“Bank of America”)2] (the “Swing Line
Lender”) on the Stated Maturity Date for Swing Line Loans the principal amount
of             DOLLARS ($            ) or, if less than such principal amount,
the aggregate unpaid principal amount of all Swing Line Loans made in Canadian
or U.S. Dollars by the Swing Line Lender pursuant to the First Lien Credit
Agreement, dated as of February [        ], 2013 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among Mitel Networks Corporation, a company organized under the
laws of Canada (the “Canadian Borrower”), Mitel US Holdings, Inc., a Delaware
corporation (the “U.S. Borrower”), the various financial institutions and other
Persons (as defined therein) from time to time parties thereto, as the Lender
and Bank of America, N.A. (“Bank of America”), as the Administrative Agent and
the Collateral Agent. Terms used in this Swing Line Note, unless otherwise
defined herein, have the meanings provided in the Credit Agreement.

The [Canadian] / [U.S.] Borrower also promises to pay interest on the unpaid
principal amount hereof from time to time outstanding from the date hereof until
the Stated Maturity Date (whether by acceleration or otherwise) and, after the
Stated Maturity Date, until paid, at the rates per annum and on the dates
specified in the Credit Agreement.

Payments of both principal and interest are to be made in the Currency in which
the relevant Swing Line Loan was made, in same day or immediately available
funds to the account designated by the Administrative Agent pursuant to the
Credit Agreement.

This Swing Line Note is one of the Swing Line Notes referred to in, and
evidences Indebtedness incurred under, the Credit Agreement, to which reference
is made for a description of the security for this Swing Line Note and for a
statement of the terms and conditions on which the [Canadian] / [U.S.] Borrower
is permitted and required to make prepayments and repayments of principal of the
Indebtedness evidenced by this Swing Line Note and on which such Indebtedness
may be declared to be immediately due and payable.

 

 

1  Use if Canadian Borrower.

2  Use if U.S. Borrower.

 

Exhibit A-4-1



--------------------------------------------------------------------------------

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

Exhibit A-4-2



--------------------------------------------------------------------------------

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[MITEL NETWORKS CORPORATION By:  

 

  Name:   Title:] [MITEL US HOLDINGS, INC. By:  

 

  Name:   Title:]

 

Exhibit A-4-3



--------------------------------------------------------------------------------

SWING LINE LOANS AND PRINCIPAL PAYMENTS

 

Date

  

Amount of
Swing Line
Loan Made [C$]
[$]

  

Canadian Prime
Rate

  

Alternate Base
Rate

  

Amount of
Principal Repaid

  

Unpaid Principal
Balance

  

Total

  

Notation

Made By

 

Exhibit A-4-4



--------------------------------------------------------------------------------

EXHIBIT A-5

RESERVED

 

Exhibit A-5-1



--------------------------------------------------------------------------------

EXHIBIT A-6

FORM OF

ACCEPTANCE NOTE

 

C$                        , 20            

FOR VALUE RECEIVED, Mitel Networks Corporation, a company organized under the
laws of Canada (the “Canadian Borrower”) hereby promises to pay to the order of
            and its registered assigns (the “Canadian Lender”) the principal sum
of             CANADIAN DOLLARS (C$            ). The undiscounted principal
amount hereof shall be repaid on             ,             . The Canadian
Borrower further agrees that interest shall be paid herein by the Canadian
Lender discounting the face amount of this Acceptance Note in the manner
described in Section 2.8.3 of that certain First Lien Credit Agreement, dated as
of February [        ], 2013 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Canadian Borrower, Mitel US Holdings, Inc., a Delaware corporation (the “U.S.
Borrower”), the various financial institutions and other Persons (as defined
therein) from time to time parties thereto, as the Lenders and Bank of America,
N.A. (“Bank of America”), as the Administrative Agent and the Collateral Agent.
Terms used in this Acceptance Note, unless otherwise defined herein, have the
meanings provided in the Credit Agreement.

Payments of both principal and interest are to be made in Canadian Dollars in
same day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

This Acceptance Note is one of the Acceptance Notes referred to in, and
evidences Indebtedness incurred under, the Credit Agreement, to which reference
is made for a description of the security for this Acceptance Note and for a
statement of the terms and conditions on which the Canadian Revolving Loan
Borrowers are permitted and required to make prepayments and repayments of
principal of the Indebtedness evidenced by this Acceptance Note and on which
such Indebtedness may be declared to be immediately due and payable.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

Exhibit A-6-1



--------------------------------------------------------------------------------

THIS ACCEPTANCE NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK. (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

MITEL NETWORKS CORPORATION By:  

 

  Name:   Title:

 

Exhibit A-6-2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF

CANADIAN REVOLVING LOAN

BORROWING REQUEST

[             ,             ]

Bank of America, N.A.,

as the Administrative Agent

Mail Code: TX1-492-14-06

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

Attn: Pat Tomek

Phone: 1.214.209.4116

Fax: 1.214.290.9455

Email: patricia.a.tomek@baml.com

MITEL NETWORKS CORPORATION

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3 of the First
Lien Credit Agreement, dated as of February [        ], 2013 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Mitel Networks Corporation, a company organized under
the laws of Canada (the “Canadian Borrower”), Mitel US Holdings, Inc., a
Delaware corporation (the “U.S. Borrower”), the various financial institutions
and other Persons (as defined therein) from time to time parties thereto, as the
Lenders and Bank of America, N.A. (“Bank of America”), as the Administrative
Agent and the Collateral Agent. Terms used in this Borrowing Request, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.

[The undersigned Canadian Borrower hereby requests that a Canadian Revolving
Loan be made in the aggregate principal amount of [C][$]            on
            ,             as a [LIBO Rate Loan3 having an Interest Period of
[1][2][3][6] months] [Canadian BA4 having an Interest Period of
[30][60][90][180] days] [Alternate Base Rate Loan5] [Canadian Prime Rate
Loan6.]]

 

3  For Canadian Revolving Loans denominated in U.S. Dollars.

4  For Canadian Revolving Loans denominated in Canadian Dollars.



 

Exhibit B-1-1



--------------------------------------------------------------------------------

The undersigned Canadian Borrower hereby acknowledges that, pursuant to
Section 5.2.2 of the Credit Agreement, each of the delivery of this Borrowing
Request and the acceptance by the undersigned Canadian Borrower of the proceeds
of the Loans requested hereby constitutes a representation and warranty by the
undersigned Canadian Borrower that, on the date of the making of such Loans
(both immediately before and after giving effect thereto and to the application
of the proceeds therefrom) all statements set forth in Section 5.2.1 of the
Credit Agreement are true and correct.

The undersigned Canadian Borrower agrees that if prior to the time of the
Borrowing requested hereby any matter certified to herein by it will not be true
and correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent. Unless the Administrative Agent
shall receive prior written notice to the contrary from the undersigned Canadian
Borrower, each matter certified to herein shall be deemed certified as true and
correct in all material respects on the date of such Borrowing as if then made.

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

    

Person to be Paid

        

Amount to be Transferred

  

Name

  

Account No.

  

Name, Address, etc. of Transferee Lender

        

 

        

 

[C] [$]               

 

      Attention:  

 

        

 

        

 

[C] [$]               

 

      Attention:  

 

        

 

        

 

[C] [$]               

 

      Attention:  

 

        

 

        

 

Balance of such proceeds    The Canadian Borrower   

 

   Attention:  

 

 

 

5  For Canadian Revolving Loans denominated in U.S. Dollars.

6  For Canadian Revolving Loans denominated in Canadian Dollars.

 

Exhibit B-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Canadian Borrower has caused this Borrowing
Request to be executed and delivered, and the certification and warranties
contained herein to be made, by its duly Authorized Officer on the date first
written above.

 

MITEL NETWORKS CORPORATION By:  

 

  Name:   Title:

 

Exhibit B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF

TERM LOAN/U.S. REVOLVING LOAN BORROWING REQUEST

Bank of America, N.A.

  as Administrative Agent

Mail Code: TX1-492-14-06

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

Attn: Pat Tomek

Phone: 1.214.209.4116

Fax: 1.214.290.9455

Email: patricia.a.tomek@baml.com

MITEL US HOLDINGS, INC.

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3 of the First
Lien Credit Agreement, dated as of February [        ], 2013 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Mitel Networks Corporation, a company organized under
the laws of Canada (the “Canadian Borrower”), Mitel US Holdings, Inc., a
Delaware corporation (the “U.S. Borrower”), the various financial institutions
and other Persons (as defined therein) from time to time parties thereto, as the
Lenders and Bank of America, N.A. (“Bank of America”). Terms used in this
Borrowing Request, unless otherwise defined herein, have the meanings provided
in the Credit Agreement.

[U.S. Borrower hereby requests that a Term Loan be made in the aggregate
principal amount of $            on             ,             as an [Alternate
Base Rate Loan] [LIBO Rate Loan having an Interest Period of
            months]].

[The undersigned U.S. Borrower hereby request that a U.S. Revolving Loan be made
in the aggregate principal amount of $            on             ,
            as an [Alternate Base Rate Loan] [LIBO Rate Loan having an Interest
Period of             months]].

[The undersigned U.S. Borrower hereby request that a U.S. Swing Line Loan be
made in the aggregate principal amount of $            on             ,
            as an [Alternate Base Rate Loan] [LIBO Rate Loan having an Interest
Period of             months]].

The undersigned U.S. Borrower hereby acknowledges that, pursuant to
Section 5.2.2 of the Credit Agreement, each of the delivery of this Borrowing
Request and the acceptance by the undersigned U.S. Borrower of the proceeds of
the Loans requested hereby constitutes a representation and warranty by the
undersigned U.S. Borrower that, on the date of the making of such Loans, and
both before and after giving effect thereto and to the application of the
proceeds therefrom, all statements set forth in Section 5.2.1 of the Credit
Agreement are true and correct.

 

Exhibit B-2-1



--------------------------------------------------------------------------------

The undersigned U.S. Borrower agrees that if prior to the time of the Borrowing
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent. Except to the extent, if any,
that prior to the time of the Borrowing requested hereby the Administrative
Agent shall receive written notice to the contrary from the undersigned
U.S. Borrower, each matter certified to herein shall be deemed to be certified
as true and correct in all material respects at the date of such Borrowing as if
then made.

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

    

Person to be Paid

         

Amount to be Transferred

  

Name

       

Account

No.

       

Name, Address, etc. of
Transferee Lender

                        

 

                        

 

$

  

 

              Attention:                                                        
    

$

  

 

              Attention:                                                        
    

$

  

 

              Attention:                                                        
    

Balance of such proceeds

   [U.S. Borrower]               Attention:                           

 

 

Exhibit B-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned U.S. Borrower has caused this Borrowing
Request to be executed and delivered, and the certifications and warranties
contained herein to be made, by its duly Authorized Officer this             day
of             ,             .

 

MITEL US HOLDINGS, INC. By:  

 

  Name:   Title:

 

Exhibit B-2-3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

CANADIAN REVOLVING LOAN

CONTINUATION/CONVERSION NOTICE

[            ,             ]

Bank of America, N.A. ,

  as Administrative Agent

Mail Code: TX1-492-14-06

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

Attn: Pat Tomek

Phone: 1.214.209.4116

Fax: 1.214.290.9455

Email: patricia.a.tomek@baml.com

MITEL NETWORKS CORPORATION

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the First Lien Credit Agreement, dated as of February [        ], 2013 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Mitel Networks Corporation, a company
organized under the laws of Canada (the “Canadian Borrower”), Mitel US Holdings,
Inc., a Delaware corporation (the “U.S. Borrower”), the various financial
institutions and other Persons (as defined therein) from time to time parties
thereto, as the Lenders and Bank of America, N.A. (“Bank of America”), as the
Administrative Agent and the Collateral Agent. Terms used herein, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.

The Canadian Borrower hereby requests that on             ,             (the
“Continuation/Conversion Date”),

(1) [C] [$]            of the presently outstanding principal amount of the
Canadian Revolving Loans originally made on             ,             ,

(2) all presently being maintained as [Alternate Base Rate Loans][Canadian Prime
Rate Loans] [LIBO Rate Loans having an Interest Period ending on the
Continuation/Conversion Date][Canadian BAs having an Interest period ending on
the Continuation/Conversion Date],

(3) be [converted into] [continued as],

 

Exhibit C-1-1



--------------------------------------------------------------------------------

(4) [LIBO Rate Loans7 having an Interest Period of [1][2][3][6] months]
[Canadian BA having an Interest Period of [30][60][90][180] days]8 [Alternate
Base Rate Loans9][Canadian Prime Rate Loans10].11

The Canadian Borrower hereby:

(a) certifies and warrants that no Default has occurred and is continuing; and

(b) agrees that if prior to the time of the [continuation] [conversion]
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent.

Except to the extent, if any, that prior to the time of the [continuation]
[conversion] requested hereby the Administrative Agent shall receive written
notice to the contrary from the Canadian Borrower, each matter certified to
herein shall be deemed once again to be certified as true and correct in all
material respects at the date of such [continuation] [conversion] as if then
made.

 

7  For Canadian Revolving Loans denominated in U.S. Dollars.

8  For Canadian Revolving Loans denominated in Canadian Dollars.

9  For Canadian Revolving Loans denominated in U.S. Dollars.

10  For Canadian Revolving Loans denominated in Canadian Dollars.

11  May select Interest Period of 12 months or fewer if consented to by all
Lenders.

 

Exhibit C-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Canadian Borrower has caused this
Continuation/Conversion Notice to be executed and delivered, and the
certifications and warranties contained herein to be made, by its duly
Authorized Officer this             day of             ,             .

 

MITEL NETWORKS CORPORATION By:       Name:   Title:

 

 

Exhibit C-1-3



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TERM LOAN/U.S. REVOLVING LOAN

CONTINUATION/CONVERSION NOTICE

[            ,             ]

Bank of America, N.A.,

  as Administrative Agent

Mail Code: TX1-492-14-06

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

Attn: Pat Tomek

Phone: 1.214.209.4116

Fax: 1.214.290.9455

Email: patricia.a.tomek@baml.com

MITEL US HOLDINGS, INC.,

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the First Lien Credit Agreement, dated as of February [        ], 2013 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Mitel Networks Corporation, a company
organized under the laws of Canada (the “Canadian Borrower”), Mitel US Holdings,
Inc., a Delaware corporation (the “U.S. Borrower”), the various financial
institutions and other Persons (as defined therein) from time to time parties
thereto, as the Lenders and Bank of America, N.A. (“Bank of America”), as the
Administrative Agent and the Collateral Agent. Terms used herein, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.

The undersigned U.S. Borrower hereby requests that on             ,
            ,

(1) $            of the presently outstanding principal amount of the
[U.S. Revolving Loans] [Term Loans] originally made on             ,
            , presently being maintained as [Alternate Base Rate Loans][LIBO
Rate Loans],

(2) be [converted into] [continued as],

 

Exhibit C-2-1



--------------------------------------------------------------------------------

(3) [LIBO Rate Loans having an Interest Period of [1][2][3][6] months]12
[Alternate Base Rate Loans].

The undersigned U.S. Borrower hereby:

(a) certifies and warrants that no Default has occurred and is continuing; and

(b) agrees that if prior to the time of the [continuation] [conversion]
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent.

Except to the extent, if any, that prior to the time of the [continuation]
[conversion] requested hereby the Administrative Agent shall receive written
notice to the contrary from the undersigned U.S. Borrower, each matter certified
to herein shall be deemed once again to be certified as true and correct in all
material respects at the date of such [continuation] [conversion] as if then
made.

 

12  May select Interest Period of 12 months or fewer if consented to by all
Lenders.

 

Exhibit C-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned U.S. Borrower has caused this
Continuation/Conversion Notice to be executed and delivered, and the
certifications and warranties contained herein to be made, by its duly
Authorized Officer this             day of             ,             .

 

MITEL US HOLDINGS, INC. By:  

 

  Name:   Title:

 

Exhibit C-2-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

LENDER ASSIGNMENT AGREEMENT

(Credit Agreement)

This Lender Assignment Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent, as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, Letters of Credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor or the Administrative Agent. Any such
sale or assignment to a Disqualified Lender shall be void ab initio, unless such
sale or assignment is approved by the Borrower.

 

1.    Assignor:       2.    Assignee:       [and is an [existing
Lender][Affiliate of an existing Lender][Approved Fund]]13 3.   
Administrative Agent:       Bank of America, N.A., as the Administrative Agent
under the Credit Agreement. 4.
   Credit Agreement:       The First Lien Credit Agreement, dated as of February
[    ], 2013 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Mitel Networks
Corporation, a company organized under the laws of Canada (the “Canadian
Borrower”), Mitel US Holdings, Inc., a Delaware corporation (the “U.S.
Borrower”; the U.S. Borrower together with the Canadian Borrower, collectively,
the “Borrowers” and each a “Borrower”), the various financial institutions and
other Persons (as defined therein) from time to time parties thereto, as the
Lenders and Bank of America, N.A. (“Bank of America”), as the Administrative
Agent and the Collateral Agent. 5.    Assigned Interest:      

 

13  Select as applicable.

 

Exhibit D-1



--------------------------------------------------------------------------------

REVOLVING LOAN:

 

Aggregate Amount of

Commitment for all

Revolving Loan Lenders

  

Amount of Commitment

Assigned

  

Percentage Assigned of

Commitment14

$            

   $                    %

TERM LOAN:

 

Aggregate Amount of Loans

for all Term Loan Lenders

  

Amount of Term Loans

Assigned

  

Percentage Assigned of Term

Loans15

$            

   $                    %

Effective Date:             , 20            (the “Effective Date”) [TO BE
INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE ASSIGNMENT REGISTER THEREFOR.]

 

14  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Revolving Loan Lenders thereunder.

15  Set forth, to at least 9 decimals, as a percentage of the Loans of all Term
Loan Lenders thereunder.

 

Exhibit D-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR             [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE             [NAME OF ASSIGNEE] By:  

 

  Name:   Title: Accepted and Acknowledged this             day of             ,
            : [BANK OF AMERICA, N.A. as Administrative Agent [and as Issuer]]
By:  

 

  Name:   Title:

[[ISSUER],

            as Issuer

By:  

 

  Name:   Title:                                  ]16

 

 

16  If required.

 

Exhibit D-3



--------------------------------------------------------------------------------

[Accepted and Acknowledged

this            day of             ,         :

MITEL NETWORKS CORPORATION By:  

 

  Name:   Title:]17

 

 

17  If required.

 

Exhibit D-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other Loan Document or any collateral thereunder,
(iii) the financial condition of the applicable Borrower, any of their
respective Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the applicable
Borrower, any of their respective Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement (other than any requirement that it
be approved by the Administrative Agent, an Issuer or the applicable Borrower),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to the Section 7.1.1 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, (v) if necessary,
attached hereto is any documentation required to be delivered by it pursuant to
Section 4.6 of the Credit Agreement, duly completed and executed by the
Assignee, and (vi) after reviewing the entire Schedule 1.01 of the Disclosure
Schedule, it is not a Disqualified Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender (and,
specifically, as a Lender of the Loans for which it is taking an assignment
hereunder). [The Assignee confirms that             will be acting as the
Canadian Facility Lender and that             will be acting as the Related
U.S. Lender.]18

 

 

18  To be used in connection with assignments of the Revolving Loan Facility.

 

Exhibit D-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. Consent. Notwithstanding any other provisions hereof, to the extent the
approvals or consents of or notice to the applicable Borrower, the
Administrative Agent and/or any Issuer are required for the Assignee to be an
“Eligible Assignee” or under Section 12.10.2 of the Credit Agreement, the
assignment and delegation contemplated in this Assignment shall not be effective
unless such approvals, consents or notices shall have been obtained and in any
event no such assignment and delegation shall be effective unless and until such
assignment has been recorded in the Assignment Register by the Administrative
Agent.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the law of the State of New York.

 

Exhibit D-6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

COMPLIANCE CERTIFICATE

(Credit Agreement)

MITEL NETWORKS CORPORATION

This Compliance Certificate (this “Certificate”) is delivered by Mitel Networks
Corporation (the “Parent”), a company organized under the laws of Canada
pursuant to clause (c) of Section 7.1.1 of that certain First Lien Credit
Agreement, dated as of February [    ], 2013 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Credit Agreement”),
among the Parent, as the Canadian Borrower, Mitel US Holdings, Inc., a Delaware
corporation, as the U.S. Borrower, the various financial institutions and other
Persons (as defined therein) from time to time parties thereto, as the Lenders
and Bank of America, N.A. (“Bank of America”), as the Administrative Agent and
the Collateral Agent. Terms used herein, unless otherwise defined herein, have
the meanings provided in the Credit Agreement.

This Certificate relates to the             [Fiscal Quarter] [Fiscal Year],
commencing on             ,             and ending on             ,
            (such latter date being the “Computation Date”).

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of the Parent. By executing this Certificate each of the undersigned
hereby certifies to the Administrative Agent and Lenders that as of the
Computation Date:

(c) Attached hereto as Annex I

[are the unaudited consolidated balance sheets of the Parent and its
Subsidiaries as at the Fiscal Quarter ended [            ] and the consolidated
statements of income and cash flow of the Parent and its Subsidiaries for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter, including, in each case, in
comparative form the figures for the corresponding Fiscal Quarter in, and year
to date portion of, the immediately preceding Fiscal Year, certified as complete
and correct by the chief financial or accounting Authorized Officer of the
Parent (subject to normal year-end audit adjustments)]19

 

19  INCLUDE FOR QUARTERLY FINANCIAL DELIVERABLES.

 

Exhibit E-1



--------------------------------------------------------------------------------

[are copies of the consolidated balance sheets of the Parent and its
Subsidiaries, and the related consolidated statements of income and cash flow of
the Parent and its Subsidiaries, for the Fiscal Year ended [            ],
setting forth in comparative form the figures for the immediately preceding
Fiscal Year, audited (without any Impermissible Qualification) by
[            ], an independent public accountant acceptable to the
Administrative Agent, which shall includes a calculation of the Leverage Ratio
and states that, in performing the examination necessary to deliver the audited
consolidated financial statements of the Parent, no knowledge was obtained of
any Event of Default (such certificate may be limited to accounting matters and
disclaim responsibility for legal interpretation).]20

(d) Attached hereto as Annex II

[is a copy of management’s discussion and analysis of the financial condition
and results of operations for the Fiscal Year ended [            ], as compared
to the previous Fiscal Year and budgeted amounts].

(e) The financial statements delivered with this Certificate in accordance with
clauses (a) or (b) of Section 7.1.1 of the Credit Agreement fairly present in
all material respects the financial condition of the Parent and its Subsidiaries
(subject to the absence of footnotes and to normal year-end adjustments in the
case of unaudited financial statements).

(f) Any other information presented in connection with this Certificate
(including the Attachments hereto) is correct and complete in all material
respects.

(g) The Leverage Ratio on the Computation Date was [            :1], as computed
on Attachment 2 hereto.

(h) No Default or Event of Default has occurred and is continuing, except as set
forth on Attachment 3 hereto, which includes a description of the nature and
period of existence of such Default or Event of Default and what action the
Parent, the Borrower or any other Obligor has taken, is taking and proposes to
take with respect thereto.

(i) [Excess Cash Flow, as demonstrated by the calculation on Attachment 4
hereto, for the Fiscal Year ending             equals $            .]21

(j) Except as set forth on Attachment 5 hereto, subsequent to the date of the
most recent Compliance Certificate submitted by the undersigned pursuant to
clause (c) of Section 7.1.1 of the Credit Agreement, [no Subsidiary has been
formed or acquired]/[each Material Subsidiary that has been formed or acquired
since such date has complied with Section 7.1.8 of the Credit Agreement] .

 

20  INCLUDE FOR ANNUAL FINANCIAL DELIVERABLES.

21  INCLUDE FOR ANNUAL FINANCIAL DELIVERABLES.

 

Exhibit E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
and delivered, and the certification and warranties contained herein to be made,
by its chief financial or accounting Authorized Officer as of the date first
above written.

 

MITEL NETWORKS CORPORATION By:  

 

  Name:   Title:

 

Exhibit E-3



--------------------------------------------------------------------------------

Attachment 1

(to     /    /            Compliance

Certificate)

CONSOLIDATED EBITDA22

 

1. Consolidated EBITDA for the four consecutive Fiscal Quarters ending on the
Computation Date (the “Computation Period”):

(a) Net Income for the Computation Period:

   

(i) the aggregate of all amounts which would be included as net income on the
consolidated financial statements of the Parent and its Subsidiaries for the
Computation Period in accordance with GAAP.

  $      

 

(ii) Extraordinary gains otherwise included in such Net Income during the
Computation Period.

  $      

 

(iii) Extraordinary losses otherwise included in such Net Income during the
Computation Period.

  $      

 

(iv) Net Income: Item 1(a)(i) minus the sum of Item 1(a)(ii) and Item 1(a)(iii).

  $      

 

Plus:

   

(b) In each case to the extent deducted in the calculation of Net Income set
forth above, but without duplication (and all determined in accordance with
GAAP):

   

(i) income tax expense.

  $      

 

(ii) interest expense.

  $      

 

(iii) amounts attributable to the depreciation and amortization of assets.

  $      

 

(iv) foreign exchange gains and losses.

  $      

 

 

22  For all purposes, “Consolidated EBITDA” for the Fiscal Quarter ending
January 31, 2012 shall be deemed to be $21,400,000, for the Fiscal Quarter
ending April 30, 2012 shall be deemed to be $26,400,000, for the Fiscal Quarter
ending July 31, 2012 shall be deemed to be $12,400,000 and for the Fiscal
Quarter ending October 31, 2012 shall be deemed to be $23,600,000, subject in
each case to any pro forma adjustments pursuant to Section 1.4 of the Credit
Agreement.

 

Exhibit E-4



--------------------------------------------------------------------------------

(v) extraordinary or unusual cash charges that are non-recurring in an amount
not to exceed 15% of Consolidated EBITDA (as calculated before giving effect to
any addbacks pursuant to this clause (v) or clause (vii) below) for the
Computation Period.

  $      

 

(vi) extraordinary or unusual and non-recurring non-cash charges that do not
represent a cash item in any Computation Period.

  $      

 

(vii) with respect to Consolidated EBITDA for the Parent, amounts attributable
to restructuring costs in an amount not to exceed during any period of four
consecutive Fiscal Quarters 15% of Consolidated EBITDA (as calculated before
giving effect to any addbacks pursuant to clause (v) above or this clause (vii))
for the Computation Period.

  $      

 

(viii) costs and expenses incurred in connection with (x) the credit facilities
under the Credit Agreement and the Second Lien Credit Agreement and (y) any
Permitted Acquisition (provided that, for purposes of this clause (y), the
amount of costs and expenses relating to any Permitted Acquisition that may be
added back to Net Income pursuant to clause (b)(viii) hereof shall not exceed an
amount equal to 10% of the purchase price for such Permitted Acquisition).

  $      

 

(ix) without limiting the foregoing, costs and expenses incurred in connection
with acquisition and disposition activity (whether or not consummated) during
the fiscal quarter ended January 31, 2013, in an aggregate amount not to exceed
$6,500,000.

  $      

 

(x) the sum of Item 1(b)(i) through Item 1(b)(ix).

  $      

 

Minus:

   

(c) to the extent (and only to the extent) included in determining Net Income,
income attributable to the cancellation of Indebtedness issued by an Obligor
(including as a result of a debt exchange).

  $      

 

2. Consolidated EBITDA (Item 1(a)(iv) plus Item 1(b)(x) minus Item 1(c))

  $      

 

 

Exhibit E-5



--------------------------------------------------------------------------------

Attachment 2

(to     /    /            Compliance

Certificate)

LEVERAGE RATIO

for the Fiscal Quarter

ending on             ,             

 

 

1. The Leverage Ratio for the Parent and its Subsidiaries as of the Computation
Date equals:

(a) Consolidated Total Debt outstanding as of the Computation Date determined on
a pro forma basis as of the Computation Date:

   

(i) the outstanding principal amount of all obligations for borrowed money or
advances and all obligations evidenced by bonds, debentures, notes or similar
instruments.

  $      

 

(ii) the outstanding principal amount of all obligations, contingent or
otherwise, relative to the face amount of all letters of credit, whether or not
drawn, and banker’s acceptances issued for the account of Parent and its
Subsidiaries (which in the case of Letter of Credit Outstandings shall exclude
the aggregate amount which is undrawn and available under all issued and
outstanding Canadian Letters of Credit and U.S. Letters of Credit).

  $      

 

(iii) the outstanding principal amount of all Capitalized Lease Liabilities.

  $      

 

(iv) all Contingent Liabilities in respect of Item 1(a)(i) through
Item 1(a)(iii).

  $      

 

(b) The sum of Item 1(a)(i) through Item 1(a)(iv).

  $      

 

(c) To the extent (but only to the extent) in excess of the amount permitted in
clause (m) of Section 7.2.2, the amount of all such Indebtedness of the type
described in such clause (m).

  $      

 

(d) The sum (without duplication) of Item (b) plus Item (c)

  $      

 

 

Exhibit E-6



--------------------------------------------------------------------------------

(e) Consolidated unrestricted cash of the Parent and its Subsidiaries as of such
date up to a maximum of $40,000,000 (provided that such cash shall not be
subject to any Lien other than a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and other than Liens permitted under Section
7.2.3(f) and Section 7.2.3(k) of the Credit Agreement).

   $         

 

(f) Consolidated Total Debt (Item (d) minus Item (e)).

   $         

 

(g) Consolidated EBITDA (as calculated in Attachment 1 hereto)

   $         

 

2. Leverage Ratio (the ratio of Item 1(f) to Item 1(g))

   $         

 

 

Exhibit E-7



--------------------------------------------------------------------------------

Attachment 3

(to     /    /            Compliance

Certificate)

CONDITIONS OR EVENTS WHICH CONSTITUTE A DEFAULT OR

EVENT OF DEFAULT

[If any condition or event exists that constitutes a Default or Event of
Default, specify nature and period of existence and what action the Parent, the
Borrowers or any other Obligor has taken, is taking or proposes to take with
respect thereto; if no condition or event exists, state “None.”]

 

Exhibit E-8



--------------------------------------------------------------------------------

Attachment 4

(to     /    /            Compliance

Certificate)

EXCESS CASH FLOW

 

1. Excess Cash Flow is calculated for the Parent and its Subsidiaries for the
Fiscal Year ended [                    ], and is defined as follows:

   

(a) Consolidated EBITDA (as calculated in Attachment 1 hereto (for the Fiscal
Year ended [                    ]));

  $      

 

(b) the sum, without duplication, of:

   

(i) Interest Expense actually paid in cash;

  $      

 

(ii) scheduled principal repayments, to the extent actually made, of capitalized
leases and of Term Loans pursuant to clause (c) of Section 3.1.1 (exclusive of
repayments made from a refinancing of any portion of such Indebtedness, or
pursuant to Section 3.1.1, or made, directly or indirectly, in connection with a
cancellation of such Indebtedness of any Obligor, including as a result of any
exchange or cancellation of such Indebtedness by such Obligor or any of its
Affiliates);

  $      

 

(iii) income Taxes actually paid in cash;

  $      

 

(iv) Capital Expenditures made in cash (exclusive of Capital Expenditures
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds
or other proceeds which are not included in Consolidated EBITDA);

  $      

 

(v) voluntary prepayments of Indebtedness (without limiting clause (ii) above);

  $      

 

(vi) permitted Investments made during such Fiscal Year;

  $      

 

(vii) cash portion of any consideration and related fees and expenses actually
paid in connection with a Permitted Acquisition;

  $      

 

(viii) Consolidated Working Capital Adjustment;

  $      

 

 

Exhibit E-9



--------------------------------------------------------------------------------

(ix) all cash charges to the extent added back to Net Income pursuant to clauses
(iv), (v), (vii), (viii) and (ix) of part (b) of Attachment 1

  $      

 

(x) the sum of Items 1(b)(i) through (ix).

  $      

 

2. Excess Cash Flow (Item (1)(a) minus Item (1)(b)(x))

  $      

 

 

 

Exhibit E-10



--------------------------------------------------------------------------------

Attachment 5

(to     /    /            Compliance

Certificate)

ORGANIZATION/LOCATION CHANGES

[If any Obligor has formed or acquired any new Subsidiary, such change shall be
specified below; if no such change has been made, state “None.”]

 

Exhibit E-11



--------------------------------------------------------------------------------

ANNEX I

FINANCIAL INFORMATION

 

Exhibit E-12



--------------------------------------------------------------------------------

ANNEX II

MANAGEMENT DISCUSSION

 

Exhibit E-13



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SUBSIDIARY GUARANTY

See attached.

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. PLEDGE AND SECURITY AGREEMENT

See attached.

 

Exhibit G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

CANADIAN PLEDGE AND SECURITY AGREEMENT

See attached.

 

Exhibit G-2-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

See attached.

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

INTERCREDITOR AGREEMENT

See attached.

 

Exhibit I-1



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF SPONSOR PERMITTED

ASSIGNEE ASSIGNMENT AGREEMENT

Reference is made to the First Lien Credit Agreement, dated as of February
[    ], 2013 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Mitel Networks
Corporation, a company organized under the laws of Canada (the “Canadian
Borrower”), Mitel US Holdings, Inc., a Delaware corporation (the “U.S.
Borrower”), the various financial institutions and other Persons (as defined
therein) from time to time parties thereto, as the Lenders and Bank of America,
N.A., as the Administrative Agent and the Collateral Agent (“Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Credit Agreement.

1.             (“Assignor”) hereby irrevocably sells and assigns, without
recourse, to             (“Assignee”), and Assignee and hereby irrevocably
purchases and assumes, from Assignor, without recourse to Assignor, effective as
of the Effective Date set forth below (but not prior to the registration of the
information contained herein in the Assignment Register), the interests set
forth below (the “Assigned Interest”) in Assignor’s rights and obligations with
respect to the Term Loan Commitment and the Term Loans under the Credit
Agreement and the other Loan Documents, which are outstanding immediately before
the Effective Date. Assignee shall be a Sponsor Permitted Assignee. From and
after the Effective Date (i) Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Sponsor Permitted Assignee Assignment Agreement (the “Assignment
Agreement”), have the rights and obligations of a Sponsor Permitted Assignee
thereunder and under the Loan Documents and (ii) Assignor shall, to the extent
of the interests assigned by this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents.

2. Assignor (i) represents and warrants that as of the Effective Date, it is the
legal and beneficial owner of the interests assigned hereunder free and clear of
any lien, encumbrance or other adverse claim created by Assignor and that its
Term Loan Commitment and the outstanding balance of its Term Loans without
giving effect to assignments thereof which have not become effective, are as set
forth in this Assignment Agreement; (ii) it has all necessary power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; and
(iii) except as set forth above, makes no other representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, or the financial condition of any Borrower
or any of its Subsidiaries or the performance or observance by any Borrower or
any other Obligor of any of its obligations under the Credit Agreement, any
other Loan Document or any other instrument or document furnished pursuant
thereto.

 

Exhibit J-1



--------------------------------------------------------------------------------

3. Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment Agreement; (ii) it has all necessary power and authority,
and has taken all action necessary, to execute and deliver this Assignment
Agreement and to consummate the transactions contemplated hereby and become a
Lender under the Credit Agreement and the other Loan Documents (iii) confirms
that it has received a copy of the Credit Agreement, the other Loan Documents,
together with copies of the most recent financial statements referred to in
delivered pursuant to Section 7.1.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (iv) agrees that
it will, independently and without reliance upon Administrative Agent, Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (v) appoints
and authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to Administrative Agent by the terms thereof, together
with such powers as are reasonably incidental thereto; (vi) agrees that it will
be bound by the provisions of the Credit Agreement and the other Loan Documents
and will perform in accordance with their terms all obligations which by the
terms of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Sponsor Permitted Assignee including, for the avoidance of
doubt, the requirements of Section 4.6 of the Credit Agreement as if it were a
Lender; (vii) represents to Assignor and the Administrative Agent that as of the
Effective Date, neither it nor any person that directly or indirectly controls
it, is in possession of any material non-public information regarding Parent,
Borrower and its Subsidiaries, or their respective assets or securities, that
has not been disclosed generally to the Lenders which are not “public side”
Lenders prior to such date; and (x) confirms that if a proceeding under any
Debtor Relief Law shall be commenced by or against a Borrower or any other
Obligor at a time when it is a Sponsor Permitted Assignee, it irrevocably
authorizes and empowers the Administrative Agent to vote on its behalf with
respect to the Loans held by it in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Assignee to vote, in
which case such Assignee shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Assignee shall be entitled to
vote in accordance with its sole discretion (and not in accordance with the
direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Obligations held by such Assignee in a manner that is less favorable in any
material respect to such Assignee than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower.

4. The effective date of this Assignment Agreement shall be the Effective Date
of Assignment described in Schedule 1 hereto (the “Effective Date”). Following
the execution of this Assignment Agreement, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to the Credit Agreement. This Assignment Agreement will be
delivered to the Administrative Agent together with (a) to the extent
applicable, the forms specified in Section 4.6 of the Credit Agreement, duly
completed and executed by such Assignee; (b) if Assignee is not already a Lender
under the Credit Agreement, an Administrative Questionnaire; and (c) a
processing and recordation fee of $3,500, if required under Section 12.10.2(b)
of the Credit Agreement.

 

Exhibit J-1



--------------------------------------------------------------------------------

5. Upon such acceptance and recording, from and after the Effective Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment Agreement, have the rights and obligations of a
Sponsor Permitted Assignee thereunder and under the other Loan Documents and
shall be bound by the provisions thereof and (ii) Assignor shall, to the extent
provided in this Assignment Agreement, relinquish its rights (other than
indemnification rights) and be released from its obligations under the Credit
Agreement and the other Loan Documents.

6. Upon such acceptance and recording, from and after the Effective Date,
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
Assignee. Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date with respect to the making of
this assignment directly between themselves.

7. Assignee hereby grants during the term of this Assignment Agreement to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) with full authority in the place and stead of Assignee and in
the name of Assignee, from time to time in the Administrative Agent’s
discretion, to take any action and to execute any document, agreement,
certificate and other instrument that the Administrative Agent may deem
reasonably necessary or desirable to carry out the provisions of, or purpose of,
Section 12.10.2(f) of the Credit Agreement. This Assignment Agreement shall not
be amended, modified, waived or supplemented without the prior written consent
of Assignor, Assignee and the Administrative Agent.

8. THIS ASSIGNMENT AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).

9. This Assignment Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Assignment Agreement. Receipt by
telecopy of any executed signature page to this Assignment Agreement shall
constitute effective delivery of such signature page.

 

 

Exhibit J-1



--------------------------------------------------------------------------------

SCHEDULE 1

to

Sponsor Permitted Assignment Agreement

Effective Date of Assignment:                                          

Legal Name of Assignor:                                          

Legal Name of Assignee:                                          

Assignee’s Address for Notices:                                          

Percentage Assigned of Term
Loan/Commitment:                                          

 

Term Loan/Commitment

   Principal Amount Assigned      Percentage Assigned of Term
Loan/Commitment (set forth,
to at least 15 decimals, as a
percentage of the Term
Loans and the aggregate
Term Loan Commitments of
all Lenders thereunder)  

Term Loans

   $                           % 

[Signature Page Follows]

 

Exhibit J-1



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:  

 

  as ASSIGNOR By:  

 

  Name:   Title:  

 

  as ASSIGNEE By:  

 

  Name:   Title:

 

Accepted: BANK OF AMERICA, N.A.,as Administrative Agent By:  

 

Name:

Title:

 

 

Exhibit J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF AFFILIATE ASSIGNMENT NOTICE

Bank of America, N.A.

Mail Code: TX1-492-14-06

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

Attn: Pat Tomek

Phone: 1.214.209.4116

Fax: 1.214.290.9455

Email: patricia.a.tomek@baml.com:23

Re: First Lien Credit Agreement, dated as of February [    ], 2013 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Mitel Networks Corporation, a company organized under
the laws of Canada (the “Canadian Borrower”), Mitel US Holdings, Inc., a
Delaware corporation (the “U.S. Borrower”), the various financial institutions
and other Persons (as defined therein) from time to time parties thereto, as the
Lenders and Bank of America, N.A. (“Bank of America”), as the Administrative
Agent and the Collateral Agent (“Administrative Agent”)

Dear Sir:

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 12.10.2(f)(iii) of the Credit Agreement, that

(a) it has entered into an agreement to purchase via assignment a portion of the
Term Loans under the Credit Agreement,

(b) the assignor in the proposed assignment is [            ],

(c) immediately after giving effect to such assignment of the Loans (if
accepted), the Proposed Affiliate Assignee will be a Sponsor Permitted Assignee
because it is an Affiliate of [insert name of applicable Sponsor],

(d) the principal amount of Term Loans to be purchased by such Proposed
Affiliate Assignee in the assignment contemplated hereby is: $            ,

(e) the aggregate amount of all Loans held by such Proposed Affiliate Assignee
and each other Sponsor Permitted Assignee which is an Affiliate of [insert name
of Applicable Sponsor] after giving effect to the assignment hereunder (if
accepted) is $[            ], and

(f) the proposed effective date of the assignment contemplated hereby is
[            , 20    ].

 

 

23  The notice details set forth herein may be modified from time to time by
notice from the Administrative Agent to the Lenders pursuant to Section 12.2 of
the Credit Agreement.

 

Exhibit J-2



--------------------------------------------------------------------------------

Very truly yours, [EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE] By:  

 

  Name:   Title:   Phone Number:   Fax:   Email: Date:  

 

 

Exhibit J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF MASTER INTERCOMPANY NOTE

See attached.

 

Exhibit K